Exhibit 10.1

 

 

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of June 7, 2011

Amended and Restated as of October 2, 2013

among

NEWSTAR CRE FINANCE I LLC,

as Seller,

MACQUARIE BANK LIMITED,

as Purchaser,

and

NEWSTAR FINANCIAL INC.,

as Guarantor and Servicer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1        

  APPLICABILITY      3   

ARTICLE 2

  DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS      3   

ARTICLE 3

  INITIATION; CONFIRMATION; TERMINATION; FEES      27   

ARTICLE 4

  ASSIGNED VALUE; MARGIN MAINTENANCE      40   

ARTICLE 5

  INCOME PAYMENTS AND PRINCIPAL PAYMENTS      41   

ARTICLE 6

  SECURITY INTEREST      44   

ARTICLE 7

  PAYMENT, TRANSFER AND CUSTODY      45   

ARTICLE 8

  SALE OR TRANSFER      48   

ARTICLE 9

  REPRESENTATIONS AND WARRANTIES      49   

ARTICLE 10

  NEGATIVE COVENANTS OF SELLER      56   

ARTICLE 11

  AFFIRMATIVE COVENANTS OF SELLER      58   

ARTICLE 12

  SINGLE PURPOSE ENTITY      62   

ARTICLE 13

  EVENTS OF DEFAULT; REMEDIES      63   

ARTICLE 14

  SINGLE AGREEMENT      69   

ARTICLE 15

  INTENTIONALLY OMITTED      69   

ARTICLE 16

  NOTICES AND OTHER COMMUNICATIONS      69   

ARTICLE 17

  ENTIRE AGREEMENT; SEVERABILITY      70   

ARTICLE 18

  NON-ASSIGNABILITY      70   

ARTICLE 19

  GOVERNING LAW      71   

ARTICLE 20

  NO WAIVERS, ETC      71   

ARTICLE 21

  INTENT      71   

ARTICLE 22

  DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS      72   

ARTICLE 23

  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      73   

ARTICLE 24

  NO RELIANCE      74   

ARTICLE 25

  INDEMNITY      74   

ARTICLE 26

  DUE DILIGENCE      76   

ARTICLE 27

  SERVICING      76   

ARTICLE 28

  FUTURE ADVANCES      78   

ARTICLE 29

  WITHHOLDING TAXES      78   

ARTICLE 30

  ADMINISTRATIVE AGENT      78   

ARTICLE 31

  MISCELLANEOUS      80   

 

i



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I            

  Names and Addresses for Communications between Parties   

SCHEDULE II

  Closing Date Eligible Assets   

SCHEDULE IIA

  A&R Closing Date Eligible Assets   

SCHEDULE III

  Closing Date Purchased Asset File   

SCHEDULE IIIA

  A&R Closing Date Purchased Asset File   

SCHEDULE IV

  [Reserved]   

SCHEDULE V

  Closing Date Purchased Asset Documents   

SCHEDULE VA

  A&R Closing Date Purchased Asset Documents   

SCHEDULE VI

  Minimum Amortization Amount   

EXHIBIT I

  Form of Confirmation Statement   

EXHIBIT II

  Responsible Officers and Authorized Representatives of Seller   

EXHIBIT III

  [Reserved]   

EXHIBIT IV

  Form of Limited Power of Attorney (Seller)   

EXHIBIT V

  Representations and Warranties Regarding Individual Purchased Assets   

EXHIBIT VI

  Form of Release Letter   

EXHIBIT VII

  [Reserved]   

EXHIBIT VIII

  [Reserved]   

EXHIBIT IX

  Purchased Asset Servicer Report   

EXHIBIT X

  Exceptions to Representations and Warranties with Respect to Purchased Assets
  

EXHIBIT XI

  Form of Limited Power of Attorney (Guarantor)   

ANNEX A

  Description of A&R Closing Date Eligible Assets   

ANNEX B

  Additional Funding for Existing Purchased Assets   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

This AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of June 7, 2011
(the “Closing Date”), and amended and restated as of October 2, 2013 (the “A&R
Closing Date”) (this “Agreement”), is made by and among MACQUARIE BANK LIMITED,
an Australian corporation (“Purchaser”), NEWSTAR CRE FINANCE I LLC, a Delaware
limited liability company (“Seller”), solely for purposes of Article 30 hereof,
NEWSTAR FINANCIAL INC., a Delaware corporation, in its capacity as guarantor (in
such capacity, “Guarantor”), and, solely for the purposes of Article 30(e)
hereof, NEWSTAR FINANCIAL INC., a Delaware corporation, in its capacity as
servicer (in such capacity, “Servicer”).

RECITALS

WHEREAS, Seller, Purchaser and Guarantor entered into that certain Master
Repurchase Agreement, dated as of the Closing Date (the “Original Repurchase
Agreement”), pursuant to which the Seller agreed to transfer to Purchaser the
Purchased Assets against the transfer of funds by Purchaser in an aggregate
amount equal to Sixty Eight Million and No/100 Dollars and No/Dollars
($68,000,000.00), with a simultaneous agreement by Purchaser to transfer to
Seller such Purchased Assets at a date certain, against the transfer of funds by
Seller representing the Repurchase Price for such Purchased Assets;

WHEREAS, in connection with the Original Repurchase Agreement, Guarantor
executed that certain Guarantee Agreement, dated as of the Closing Date (the
“Guarantee Agreement”), pursuant to which Guarantor has guaranteed the payment
and performance of certain liabilities of Seller under the Original Repurchase
Agreement;

WHEREAS, Seller, Purchaser and U.S. Bank National Association (“U.S. Bank”), as
custodian (“Custodian”), entered into that certain Custodial Agreement dated as
of the Closing Date (the “Original Custodial Agreement”), setting forth certain
custodial obligations described therein relating to the Custodial Delivery and
Purchased Asset Documents as set forth therein;

WHEREAS, Seller, Purchaser and U.S. Bank, as securities intermediary and paying
agent, entered into that certain Securities Account Control and Paying Agency
Agreement, dated as of the Closing Date (the “Original Account Control
Agreement”), setting forth certain rights, remedies and obligations described
therein relating to the accounts described therein;

WHEREAS, Seller, Purchaser and Servicer entered into that certain Interim
Servicing Agreement, dated as of the Closing Date (the “Original Interim
Servicing Agreement”, and, together with the Original Repurchase Agreement, the
Guarantee Agreement, the Original Custodial Agreement, and the Original Account
Control Agreement, the “Original Transaction Documents”), setting forth certain
rights, remedies and obligations described therein relating to the servicing of
the Purchased Assets;

WHEREAS, the Future Advance Reserve (as defined in the Original Repurchase
Agreement) has been terminated and all funds, if any, held in the Future Advance
Reserve have been delivered to Seller simultaneously with the execution of this
Agreement;



--------------------------------------------------------------------------------

WHEREAS, prior to the date of this Agreement, Seller repurchased in full those
certain Purchased Assets known as “3600 West Bayshore”, “Centennial”,
“Grayslake”, “Two South Executive”, “One South Executive”, “Wilton Plaza” and
“Registry”;

WHEREAS, simultaneously with the execution of this Agreement, Seller has agreed
to transfer to Purchaser certain Eligible Assets described on Annex A hereto
(the “A&R Closing Date Eligible Assets”) against the transfer of funds by
Purchaser in an amount equal to the amounts set forth on Annex A hereto and in
the related confirmation with respect to such Purchased Assets, with a
simultaneous agreement by Purchaser to transfer to Seller such A&R Closing Date
Eligible Assets at a date certain, against the transfer of funds by Seller
representing the Repurchase Price for such A&R Closing Date Eligible Assets;

WHEREAS, such A&R Closing Date Eligible Assets shall include approximately an
additional 56% interest in that certain Purchased Asset known as “NW Plaza”;

WHEREAS, after the purchase of the A&R Closing Date Eligible Assets by
Purchaser, Purchaser shall own a 100% interest in that certain Purchased Asset
known as “NW Plaza”, and the aggregate purchase price for such Purchased Asset
as of the A&R Closing Date shall be equal to $11,000,000;

WHEREAS, simultaneously with the execution of this Agreement, Purchaser has
agreed to advance additional funds to Seller with respect to the Purchased
Assets set forth on Annex B hereto, and in the amounts set forth thereon, with
the effect of increasing the Purchase Price for such Purchased Assets pursuant
to the Transaction Documents;

WHEREAS, concurrently herewith, Seller, Purchaser and Custodian are entering
into that certain Amended and Restated Custodial Agreement, dated as of the date
hereof (as amended from time to time, the “Custodial Agreement”), which
Custodial Agreement amends and restates the Original Custodial Agreement in its
entirety and sets forth certain custodial obligations described therein relating
to the Custodial Delivery and Purchased Asset Documents as set forth therein;

WHEREAS, concurrently herewith, Seller, Purchaser and Securities Intermediary
are entering into that certain Acknowledgment and Reaffirmation of Securities
Account Control and Paying Agency Agreement, dated as of the date hereof (the
“Acknowledgment of Account Control Agreement”; together with the Original
Account Control Agreement, as it may be amended from time to time, the “Account
Control Agreement”), setting forth certain rights, remedies and obligations
described therein relating to the accounts described therein;

WHEREAS, concurrently herewith, Seller, Purchaser and Servicer are entering into
that certain Amended and Restated Interim Servicing Agreement, dated as of the
date hereof (as amended from time to time, the “Interim Servicing Agreement”),
which Interim Servicing Agreement amends and restates the Original Servicing in
its entirety and sets forth certain rights, remedies and obligations described
therein relating to the servicing of Purchased Assets; and

WHEREAS, Seller, Guarantor and Purchaser desire to, in accordance with the terms
and conditions hereof, amend and restate the Original Repurchase Agreement in
its entirety by this Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby,
Seller, Guarantor (solely with respect to Article 30), Servicer (solely with
respect to Article 30(e) and Purchaser agree that the Original Repurchase
Agreement is hereby amended and restated in its entirety by this Agreement and
hereby further agree as follows:

ARTICLE 1

APPLICABILITY

On the Closing Date, the parties hereto entered into transactions in which the
Seller transferred to the Purchaser all of its rights, title and interest to
those Eligible Assets (as defined herein) set forth on Schedule II hereto (the
“Closing Date Eligible Assets”) against the transfer of funds by Purchaser to
Seller, with a simultaneous agreement by Purchaser to transfer back to Seller
such Eligible Assets at a date certain or on demand, against the transfer of
funds by Seller to Purchaser. On the date hereof, the parties hereto shall enter
into transactions in which the Seller agrees to transfer to the Purchaser all of
its rights, title and interest to those A&R Closing Date Eligible Assets set
forth on Schedule IIA hereto against the transfer of funds by Purchaser to
Seller, with a simultaneous agreement by Purchaser to transfer back to Seller
such Eligible Assets at a date certain or on demand, against the transfer of
funds by Seller to Purchaser. By no later than December 20, 2013, pursuant to
Article 3(o) hereof, the parties hereto may enter into an additional transaction
in which Seller agrees to transfer to the Purchaser all of its rights, title and
interest to a certain Additional Eligible Asset (to the extent expressly set
forth in Article 3(o)), against the transfer of funds by Purchaser to Seller,
with a simultaneous agreement by Purchaser to transfer back to Seller such
Additional Eligible Asset at a date certain or on demand, against the transfer
of funds by Seller to Purchaser. From time to time, pursuant to Article 3(m)
hereof, the parties hereto may enter into substitution transactions in which
Seller agrees to transfer to the Purchaser all of its rights, title and interest
to certain Substitute Eligible Assets (to the extent expressly set forth in
Article 3(m)) to replace existing Purchased Assets, with a simultaneous
agreement by Purchaser to transfer back to Seller such Substitute Eligible
Assets at a date certain or on demand, against the transfer of funds by Seller
to Purchaser. Each such transaction described above in this Article 1 shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any schedules and exhibits identified herein as
applicable hereunder. The transfer of an Eligible Asset, Substitute Eligible
Asset or Additional Eligible Asset shall constitute a distinct Transaction.

ARTICLE 2

DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS

“A&R Closing Date” shall have the meaning specified in the introductory
paragraph hereto.

“A&R Closing Date Eligible Assets” shall have the meaning specified in the
Recitals.

 

3



--------------------------------------------------------------------------------

“A&R Closing Date Underwritten Net Cash Flow” shall mean, for each A&R Closing
Date Eligible Asset, the “Underwritten Net Cash Flow” set forth on Schedule IIA
hereto opposite such Eligible Asset.

“A&R Effective Time” shall mean the time on the A&R Closing Date when this
Agreement has been executed and delivered by each of the parties hereto and has
become effective in accordance with its terms.

“A&R Interim Servicing Agreement” shall have the meaning specified in the
Recitals.

“Accelerated Repurchase Date” shall have the meaning specified in Article
13(b)(i) of this Agreement.

“Accepted Servicing Practices” shall mean with respect to any Serviced Asset,
those mortgage loan servicing practices of prudent mortgage lending institutions
that service mortgage loans of the same type as such Serviced Asset in the state
where the related underlying real estate directly or indirectly securing or
supporting such Serviced Asset is located.

“Account Bank” shall mean U.S. Bank National Association, as Securities
Intermediary under the Account Control Agreement.

“Account Control Agreement” shall have the meaning specified in the Recitals.

“Account Custodian” shall mean U.S. Bank National Association, as account
custodian of the Concentration Account pursuant to the Concentration Account
Agreement.

“Acknowledgment of Account Control Agreement” shall have the meaning specified
in the Recitals.

“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
voluntary petition, commencing, or authorizing the commencement of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors; (ii) filing
an answer consenting to, or otherwise acquiescing in, or joining in, or
otherwise failing to timely contest, or an order of relief if entered with
respect to, any involuntary petition or case or proceeding against such Person
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors; (iii) soliciting or
otherwise colluding with petitioning creditors for any involuntary petition,
case or proceeding against such Person under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors; (iv) the seeking or consenting to the appointment of a
receiver, trustee, custodian or similar official for such Person or any
substantial part of the property of such Person; (v) the appointment of a
receiver, conservator, or manager for such Person by any governmental agency or
authority having the jurisdiction to do so; (vi) the making of a general
assignment for the benefit of creditors; (vii) the admission by such Person of
its inability to pay its debts or discharge its obligations as they become due
or mature; or (viii) that any Governmental Authority or agency or any person,
agency or entity acting or purporting to act under Governmental Authority shall
have taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the property of such Person, or shall
have taken any action to displace the management of such Person or to curtail
its authority in the conduct of the business of such Person.

 

4



--------------------------------------------------------------------------------

“Additional Eligible Asset” shall mean a commercial mortgage loan (or
participation, A note or B note therein) approved by Purchaser in its sole and
absolute discretion in accordance with Article 3(o) hereto and that otherwise
satisfies the following criteria (as determined by Purchaser in its sole and
absolute discretion):

(a) it is fully closed, fully disbursed (unless Future Advances are permitted
thereunder) and performing;

(b) it does not have an unexpired, fully extended term in excess of five
(5) years;

(c) it has a minimum debt yield of 9.00%, as calculated by dividing (x) the
related Mortgaged Property’s most recent trailing twelve (12) months of Net Cash
Flow by (y) its outstanding principal balance;

(d) it has a DSCR of 1.25x; and

(e) it has an LTV of less than or equal to 75.00%.

“Additional Eligible Asset Date” shall have the meaning specified in Article
3(o) of this Agreement.

“Additional Eligible Asset Date Purchased Asset File” shall have the meaning
specified in Article 7(b) of this Agreement.

“Additional Eligible Asset Date Underwritten Net Cash Flow” shall mean, for the
Additional Eligible Asset, if any, that becomes a Purchased Asset hereunder, the
“Underwritten Net Cash Flow” set forth in the related Confirmation for such
Additional Eligible Asset, as established by Purchaser in its sole and absolute
discretion.

“Additional Eligible Asset Transaction Conditions Precedent” shall have the
meaning specified in Article 3(o) of this Agreement.

“Additional Purchased Items” shall have the meaning specified in Article 4(b).

“Adjusted Purchase Price” shall mean, with respect to each Purchased Asset, an
amount equal to (i) the Purchase Price for such Purchased Asset minus (ii) the
sum of (a) any Margin Deficit Cure Amounts applied to such Purchased Asset in
accordance with Article 4 hereof and (b) any Principal Payments applied to
reduce the Adjusted Purchase Price of such Purchased Asset pursuant to Article 5
hereof (including, without limitation, any Minimum Amortization Payments).

“Additional Transaction” shall have the meaning specified in Article 3(o) of
this Agreement.

 

5



--------------------------------------------------------------------------------

“Administrative Agent” shall mean NewStar Financial, Inc., as “administrative
agent”, “agent” or similar role or capacity for the applicable Purchased Assets
pursuant to the related Purchased Asset Documents.

“Administrative Agent Rights” shall mean rights of any Person to act as
“administrative agent”, “agent” or similar role or capacity for the applicable
Purchased Assets pursuant to the related Purchased Asset Documents.

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto, or (ii) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“Alternative Rate” shall have the meaning specified in Article 3(g) of this
Agreement.

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.

“Amendment Documents” shall include the Custodial Agreement, the Interim
Servicing Agreement and the Acknowledgment of Account Control Agreement,
individually or collectively, as the context may require.

“Anti-Money Laundering Laws” shall have the meaning specified in Article
9(b)(xxx) of this Agreement.

“Applicable Closing Date” shall mean the Closing Date, the A&R Closing Date, the
Additional Eligible Asset Date and/or the Substitution Date, as the context may
require.

“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset:

(i) so long as no Event of Default shall have occurred and be continuing, the
incremental per annum rate (expressed as a number of “basis points”, each basis
point being equivalent to 1/100 of 1%) equal to five (5) hundred basis points
(5.0%); or

(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, plus two hundred basis points (2.0%).

“Assigned Value” shall mean, (i) for each Closing Date Eligible Asset, the
amount set forth on Schedule II hereto, (ii) for each A&R Closing Date Eligible
Asset, the amount set forth on Schedule IIA hereto, (iii) in the case of any
Additional Eligible Asset that becomes a

 

6



--------------------------------------------------------------------------------

Purchased Asset hereunder, the amount set forth in the related Confirmation as
determined by Purchaser in its sole and absolute discretion, or (iv) in the case
of any Substitute Eligible Asset that becomes a Purchased Asset hereunder, the
amount set forth in the related Confirmation as determined by Purchaser in its
sole and absolute discretion. The Assigned Value for each Purchased Asset shall
be re-determined, from time to time, by Purchaser in accordance with Article
4(a) hereof.

“Assigned Value Event” shall mean, with respect to any Purchased Asset, from and
after the Applicable Closing Date:

(i) the fifth (5th) Business Day following the occurrence of a payment default
(after all applicable cure or grace periods) or event of default (however
defined) on such Purchased Asset under the related Purchased Asset Documents;
provided, that (A) the events of default existing as of the Closing Date (as
identified on Exhibit X hereto) with respect to each Closing Date Eligible Asset
and which remain uncured after the Closing Date shall not constitute an
“Assigned Value Event” pursuant to this sub-clause (i), (B) the events of
default existing as of the A&R Closing Date (as identified on Exhibit X hereto)
with respect to each A&R Closing Date Eligible Asset and which remain uncured
after the A&R Closing Date shall not constitute an “Assigned Value Event”
pursuant to this sub-clause (i), (C) the events of default existing as of the
Additional Eligible Asset Date (as identified in the Confirmation with respect
thereto) with respect to the Additional Eligible Asset and which remain uncured
after the Additional Eligible Asset shall not constitute an “Assigned Value
Event” pursuant to this sub-clause (i) and (D) the events of default existing as
of any Substitution Date (as indentified in the applicable confirmation) with
respect to the Substitute Eligible Assets shall not constitute an “Assigned
Value Event” pursuant to this sub-clause (i);

(ii) the occurrence of a Material Casualty/Condemnation Event on the related
Mortgaged Property;

(iii) an Act of Insolvency of the related Mortgagor and/or any related guarantor
under the Purchased Asset Documents;

(iv) as of the date of each Purchased Asset Servicer Report required pursuant to
Article 11(i)(iv) hereof, the Net Cash Flow on the related Mortgaged Property
has decreased by more than 25%, as compared to the related Closing Date
Underwritten Net Cash Flow or the A&R Closing Date Underwritten Net Cash Flow,
as applicable (or, in the case of any Additional Eligible Asset or Substitute
Eligible Asset that becomes a Purchased Asset hereunder, the related Additional
Eligible Asset Date Underwritten Net Cash Flow or Subsitution Date Underwritten
Net Cash Flow), as determined by Purchaser in its sole and absolute discretion;

(v) the occurrence of an Enforcement Action;

(vi) the loss of a Material Tenant;

 

7



--------------------------------------------------------------------------------

(vii) the creation or imposition of a material Lien upon the Mortgaged Property
(other than Liens created under, or expressly permitted by, or contested and
removed in accordance with, the underlying Purchased Asset Documents); or

(viii) any other event that has a Material Adverse Effect with respect to the
Mortgaged Property (in the aggregate) or the related Mortgagor or guarantor of
the Purchased Asset, as determined by Purchaser in its sole and absolute
discretion.

For the sake of clarity and the avoidance of doubt, under no circumstances may
the Assigned Value of any Purchased Asset be increased or decreased based in
whole or in part upon any changes in spread or interest rates.

“Assignee” shall have the meaning specified in Article 18 of this Agreement.

“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.

“Borrower Notice” shall have the meaning assigned thereto in sub-clause (m) of
the definition of Transaction Conditions Precedent under Article 3(b).

“Breakage Costs” shall have the meaning assigned thereto in Article 3(l).

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all membership, partnership
or other equivalent interests in any limited liability company or limited
partnership or other entity, and any and all warrants or options to purchase any
of the foregoing.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Change of Control” shall mean (x) with respect to the Seller, the Guarantor
shall fail to own, directly or indirectly, 100% of the equity securities of the
Seller or shall fail to control the Seller and (y) with respect to the
Guarantor, an event or series of events by which: (a) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding (i) Permitted Holders, and (ii) any employee benefit
plan of such person or its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group

 

8



--------------------------------------------------------------------------------

has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the equity securities of the Guarantor entitled to
vote for members of the board of directors or equivalent governing body of the
Guarantor on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (b) during any period of twelve (12) consecutive months commencing after
the Closing Date, a majority of the members of the board of directors or other
equivalent governing body of the Guarantor cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or by Permitted Holders holding 51% or
more of the voting Capital Stock of the Guarantor, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c) any Person or two or more Persons (other than Permitted Holders) acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Guarantor, or
control over the equity securities of the Guarantor entitled to vote for members
of the board of directors or equivalent governing body of the Guarantor on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 40% or more of the combined voting power of such securities.
Control shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise and “controlling”
and “controlled” shall have meanings correlative thereto.

“Closing Date” shall have the meaning specified in the introductory paragraph of
this Agreement.

“Closing Date Eligible Asset” shall have the meaning set forth in Article 1.

“Closing Date Underwritten Net Cash Flow” shall mean, for each Closing Date
Eligible Asset, the “Underwritten Net Cash Flow” set forth on Schedule II
hereto.

“Collateral” shall have the meaning specified in Article 6(a) of this Agreement.

“Collection Account” shall mean one or more segregated interest bearing accounts
(including related sub-accounts), in the name of Seller, established at the
Account Bank pursuant to the Account Control Agreement.

 

9



--------------------------------------------------------------------------------

“Collection Period” shall mean with respect to the Remittance Date in any month,
the calendar month immediately preceding the calendar month in which the
Remittance Date occurs.

“Concentration Account” shall mean that certain Concentration Account
established under the Concentration Account Agreement in the name of the Account
Titleholder (as defined therein) for the benefit of each Financing SPE (as
defined therein).

“Concentration Account Agreement” shall mean that certain Intercreditor and
Concentration Account Administration Agreement (Wachovia Deposit Account), dated
as of February 15, 2007, by and among U.S. Bank National Association, Wachovia
Capital Markets, LLC, NewStar Financial, Inc., NewStar CP Funding LLC, U.S. Bank
National Association, NewStar Trust 2005-1, NewStar Short-Term Funding LLC,
NewStar Credit Opportunities Funding I Ltd., IXIS Financial Products Inc.,
NewStar Warehouse Funding 2005 LLC, NewStar Structured Finance Opportunities,
LLC, NewStar Commercial Loan Trust 2006-1, the other investment vehicles party
thereto from time to time and NewStar Concentration LLC, which Purchaser became
a party to pursuant to that certain Joinder in Intercreditor and Concentration
Account Administration Agreement (Wachovia Deposit Account).

“Confirmation” shall have the meaning specified in Article 3(b) of this
Agreement.

“Custodial Agreement” shall have the meaning specified in the Recitals.

“Custodial Delivery” shall mean the form executed by the Seller in order to
deliver the Purchased Asset File to Purchaser or its designee (including the
Custodian) pursuant to Article 7 of this Agreement, a form of which is attached
to the Custodial Agreement as Annex 5.

“Custodian” shall have the meaning specified in the Recitals.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Document Rep Breach” shall have the meaning assigned thereto in Article 13(c).

“Document Rep Breach Repurchase Date” shall have the meaning assigned thereto in
Article 13(c).

“DSCR” shall mean, for any Additional Eligible Asset or Substitute Eligible
Asset, a ratio calculated by Purchaser in its sole and absolute discretion for
the applicable period in which: (a) the numerator is Net Operating Income for
the related Mortgaged Property for the twelve (12) calendar month period
immediately preceding the date of calculation and (b) the denominator is the
projected interest payments for such Additional Eligible Asset or Substitute
Eligible Asset that would be due and payable for the twelve (12) calendar month
period immediately following such date of calculation in accordance with the
underlying Purchased Asset Documents. If the applicable interest rate in the
underlying Purchased Asset Documents is determined based on LIBOR, the
calculation of the projected interest payments for such Additional Eligible
Asset or Substitute Eligible Asset shall be based on the average LIBOR rate
indicated for the next 12 monthly periods (based on a forward LIBOR curve for
one-month LIBOR) as set forth on Bloomberg page “Interest Rate Curves”
displaying the forward analysis

 

10



--------------------------------------------------------------------------------

of U.S. Dollar Swaps (30/360/S/A) curves [date/set] (the “Bloomberg Page”),
adjusted for a one-month tenor on such the date of calculation. If such
Bloomberg Page ceases to be published, Purchaser shall select a substitute
reference page that is reasonably acceptable to Seller.

“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(e) of this Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(e) of this
Agreement.

“Eligible Assets” shall mean, individually or collectively as the context may
require, (a) the commercial mortgage loans (or participations, A notes or B
notes therein) approved by Purchaser in its sole and absolute discretion on or
prior to the Closing Date, which commercial mortgage loans (or participations, A
notes or B notes therein) are set forth on Schedule II hereto, each as subject
to the exceptions to the representations and warranties relating to the
Purchased Asset set forth on Exhibit X hereto that were delivered to Purchaser
prior to the Closing Date, (b) the commercial mortgage loans (or participations,
A notes or B notes therein) approved by Purchaser in its sole and absolute
discretion on or prior to the A&R Closing Date, which commercial mortgage loans
(or participations, A notes or B notes therein) are set forth on Schedule IIA
hereto, each as subject to the exceptions to the representations and warranties
relating to the Purchased Asset set forth on Exhibit X hereto that were
delivered to Purchaser prior to the A&R Closing Date, (c) the Additional
Eligible Assets and/or (d) the Substitute Eligible Assets.

“Enforcement Action” shall mean, with respect to any Purchased Asset, any
(i) judicial or non-judicial foreclosure proceeding, the exercise of any power
of sale, the taking of a deed or assignment in lieu of foreclosure, the
obtaining of a receiver or the taking of any other enforcement action against
the related Mortgaged Property, Mortgagor or applicable guarantor including,
without limitation, the taking of possession or control of the Mortgaged
Property, (ii) acceleration of, or action taken in order to collect, all or any
indebtedness secured by the related Mortgaged Property (other than giving of
notices of default and statements of overdue amounts) or (iii) exercise of any
right or remedy available to Seller under the related Purchased Asset Documents,
at law, in equity or otherwise with respect to related Mortgagor, guarantor
and/or the Mortgaged Property, in each case unless approved or deemed approved
by Purchaser.

“Enhanced Amortization Payment” shall mean, for each Purchased Asset on its
applicable Repurchase Date, an amount equal to the product of (i) 40% multiplied
by (ii) the excess of (a) the unpaid principal balance of such Purchased Asset
pursuant to the related Purchased Asset Documents over (b) the Adjusted Purchase
Price for such Purchased Asset.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment or
its effect on, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C.

 

11



--------------------------------------------------------------------------------

§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Article 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (ii) solely for
purposes of potential liability under Article 302(c)(11) of ERISA and Article
412(c)(11) of the Internal Revenue Code and the lien created under Article
302(f) of ERISA and Article 412(n) of the Internal Revenue Code, described in
Article 414(m) or (o) of the Internal Revenue Code of which Seller is a member.

“Event of Default” shall have the meaning specified in Article 13(a) of this
Agreement.

“Facility Amount” shall mean $68,000,000.00.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Purchaser from three (3) federal funds
brokers of recognized standing selected by it; provided, that such selected
brokers shall be the same brokers as selected for all of Purchaser’s other
repurchase customers where the Federal Funds Rate is to be applied, to the
extent such brokers are available.

“Filings” shall have the meaning specified in Article 6(b) of this Agreement.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Full Term Yield Target” shall mean $9,206,896.55.

“Future Advance Assets” shall mean those Eligible Assets with respect to which
Seller has any future advance obligations under the Purchase Asset Documents.

“Future Advances” shall mean those certain future advance obligations of Seller
under the Purchased Asset Documents.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Gross Revenue” shall mean, for each Purchased Asset for the relevant period,
all revenue actually received by or on behalf of the related Mortgagor from or
with respect to the Mortgaged Property for which the calculation of Gross
Revenue is being made for the relevant period, including, but not limited to,
the sum of (A) payments from tenants and other occupants in connection with
leases of any portion of the related Mortgaged Property or from the operation of
the related Mortgaged Property, including, without limitation, garage or parking
fees and payments received from insurance on account of business or rental
interruption and condemnation proceeds from any temporary use or occupancy, but
in each case only to the extent attributable to such period, and (B) interest on
Net Cash Flow, if any. Gross Revenue shall not include: (i) proceeds from any
condemnation of any part or all of the related Mortgaged Property (except for
temporary use or occupancy); (ii) proceeds on account of a casualty to the
related Mortgaged Property (other than payments from insurance on account of
business or rental interruption); (iii) other insurance proceeds (other than in
compensation of lost rent or its equivalent) to the extent applied to repair or
restoration of the related Mortgaged Property; (iv) security deposits paid under
leases of all or a part of the related Mortgaged Property, unless and until
applied by Mortgagor in accordance with the terms of such leases; (v) income
from tenants that is paid by Mortgagor to utility companies, taxing authorities
or others on a pass-through basis to the extent such pass-throughs are not
included within Operating Expenditures; or (vi) similar items or transactions
the proceeds of which, under GAAP, are deemed attributable to capital and are
not in the nature of rent or compensation therefor.

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the
Closing Date, from Guarantor in favor of Purchaser, in form and substance
acceptable to Purchaser, as the same may be further amended, modified and/or
restated from time to time.

“Guarantor” shall mean NewStar Financial, Inc.

“Income” shall mean, with respect to any Purchased Asset at any time, (x) any
collections of principal, interest, dividends, receipts or other distributions
or collections and (y) all net sale proceeds received by Seller or any Affiliate
of Seller in connection with a sale or liquidation of such Purchased Asset.

“Indebtedness” shall mean, for any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the

 

13



--------------------------------------------------------------------------------

respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) obligations of such Person under
repurchase agreements, sale/buy-back agreements or like arrangements;
(f) Indebtedness of others guaranteed by such Person; (g) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (h) Indebtedness of general partnerships of which such
Person is secondarily or contingently liable (other than by endorsement of
instruments in the course of collection), whether by reason of any agreement to
acquire such indebtedness to supply or advance sums or otherwise;
(i) Capitalized Lease Obligations of such Person; (j) all net liabilities or
obligations under any interest rate, interest rate swap, interest rate cap,
interest rate floor, interest rate collar, or other hedging instrument or
agreement; and (k) all obligations of such Person under Financing Leases;
provided, that, Indebtedness shall not include any borrowings by the Guarantor
or its Subsidiaries from the Federal Reserve Bank of New York’s Term
Asset-Backed Securities Loan Facility.

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Article 25 of this Agreement.

“Independent Manager” shall mean shall mean a natural Person who (a) is not at
the time of initial appointment and has never been, and will not while serving
as Independent Manager be: (i) a stockholder, director, officer, employee,
partner, member (other than a “special member” or “springing member”), manager
(with the exception of serving as the Independent Manager of Seller), attorney
or counsel of Seller, equity owners of Seller or Guarantor or any Affiliate of
Seller or Guarantor; (ii) a customer, supplier or other person who derives any
of its purchases or revenues from its activities with Seller or Guarantor,
equity owners of Seller or Guarantor or any Affiliate of Seller or Guarantor;
(iii) a Person controlling or under common control with any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person of Seller, equity owners of Borrower
Seller or Guarantor or any Affiliate of Seller or Guarantor; or (iv) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person of Borrower, equity owners of Seller or Guarantor or any Affiliate
of Seller or Guarantor and (b) has (i) prior experience as an independent
director or independent manager for a corporation, a trust or limited liability
company whose charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation,
trust or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company or National Registered Agents, Inc. or
if none of these companies is then providing professional independent directors,
another nationally recognized company acceptable to Purchaser, that is not an
Affiliate of Seller and that provides, inter alia, professional independent
directors or independent managers in the ordinary course of their respective
business to issuers of securitization or structured finance instruments,
agreements or securities or lenders originating commercial real estate loans for
inclusion in securitization or structured finance instruments, agreements or
securities (a “Professional Independent Manager”) and is an employee of such a
company or companies at all times during his or her service as an Independent
Manager. A natural Person who satisfies the foregoing definition except for
being

 

14



--------------------------------------------------------------------------------

(or having been) the independent director or independent manager of a “special
purpose entity” Affiliated with Seller or Guarantor (provided such Affiliate
does not or did not own a direct or indirect equity interest in Seller) shall
not be disqualified from serving as an Independent Manager, provided that such
natural Person satisfies all other criteria set forth above and that the fees
such individual earns from serving as independent director or independent
manager of Affiliates of Seller or in any given year constitute in the aggregate
less than five percent (5%) of such individual’s annual income for that year. A
natural Person who satisfies the foregoing definition other than subparagraph
(a)(ii) shall not be disqualified from serving as an Independent Manager if such
individual is a Professional Independent Manager and such individual complies
with the requirements of the previous sentence.

“Initial Purchase Price Percentage” shall mean 47.8%, which is the percentage
obtained by dividing (i) the aggregate Purchase Prices for all Purchased Assets
hereunder on the A&R Closing Date by (ii) the aggregate Assigned Values for all
Purchased Assets hereunder on the A&R Closing Date.

“Interim Servicing Agreement” shall have the meaning specified in the Recitals.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Joinder to Concentration Account Agreement” shall mean that certain Joinder in
Intercreditor and Concentration Account Administration Agreement (Wachovia
Deposit Account), dated as of the Closing Date, executed by Purchaser.

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for deposits in U.S.
dollars for a period equal to the applicable Pricing Rate Period, which appears
on the Reuters Screen LIBOR01 Page (or any successor thereto) as the London
Interbank Offering Rate as of 11:00 a.m., London time, on the day that is two
(2) London Business Days prior to that respective Pricing Rate Determination
Date (rounded upwards, if necessary, to the nearest 1/1000 of 1%); (ii) if such
rate does not appear on said Reuters Screen LIBOR01 Page, the arithmetic mean
(rounded as aforesaid) of the offered quotations of rates obtained by Purchaser
from the Reference Banks for deposits in U.S. dollars for a period equal to the
applicable Pricing Rate Period to prime banks in the London Interbank market as
of approximately 11:00 a.m., London time, on the day that is two (2) London
Business Days prior to that Pricing Rate Determination Date and in an amount
that is representative for a single transaction in the relevant market at the
relevant time; or (iii) if fewer than two (2) Reference Banks provide Purchaser
with such quotations, the rate per annum which Purchaser determines to be the
arithmetic mean (rounded as aforesaid) of the offered quotations of rates which
major banks in New York, New York selected by Purchaser are quoting at
approximately 11:00 a.m., New York City time, on the Pricing Rate Determination
Date for loans in U.S. dollars to leading European banks for a period equal to
the applicable Pricing Rate Period in amounts of not less than U.S.
$1,000,000.00; provided, that such selected banks shall be the same banks as
selected for all of Purchaser’s other repurchase customers where LIBOR is to be
applied, to the extent such banks are available. Purchaser’s determination of
LIBOR shall be binding and conclusive on Borrower absent manifest error. LIBOR
may or may not be the lowest rate based upon the market for U.S. Dollar deposits
in the London Interbank Eurodollar Market at which Purchaser prices loans on the
date which LIBOR is determined by Purchaser as set forth above.

 

15



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“LTV” shall mean, with respect to any Additional Eligible Asset or Substitute
Eligible Asset, the ratio of the outstanding principal balance of such
Additional Eligible Asset or Substitute Eligible Asset, as applicable, pursuant
to the related Purchased Asset Documents over the Market Value of such
Additional Eligible Asset or Substitute Eligible Asset.

“Major Decision” shall mean, for any Purchased Asset, any modification, waiver
or amendment of such Purchased Asset or any other action which, after the
Applicable Closing Date:

(i) increases or decreases the outstanding principal balance of such Purchased
Asset other than with respect to a principal payment or Future Advances;

(ii) modifies the regularly scheduled payments of principal and non contingent
interest of the Purchased Asset (except for such modifications expressly
contemplated by the Purchased Asset Documents);

(iii) changes the frequency of scheduled payments of principal and interest in
respect of a Purchased Asset;

(iv) changes the fully-extended maturity date of the Purchased Asset;

(v) subordinates the lien priority of the Purchased Asset or the payment
priority of the Purchased Asset other than subordinations expressly required
under the then existing terms and conditions of the related Purchased Asset
Document;

(vi) releases any collateral for the Purchased Asset other than releases
expressly required under the then existing terms and conditions of the related
Purchased Asset Documents;

(vii) waives, amends or modifies any cash management or reserve account
requirements of the Purchased Asset other than changes expressly required under
the then existing terms and conditions of the related Purchased Asset Documents;

 

16



--------------------------------------------------------------------------------

(viii) waives, amends or modifies any due on sale or due on encumbrance
provisions of the Purchased Asset;

(ix) approves a Material Tenant (to the extent approved thereof is required
under the terms of the Purchased Asset Documents);

(x) releases the related Mortgagor or applicable guarantor from any obligations
under the related Purchased Asset Documents (other than in connection with a
payment in full of the underlying obligations thereunder), or otherwise waives
enforcement of such obligations;

(xi) grants a forbearance with respect to enforcing the material terms and
conditions of the Purchased Asset Documents or otherwise exercising remedies;

(xii) results in an Enforcement Action not approved or deemed approved by
Purchaser against the Mortgagor or applicable guarantor; or

(xiii) causes an Act of Insolvency with respect to the Mortgagor or applicable
guarantor.

“Make-Whole Amount” shall have the meaning specified in Article 3(n).

“Margin Cushion Percentage” shall mean 115%.

“Margin Deficit” shall have the meaning specified in Article 4(b).

“Margin Deficit Cure Amount” shall mean, as of any date of determination, an
amount necessary to cause the Margin Percentage to be less than the Margin
Cushion Percentage, as calculated by Purchaser in its sole and absolute
discretion.

“Margin Notice Deadline” shall mean 4:00 p.m. New York time.

“Margin Percentage” shall mean, as of any date of determination, the ratio of
(i) the Purchase Price Percentage on such date of determination over (ii) the
Initial Purchase Price Percentage.

“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value for such Purchased Asset on such date based
primarily on a New Appraisal with such adjustments as may be determined to be
appropriate by Purchaser in its sole and absolute discretion.

“Material Adverse Effect” shall mean (i) with respect to a Purchased Asset, a
material adverse affect on (a) the value, Net Operating Income, use or enjoyment
of the related Mortgaged Property or the operations thereof or (b) the ability
of the related Mortgagor or related guarantor (for the Purchased Asset) to
perform their respective obligations under the related Purchased Asset
Documents, and (ii) with respect to Seller, Servicer and Guarantor, a material
adverse effect on (a) the property, business, operations or financial condition
of Seller, Servicer or Guarantor, (b) the ability of Seller, Servicer or
Guarantor to perform its obligations in all material respects under any of the
Transaction Documents, (c) the validity or enforceability (in any material
respect) of any of the Transaction Documents, or (d) the material rights and
remedies of Purchaser under any of the Transaction Documents.

 

17



--------------------------------------------------------------------------------

“Material Casualty/Condemnation Event” shall mean, with respect to any Purchased
Asset, any casualty or condemnation of the related Mortgaged Property in which
the “lender” or Administrative Agent, as applicable, under such related
Purchased Asset Documents is not required to apply any casualty or condemnation
proceeds or awards, as applicable, towards a restoration of the related Mortgage
Property in accordance with the related Purchased Asset Documents.

“Material Tenant” shall mean a tenant occupying more than the greater of
(x) 10,000 square feet or (y) ten percent (10%) of the total square feet for the
related Mortgaged Property.

“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.

“Maturity Date” shall mean June 7, 2017.

“Measurement Date” shall have the meaning assigned thereto in Article 4(d).

“Minimum Amortization Amount” shall have the meaning specified in Article 4(d)
of this Agreement.

“Minimum Amortization Payment” shall have the meaning specified in Article 4(d)
of this Agreement.

“Minimum Tangible Net Worth Amount” shall have the meaning set forth in the
Guarantee Agreement.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon or a ground lease, securing a Mortgage Note or similar
evidence of indebtedness.

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

“Mortgaged Property” shall mean, for each Purchased Asset, the underlying real
property (and improvements thereon) and other collateral securing such Purchased
Asset pursuant to the related Purchased Asset Documents.

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Article
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Cash Flow or Net Operating Income” shall mean, for each Purchased Asset,
Gross Revenue for the related Mortgaged Property on a trailing twelve (12) month
basis minus Operating Expenditures for the related Mortgaged Property for such
same period, each as reported by the related Mortgagor pursuant to the related
Purchased Asset Documents.

“New Appraisal” shall mean, for any Purchased Asset, an appraisal prepared by
(i) the same appraiser that performed an appraisal on such Purchased Asset for
Purchaser prior to the Applicable Closing Date or (ii) if such appraiser is no
longer actively engaged in the business of appraising commercial real estate of
similar size, quality and condition as the related Mortgaged Property or is
otherwise no longer a reputable appraiser, in each case as determined by
Purchaser in its sole and absolute discretion, an appraiser acceptable to Seller
and Purchaser; provided, that if Seller and Purchaser fail to agree in good
faith on such appraiser, Purchaser shall select such appraiser in its sole and
absolute discretion.

“Non-Paid Down Purchased Asset” shall have the meaning set forth in Article
5(c)(v).

“Operating Expenditures” shall mean, for each Purchased Asset for the relevant
period, all ordinary and necessary operating expenditures of the operation of
the related Mortgaged Property for which the calculation of Operating
Expenditures is being made, actually paid by or on behalf of the related
Mortgagor and approved in advance by the “lender” under the related Purchased
Asset Documents, including, without limitation, (i) payments made to escrows
under the related Purchased Asset Documents, (ii) ordinary and customary
management fees, utility expenses, real estate taxes and other costs of
operation as designated in any approved budget under the related Purchased Asset
Documents (but excluding (x) debt service under the related Purchased Assets,
(y) tenant improvements and leasing commissions and (z) any expenditure not
involving a cash expenditure, such as depreciation), (iii) expenditures which
would be considered capital in nature under GAAP, and (iv) any expenditures not
permitted under the related Purchased Asset Documents.

“Original Account Control Agreement” shall have the meaning specified in the
Recitals.

“Original Custodial Agreement” shall have the meaning specified in the Recitals.

“Original Interim Servicing Agreement” shall have the meaning specified in the
Recitals.

“Original Repurchase Agreement” shall have the meaning specified in the
Recitals.

“Original Transaction Documents” shall have the meaning specified in the
Recitals.

“Paid Down Purchased Asset” shall have the meaning set forth in Article
5(c)(iv).

“Participant” shall have the meaning specified in Article 18 of this Agreement.

 

19



--------------------------------------------------------------------------------

“Percentage Interest” shall mean, with respect to any Purchased Asset, the ratio
of (i) the Adjusted Purchase Price for such Purchased Asset over (ii) the
aggregate Adjusted Purchase Prices for all Purchased Assets.

“Permitted Holder” shall mean (i) any of Corsair Capital, LLC and Capital Z
Partners, Ltd., or (ii) any Person or group of Persons that controls, is
controlled by, or is under common control with, any of the foregoing, including
without limitation, any fund that is an Affiliate of Corsair Capital, LLC or
Capital Z Partners, Ltd. and/or managed by Corsair Capital, LLC or Capital Z
Partners, Ltd. or any of their Affiliates. Control shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise and “controlling” and “controlled” shall
have meanings correlative thereto.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Article 302 of ERISA or Article 412 of the Internal Revenue Code,
other than a Multiemployer Plan.

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) LIBOR and (ii) the relevant Applicable Spread, in each case, for
the applicable Pricing Rate Period for the related Purchased Asset. The Pricing
Rate shall be subject to adjustment and/or conversion as provided in the
Transaction Documents (including, without limitation, as provided in Articles
3(g) and (h) of this Agreement) or the related Confirmation.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Applicable Closing Date for such Transaction and
ending on and excluding the following Remittance Date, and (b) in the case of
any subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding such
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset.

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

 

20



--------------------------------------------------------------------------------

“Prohibited Investor” shall mean (1) a person or entity whose name appears on
the list of Specially Designated Nationals and Blocked Persons by the Office of
Foreign Asset Control (“OFAC”), (2) any foreign shell bank, and (3) any person
or entity resident in or whose subscription funds are transferred from or
through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur. See http://www.fatf-gati.org for FATF’s list of
Non-Cooperative Countries and Territories.

“Prohibited Refinancing” shall mean, with respect to any Purchased Asset which
is the subject of a repurchase prior to the Repurchase Date pursuant to Article
3(e) of the Agreement, any repurchase facility, warehouse facility, credit
facility or any other financing in favor of Guarantor or any of its Subsidiaries
or Affiliates for which such Purchased Asset is pledged as collateral.

“Prohibited Transferee” shall mean, only so long as no Event of Default has
occurred and is continuing, any (a) commercial finance company or commercial
real estate finance company (including, without limitation, GE Capital, Golub,
Madison Capital, NXT Capital, CapitalSource, Wrightwood Capital, NorthStar
Realty Finance, Mesa West Capital, Ladder Capital, Gramercy) or any other such
company that at the time of any proposed assignment under Article 18 is deemed
to be a direct competitor of Guarantor with respect to “middle market” corporate
or real estate secured lending transactions, as determined by Guarantor in good
faith, in the reasonable exercise of its judgment, provided that “Prohibited
Transferee” shall not include any commercial bank, and (b) “vulture” fund or
hedge fund investing in real estate secured loan assets (including, without
limitation, Fortress, Citadel, Cerberus).

“Properties” shall have the meaning specified in Article 9(b)(xxvi)(A) of this
Agreement.

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by the Seller to Purchaser on the
Applicable Closing Date, the amount set forth on the related Confirmation, as
established by Purchaser in its sole and absolute discretion. The Purchase Price
for each Purchased Asset purchased on the Closing Date is set forth on Schedule
II hereto and in the related Confirmation. The Purchase Price for each Purchased
Asset purchased on the A&R Closing Date is set forth on Schedule IIA hereto and
in the related Confirmation.

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date, the aggregate amount obtained by daily application of the
applicable Pricing Rate for such Purchased Asset to the Adjusted Purchase Price
of such Purchased Asset on a 360-day-per-year basis for the actual number of
days during each Pricing Rate Period commencing on (and including) the
Applicable Closing Date for such Purchased Asset (or, in the case of an
Additional Eligible Asset or Substitute Eligible Asset, the Additional Eligible
Asset Date or the Substitution Date, as applicable) and ending on (but
excluding) the date of determination (reduced by any amount of such Purchase
Price Differential previously paid by the Seller to Purchaser with respect to
such Purchased Asset).

 

21



--------------------------------------------------------------------------------

“Purchase Price Percentage” shall mean, as of any date of determination, the
percentage obtained by dividing (i) the aggregate Adjusted Purchase Prices for
all Purchased Assets hereunder on such date of determination by (ii) the
aggregate Assigned Values for all Purchased Assets hereunder on such date of
determination.

“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by, or the Additional Eligible Asset or Substitute Eligible Asset
transferred by, Seller to Purchaser in such Transaction and (ii) with respect to
the Transactions in general, all Eligible Assets sold by, and/or any Substitute
Eligible Asset or any Additional Eligible Asset transferred by, Seller to
Purchaser. An Eligible Asset,Additional Eligible Asset or Substitute Eligible
Asset that is repurchased by the Seller in accordance with this Agreement shall
cease to be a Purchased Asset.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents listed on Schedule V and Schedule VA hereto for such Purchased Asset.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 7(b), together with any additional documents and
information reasonably required to be delivered to Purchaser or its designee
(including the Custodian) pursuant to this Agreement; provided that to the
extent that Purchaser waives, including pursuant to Article 7(c), receipt of any
document in connection with the purchase of an Eligible Asset or substitution of
a Substitute Eligible Asset (but not if Purchaser merely agrees to accept
delivery of such document after the Applicable Closing Date or, as applicable,
the Additional Eligible Asset Date or Substitution Date), such document shall
not be a required component of the Purchased Asset File until such time as
Purchaser determines in good faith that such document is necessary or
appropriate for the servicing of the applicable Purchased Asset.

“Purchased Asset Servicer Report” shall mean a report for each Purchased Asset
delivered by Seller as required under Article 11(i)(iv), a form of which is
attached hereto as Exhibit IX.

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

(i) the Purchased Assets and all “securities accounts” (as defined in
Article 8-501(a) of the UCC) to which any or all of the Purchased Assets are
credited;

(ii) the Additional Purchased Items, if any;

(iii) the Purchased Asset Documents, Servicing Rights, Servicing Agreements,
Servicing Records, Administrative Agent Rights, mortgage guaranties and
insurance (issued by a Governmental Authority or otherwise) and claims, payments
and proceeds thereunder, insurance policies and certificates of insurance
relating to the Purchased Assets and claims, payments and proceeds thereof, and
collection and escrow accounts and letters of credit relating to the Purchased
Assets;

(iv) all Income in respect of the Purchased Assets;

 

22



--------------------------------------------------------------------------------

(v) all related forward trades and takeout commitments placed on the Purchased
Assets;

(vi) all proceeds relating to the sale, securitization, liquidation, or other
disposition of the Purchased Assets;.

(vii) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments” and “deposit accounts”, each as defined in the UCC,
relating to or constituting any and all of the foregoing; and

(viii) all replacements, substitutions or distributions on or proceeds,
payments, Income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

“Purchaser” shall have the meaning set forth in the introductory paragraph
hereto.

“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London. If any such
Reference Bank should be unwilling or unable to act as such or if Purchaser
shall terminate the appointment of any such Reference Bank or if any of the
Reference Banks should be removed from the Reuters Monitor Money Rates Service
or in any other way fail to meet the qualifications of a Reference Bank,
Purchaser, in its sole and absolute discretion, may designate alternative banks
meeting the criteria specified in clauses (i) and (ii) above.

“Release Letter” shall mean a letter substantially in the form of Exhibit VI
hereto (or such other form as may be acceptable to Purchaser).

“Remittance Date” shall mean the fifteenth (15th) calendar day of each month, or
if such day is not a Business Day, the immediately succeeding Business Day.

“Repurchase Date” shall mean, with respect to a Purchased Asset, the earliest to
occur of (i) the Termination Date, (ii) the Maturity Date, (iii) the Accelerated
Repurchase Date, (iv) the Early Repurchase Date or (v) the Document Rep Breach
Repurchase Date.

“Repurchase Obligations” shall have the meaning assigned thereto in Article
6(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to the Seller; such price will be determined in each
case as the sum of the (i) Adjusted Purchase Price of such Purchased Asset;
(ii) accrued and unpaid Purchase Price Differential with respect to such
Purchased Asset as of the date of such determination; (iii) the Enhanced
Amortization Payment for such Purchased Asset as of the date of such
determination; (iv) all accrued and unpaid costs, expenses and other amounts
(including, without limitation, Breakage Costs, if any, due an payable on such
Purchased Asset pursuant to Article 3(l) hereof) due and payable with respect to
such Purchased Asset under any Transaction Document; and (v) any other amounts
(including, without limitation, Make-Whole Amounts) due and payable by Seller to
Purchaser and its

 

23



--------------------------------------------------------------------------------

Affiliates pursuant to the terms of this Agreement or any other Transaction
Document as of such date. Notwithstanding the foregoing, (i) no Enhanced
Amortization Payment shall be due and payable in the event that Seller is
repurchasing all Purchased Assets simultaneously and (ii) in no event shall the
Repurchase Price for a Purchased Asset exceed the sum of (a) the aggregate
Adjusted Purchase Prices for all Purchased Assets then subject to this
Agreement, (b) accrued and unpaid Purchase Price Differential for all Purchased
Assets as of such date of determination and (c) all other amounts due and
payable to Purchaser or its Affiliates under any Transaction Document.

The Repurchase Price paid by Seller to Purchaser for each Purchased Asset will
be applied by Purchaser on the applicable Repurchase Date as follows:

(i) first, to accrued and unpaid Purchase Price Differential as of such
Repurchase Date;

(ii) second, to reduce the Adjusted Purchase Price of such Purchased Asset to
zero;

(iii) third, to all accrued and unpaid costs, expenses and other amounts
including Breakage Costs, if any, due an payable on such Purchased Asset
pursuant to Article 3(l) hereof) due and payable on such Purchased Asset under
any Transaction Document;

(iv) fourth, to any other amounts due and owing by Seller to Purchaser and its
Affiliates pursuant to the terms of this Agreement or any other Transaction
Document as of such date; and

(v) fifth, to Purchaser, the remainder to reduce each other Purchased Asset’s
Adjusted Purchase Price, pro rata (based on its Percentage Interest).

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.

“Responsible Officer” shall mean any of the officers listed on Exhibit II
hereto, as the same may be amended from time to time.

“SEC” shall have the meaning specified in Article 22(a) of this Agreement.

“Seller” shall have the meaning specified in the introductory paragraph of this
Agreement.

“Seller Entities” shall have the meaning specified in Article 9(b)(xxv)(B) of
this Agreement.

“Serviced Asset” shall have the meaning specified in Article 27(a) of this
Agreement.

“Servicer” shall have the meaning specified in the Recitals.

 

24



--------------------------------------------------------------------------------

“Servicing Agreements” shall have the meaning specified in Article 27(b) of this
Agreement.

“Servicing Records” shall have the meaning specified in Article 27(b) of this
Agreement.

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.

“SIPA” shall have the meaning specified in Article 22(a) of this Agreement.

“Structuring Fee” shall mean an up-front structuring fee in an amount equal to
one hundred basis points (1.0%) multiplied by the Facility Amount, which fee was
paid by Seller to Purchaser on the Closing Date in consideration for Purchaser’s
entering into the Original Repurchase Agreement.

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.

“Substitute Eligible Assets” shall mean a commercial mortgage loan (or
participation, A note or B note therein) approved by Purchaser in its sole and
absolute discretion in accordance with Article 3(m) hereto and that otherwise
satisfies the following criteria (as determined by Purchaser in its sole and
absolute discretion):

(i) it is fully closed, fully disbursed (unless Future Advances are permitted
thereunder) and performing;

(ii) it does not have an unexpired, fully extended term in excess of five
(5) years;

(iii) it has a minimum debt yield of 9.00%, as calculated by dividing (x) the
related Mortgaged Property’s most recent trailing twelve (12) months of Net Cash
Flow by (y) its outstanding principal balance;

(iv) it has a DSCR of 1.25x; and

(v) it has an LTV of less than or equal to 75.00%.

“Substitute Transaction” shall have the meaning specified in Article 3(m) of
this Agreement.

“Substitution Cut-off Date” shall have the meaning specified in Article 4(c)

 

25



--------------------------------------------------------------------------------

“Substitution Date” shall have the meaning specified in Article 3(m) of this
Agreement.

“Substitution Date Underwritten Net Cash Flow” shall mean, for each Substitute
Eligible Asset that becomes a Purchased Asset hereunder, the “Underwritten Net
Cash Flow” set forth in the related Confirmation for such Substitute Eligible
Asset, as established by Purchaser in its sole and absolute discretion.

“Tangible Net Worth” shall mean, as to any Person as of any date of
determination, the amount which would be included under stockholders’ equity on
a consolidated balance sheet of such Person determined on a consolidated basis
in accordance with GAAP.

“Termination Date” means, with respect to any Transaction, three hundred
sixty-four (364) days from the Applicable Closing Date; provided, that on each
day during the term of this Agreement until June 7, 2016 so long as no Default
or Event of Default has occurred and unless Seller provides written notice to
Purchaser that it does not desire to extend the Termination Date hereunder, the
Termination Date for each such Purchased Asset shall automatically be extended
for one (1) day (and each such Transaction shall be deemed to be a new
Transaction for a maximum term of three hundred sixty-four (364) days);
provided, further, that in no event shall the Termination Date extend beyond the
Maturity Date.

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of a
Person and its consolidated Subsidiaries during such period (including, without
limitation, off-balance sheet Indebtedness), less the amount of any nonspecific
balance sheet reserves maintained in accordance with GAAP.

“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Schedules, Exhibits or Annexes to this Agreement, the Guarantee Agreement, the
Custodial Agreement, the Interim Servicing Agreement, the Account Control
Agreement, the Joinder to Concentration Account Agreement and all Confirmations
and assignment documentation executed by Seller pursuant to this Agreement in
connection with specific Transactions.

“Trust Receipt” shall mean a trust receipt issued by Custodian to Purchaser
confirming the Custodian’s possession of certain Purchased Asset Files held by
Custodian in accordance with the Custodial Agreement for the benefit of
Purchaser (or any other holder of such trust receipt) or a bailment arrangement
with counsel or other third party acceptable to Purchaser in its sole and
absolute discretion.

“UCC” shall have the meaning specified in Article 6(b) of this Agreement.

All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.

 

26



--------------------------------------------------------------------------------

FOR THE AVOIDANCE OF DOUBT, SELLER AND GUARANTOR ACKNOWLEDGE AND AGREE THAT
WHENEVER PURSUANT TO THIS AGREEMENT, PURCHASER MAY EXERCISE ANY RIGHT GIVEN TO
IT TO TAKE ANY ACTION OR NOT TAKE ANY ACTION IN ITS SOLE AND ABSOLUTE
DISCRETION, TO APPROVE OR DISAPPROVE IN ITS SOLE AND ABSOLUTE DISCRETION, TO
CONSENT OR NOT CONSENT IN ITS SOLE AND ABSOLUTE DISCRETION, OR ANY ARRANGEMENT
OR TERM IS TO BE SATISFACTORY OR ACCEPTABLE TO PURCHASER IN ITS SOLE AND
ABSOLUTE DISCRETION, PURCHASER MAY TAKE OR NOT TAKE SUCH ACTION, APPROVE OR
DISAPPROVE, CONSENT OR NOT CONSENT OR DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR ACCEPTABLE OR NOT SATISFACTORY OR ACCEPTABLE, IN EACH CASE IN
ITS SOLE AND ABSOLUTE DISCRETION FOR ANY REASON OR FOR NO REASON, AND ANY SUCH
DECISION SHALL BE FINAL AND CONCLUSIVE AND BINDING ON SELLER AND GUARANTOR.
SELLER AND GUARANTOR FURTHER ACKNOWLEDGE AND AGREE THAT: (I) EACH OF SELLER AND
GUARANTOR ARE SOPHISTICATED PARTIES; (II) THE FOREGOING SENTENCE WAS NEGOTIATED
BY THE PARTIES HERETO (WITH THE ADVICE OF COUNSEL) ON AN ARM’S LENGTH BASIS IN
GOOD FAITH; AND (III) THAT THE NEGOTIATED STANDARDS SET FORTH IN THE FOREGOING
SENTENCE WERE A MATERIAL INDUCEMENT FOR PURCHASER TO ENTER INTO THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.

ARTICLE 3

INITIATION; CONFIRMATION; TERMINATION; FEES

(a) Purchaser’s agreement to enter into each Transaction on the A&R Closing Date
is subject to the terms and conditions in this Agreement and to the
satisfaction, immediately prior to or concurrently with the making of such
Transactions, of the “Transaction Conditions Precedent” specified in Article
3(b) of this Agreement, each of which shall be satisfactory in form and
substance to Purchaser and its counsel in their sole and absolute discretion.
Purchaser’s agreement to enter into a Substitute Transaction on a Substitution
Date is subject to the terms and conditions in this Agreement and to the
satisfaction, immediately prior to on concurrently with the making of such
Transaction, of the “Substitution Transaction Conditions Precedent” specified in
Article 3(m) of this Agreement, each of which shall be satisfactory in form and
substance to Purchaser and its counsel in their sole and absolute discretion.
Purchaser’s agreement to enter into an Additional Transaction on the Additional
Eligible Asset Date is subject to the terms and conditions in this Agreement and
to the satisfaction, immediately prior to on concurrently with the making of
such Transaction, of the “Additional Eligible Asset Transaction Conditions
Precedent” specified in Article 3(o) of this Agreement, each of which shall be
satisfactory in form and substance to Purchaser and its counsel in their sole
and absolute discretion.

 

27



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth in this Agreement (including,
without limitation, the “Transaction Conditions Precedent” specified below in
this Article 3(b) or, as applicable, the “Substitution Transaction Conditions
Precedent” specified below in Article 3(m) or the “Additional Eligible Asset
Transaction Conditions Precedent” specified below in Article 3(o)), an agreement
to enter into a Transaction shall be made in writing at the initiation of
Seller; provided, however, that the aggregate Purchase Price for all
Transactions shall not exceed the Facility Amount. Upon written request by
Seller and upon Purchaser agreeing to enter into the Transaction, provided each
of the Transaction Conditions Precedent or, as applicable, the “Substitution
Transaction Conditions Precedent” specified below in Article 3(m) or the
Additional Eligible Asset Transaction Conditions Precedent specified below in
Article 3(o) shall have been satisfied (or waived by Purchaser), Purchaser shall
promptly deliver to Seller a written confirmation in the form of Exhibit I
attached hereto of each Transaction (a “Confirmation”). Such Confirmation shall
describe the Purchased Assets, shall identify Purchaser and Seller, and shall
set forth:

(i) the Purchase Price for such Purchased Asset,

(ii) the Assigned Value for such Purchased Asset,

(iii) the Termination Date for such Purchased Asset,

(iv) the A&R Closing Date Underwritten Net Cash Flow (or, if applicable, the
Substitution Date Underwritten Net Cash Flow or Additional Eligible Asset Date
Underwritten Net Cash Flow), and

(v) the initial Pricing Rate applicable to the Transaction (including the
Applicable Spread).

For purposes of this Article 3(b), the “Transaction Conditions Precedent” shall
be deemed to have been satisfied if:

(A) Purchaser shall have received this Agreement, duly completed and executed by
each of the parties hereto (including all schedules, annexes and exhibits
hereto);

(B) Purchaser shall have received a Custodial Agreement, duly executed and
delivered by each of the parties thereto (including all schedules, annexes and
exhibits hereto);

(C) Purchaser shall have received the Acknowledgement of Account Control
Agreement, duly completed and executed by each of the parties thereto (including
all schedules, annexes and exhibits hereto);

(D) [Intentionally omitted];

(E) [Intentionally omitted];

(F) Purchaser shall have received an Interim Servicing Agreement, duly completed
and executed by each of the parties thereto (including all schedules, annexes
and exhibits hereto);

 

28



--------------------------------------------------------------------------------

(G) [Intentionally omitted];

(H) Purchaser shall have received a UCC financing statement for filing with the
Secretary of State for the State of Delaware, naming the Seller as “Debtor” and
Purchaser as “Secured Party” and describing as “Collateral” all of the items set
forth in the definition of Collateral and Purchased Items in this Agreement,
together with any other documents necessary or requested by Purchaser to perfect
the security interests granted by Seller in favor of Purchaser under this
Agreement or any other Transaction Document;

(I) Purchaser shall have received limited powers of attorney in the forms
attached hereto as Exhibit IV and Exhibit XI, duly completed and executed by
each of the parties thereto, with respect to each Purchased Asset;

(J) Purchaser shall have received an opinion of outside counsel to Seller and
Guarantor acceptable to Purchaser (including, but not limited to, those relating
to enforceability, corporate and UCC matters) in its sole and absolute
discretion;

(K) Purchaser shall have received good standing certificates and certified
copies of the charters and by-laws (or equivalent documents) of Seller, Servicer
and Guarantor and of all corporate or other authority for Seller, Servicer and
Guarantor with respect to the execution, delivery and performance of the
Transaction Documents and each other document to be delivered by Seller,
Servicer and Guarantor from time to time in connection herewith;

(L) [Intentionally omitted];

(M) Purchaser shall have received copies of notices for each Purchased Asset
(each, a “Borrower Notice”) in form and substance satisfactory to Purchaser in
its sole and absolute discretion, to be sent to the related Mortgagor and other
obligors under such Purchased Asset, informing such Mortgagor of this Agreement
and the Transactions contemplated hereunder and under the other Transaction
Documents with respect to such Purchased Asset;

(N) Purchaser shall have received payment from Seller of an amount equal to all
actual out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel to Purchaser and reasonable
costs and expenses associated with due diligence, recording or other
administrative expenses necessary or incidental to the execution of any
Transaction) incurred by Purchaser in connection with the development,
preparation and execution of this Agreement, the other Transaction Documents,
each Confirmation and any other documents prepared in connection herewith or
therewith;

(O) no Default or Event of Default (in each case, other than with respect to
Purchaser) under this Agreement shall have occurred and be continuing, and no
event shall have occurred which has, or would reasonably be expected to have, a
Material Adverse Effect;

 

29



--------------------------------------------------------------------------------

(P) for each Purchased Asset, Seller shall have delivered to Purchaser a list of
all exceptions to the representations and warranties relating to the Purchased
Asset set forth on Exhibit V hereto, and Purchaser shall have waived all such
exceptions;

(Q) the representations and warranties made by Seller in any of the Transaction
Documents shall be true and correct in all material respects;

(R) Purchaser shall have received from Custodian an Asset Schedule and Exception
Report (as defined in the Custodial Agreement) with respect to each Purchased
Asset, dated as of the A&R Closing Date, duly completed and with exceptions
acceptable to Purchaser in its sole and absolute discretion in respect of
Eligible Assets to be purchased hereunder;

(S) Seller shall have taken such other action as Purchaser shall have reasonably
requested in order to transfer the Purchased Assets pursuant to this Agreement
and to perfect all security interests granted under this Agreement or any other
Transaction Document in favor of Purchaser as secured party under the UCC with
respect to the Purchased Assets;

(T) Purchaser shall have received copies of any and all consents and waivers
applicable to Seller or to the Purchased Assets; and

(U) Purchaser shall have received all such other and further documents,
documentation and legal opinions as Purchaser in its sole and absolute
discretion shall reasonably require and which are customary in similar
transactions.

(c) Upon the satisfaction of all conditions set forth in Articles 3(a) and 3(b),
each Eligible Asset set forth on Schedule IIA shall be transferred to Purchaser
or the Custodian against the transfer of the Purchase Price to an account of the
Seller. With respect to each Transaction entered into on the A&R Closing Date,
the Pricing Rate shall be determined initially on the A&R Closing Date, and
shall be reset on each Pricing Rate Determination Date for the next succeeding
Pricing Rate Period for such Transaction. On the Closing Date, each Eligible
Asset set forth on Schedule II was transferred to Purchaser or the Custodian
against the transfer of the Purchase Price to an account of the Seller. With
respect to each Transaction entered into on the Closing Date, the Pricing Rate
was determined initially on the Closing Date and has been and shall continue to
be reset on each Pricing Rate Determination Date for the next succeeding Pricing
Rate Period for such Transaction. Purchaser or its agent shall determine in
accordance with the terms of this Agreement the Pricing Rate on each Pricing
Rate Determination Date for the related Pricing Rate Period and notify Seller of
such rate for such period on such Pricing Rate Determination Date.

(d) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby. In the event of any
conflict between the terms of such Confirmation and the terms of this Agreement,
this Agreement shall prevail.

 

30



--------------------------------------------------------------------------------

(e) Seller shall be entitled to terminate a Transaction on demand and repurchase
the Purchased Asset subject to a Transaction on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”); provided, however, that:

(i) Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date, no later than five (5) Business Days
(or, in the event the Seller is exercising its rights pursuant to
Section 2.03(d) of the Interim Servicing Agreement, one (1) Business Day) prior
to such Early Repurchase Date;

(ii) no payment Default or Event of Default (in each case, other than with
respect to Purchaser) under this Agreement shall have occurred and be continuing
both as of the date notice is delivered pursuant to Article 3(e)(i) above and as
of the applicable Early Repurchase Date, unless such Default or Event of Default
is cured by such repurchase;

(iii) on such Early Repurchase Date, Seller pays to Purchaser an amount equal to
the sum of the Repurchase Price for the applicable Purchased Asset and any other
amounts payable under this Agreement (including, without limitation, Article
3(l) of this Agreement) with respect to such Purchased Asset against transfer to
Seller or its agent of such Purchased Assets;

(iv) if Seller is repurchasing all Purchased Assets on such Early Repurchase
Date, Seller pays to Purchaser an amount equal to the Make-Whole Amount; and

(v) if, on or prior to the two (2) year anniversary of the Applicable Closing
Date for a Purchased Asset, Seller terminates a Transaction and repurchases such
Purchased Asset prior to the Repurchase Date pursuant to, and in accordance
with, this Article 3(e), then Seller shall be prohibited from entering into any
Prohibited Refinancing with respect to such Purchased Asset with any Person
other than Purchaser for a period of ninety (90) days after the related Early
Repurchase Date; provided, however, that this clause (v) shall not apply to any
Purchased Asset repurchased pursuant to a substitution in accordance with
Article 3(m) hereof or the repurchase of a Purchased Asset pursuant to this
Article 3(e) in order to cure a Margin Deficit or to prevent the continuation of
a deadlock with respect to a Major Decision with respect to such Purchased
Asset.

(f) On the Repurchase Date (including any Early Repurchase Date or Accelerated
Repurchase Date) for any Transaction, termination of the Transaction will be
effected by transfer to the Seller of the Purchased Assets being repurchased and
any Income in respect thereof received by Purchaser (and not previously credited
or transferred to, or applied to the obligations of, such Seller pursuant to
Article 5 of this Agreement) against the simultaneous transfer of the Repurchase
Price to an account of Purchaser. Promptly following such Repurchase Date,
Purchaser shall deliver to Seller such UCC termination statements and other
release documents and take any other actions as may be necessary to release its
security interest in such Purchased Asset.

 

31



--------------------------------------------------------------------------------

(g) If prior to the first day of any Pricing Rate Period with respect to any
Transaction, (i) Purchaser shall have determined in the exercise of its sole and
absolute business judgment (which determination shall be conclusive and binding
upon Seller) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Pricing Rate Period, or (ii) LIBOR determined or to be determined for such
Pricing Rate Period will not adequately and fairly reflect the cost to Purchaser
(as determined and certified by Purchaser) of making or maintaining Transactions
during such Pricing Rate Period (such determinations to be made in the same
manner as for all of Purchaser’s other repurchase customers), Purchaser shall
give telecopy or telephonic notice thereof to Seller as soon as practicable
thereafter. If such notice is given, the Pricing Rate with respect to such
Transaction for such Pricing Rate Period, and for any subsequent Pricing Rate
Periods until such notice has been withdrawn by Purchaser, shall be a per annum
rate equal to the Federal Funds Rate plus the Applicable Spread (the
“Alternative Rate”).

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Purchaser to enter into or maintain Transactions as
contemplated by the Transaction Documents, the determination of such
unlawfulness to be made in the same manner as for all of Purchaser’s other
repurchase customers, (a) the commitment of Purchaser hereunder to enter into
new Transactions and to continue Transactions as such shall forthwith be
canceled, and (b) the Transactions then outstanding shall be converted
automatically to Alternative Rate Transactions on the last day of the then
current Pricing Rate Period or within such earlier period as may be required by
law. If any such conversion of a Transaction occurs on a day that is not the
last day of the then current Pricing Rate Period with respect to such
Transaction, the Seller shall pay to Purchaser such amounts, if any, as may be
required pursuant to Article 3(l) of this Agreement.

(i) Upon demand by Purchaser, Seller shall indemnify Purchaser and hold
Purchaser harmless from any loss, cost or expense (including, without
limitation, reasonable attorneys’ fees and disbursements) that Purchaser may
sustain or incur as a consequence of (i) default by Seller repurchasing any
Purchased Asset after Seller has given a notice in accordance with Article 3(e)
of an Early Repurchase, (ii) any payment of the Repurchase Price on any day
other than a Remittance Date, (iii) a default by Seller in selling Eligible
Assets after Seller has notified Purchaser of a proposed Transaction and
Purchaser has agreed to purchase such Eligible Assets in accordance with the
provisions of this Agreement, (iv) Purchaser’s enforcement of the terms of any
of the Transaction Documents, (v) any actions taken to perfect or continue any
lien created under any Transaction Documents, and/or (vi) Purchaser entering
into any of the Transaction Documents or owning any Purchased Item. A
certificate as to such costs, losses, damages and expenses, setting forth the
calculations therefore, together with reasonable supporting documentation, shall
be submitted promptly by Purchaser to Seller and shall be prima facie evidence
of the information set forth therein.

(j) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:

 

32



--------------------------------------------------------------------------------

(i) shall subject Purchaser to any tax of any kind whatsoever with respect to
the Transaction Documents, any Purchased Asset or any Transaction, or change the
basis of taxation of payments to Purchaser in respect thereof (except for income
taxes and any changes in the rate of tax on Purchaser’s overall net income);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of LIBOR hereunder; or

(iii) shall impose on Purchaser any other condition;

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce any amount receivable under the Transaction Documents
in respect thereof; then, in any such case, Seller shall promptly pay Purchaser,
upon its demand, any additional amounts necessary to compensate Purchaser for
such increased cost or reduced amount receivable. Such notification as to the
calculation of any additional amounts payable pursuant to this subsection shall
be submitted by Purchaser to Seller and shall be prima facie evidence of such
additional amounts. This covenant shall survive the termination of this
Agreement and the repurchase by Seller of any or all of the Purchased Assets.

(k) If Purchaser shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Purchaser or any corporation controlling
Purchaser with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof does or shall have the effect of reducing the rate of return on
Purchaser’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which Purchaser or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
Purchaser’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by Purchaser, in the exercise of its reasonable business
judgment, to be material, then from time to time, after submission by Purchaser
to Seller of a written request therefor, Seller shall pay to Purchaser such
additional amount or amounts as will compensate Purchaser for such reduction.
Such notification as to the calculation of any additional amounts payable
pursuant to this subsection shall be submitted by Purchaser to Seller and shall
be prima facie evidence of such additional amounts. This covenant shall survive
the termination of this Agreement and the repurchase by Seller of any or all of
the Purchased Assets.

(l) If Seller repurchases any Purchased Assets on a day other than the last day
of a Pricing Rate Period, Seller shall indemnify Purchaser and hold Purchaser
harmless from any actual losses, costs and/or expenses which Purchaser sustains
as a direct consequence of terminating any LIBOR contracts Purchaser entered
into in relation to such Purchased Assets (“Breakage Costs”), in each case for
the remainder of the applicable Pricing Rate Period. Purchaser shall deliver to
Seller a statement setting forth the amount and basis of determination of any
Breakage Costs in reasonable detail, it being agreed that such statement and the
method of its calculation shall be conclusive and binding upon Seller absent
manifest error. This Article 3(l) shall survive termination of this Agreement
and the repurchase of all Purchased Assets subject to Transactions hereunder.

 

33



--------------------------------------------------------------------------------

(m) Seller shall be permitted to substitute a Substitute Eligible Asset for a
Purchased Asset (a “Substitute Transaction”) if, and only if, (i) such
substitution is approved by Purchaser in its sole and absolute discretion and
(ii) (a) such substitution is necessary to cure a Margin Deficit for such
Purchased Asset or (b) such substitution is necessary to prevent a deadlock from
continuing with respect to a Major Decision for such Purchased Asset in
accordance with Section 2.03(d) of the Interim Servicing Agreement. Unless
otherwise approved by Purchaser, Seller shall provide Purchaser with a written
request to substitute a Substitute Eligible Asset for a Purchased Asset at least
thirty (30) days prior to the proposed date of substitution or such shorter
commercially reasonable time period as is necessary to prevent or cure an Event
of Default (the “Substitution Date”). Seller agrees to cooperate with Purchaser
and any third party underwriter in connection with Purchaser’s underwriting and
due diligence process for such proposed Substitute Eligible Asset, including,
without limitation, providing Purchaser and such third-party underwriter will
the following materials relating to such Substitute Eligible Asset:
(i) appraisals; (ii) environmental reports, (iii) engineering reports; (iv) any
other third-party reports; (v) a summary memorandum outlining the proposed
Substitute Eligible Asset including the benefits and all material underwriting
risks and issues and other material information; (vi) rent rolls, historical
cash flows and cash flow proforma(s) for such proposed Substitute Eligible
Asset; (vii) a description of and financial information relating to the
underlying borrower/obligor and sponsor; (viii) copies of the underlying loan
documents for the Mortgage Loan; (ix) exceptions to representations and
warranties set forth in the Facility Documents; and (x) such other documentation
as Purchaser or such third-party underwriter may reasonably request. Seller
agrees that Seller shall reimburse Purchaser for any and all reasonable
attorneys’ fees, costs and expenses incurred by Purchaser in connection with its
underwriting and due diligence performed under this Article 3(m), which amounts
shall be paid by Seller to Purchaser within ten (10) Business Days after receipt
of an invoice therefore. In the event that Purchaser approves the substitution
of a Substitute Eligible Asset for a Purchased Asset, such Transaction shall be
evidenced by a Confirmation in accordance with Article 3(b) hereof and, provided
the Substitution Transaction Conditions Precedents (as defined below) are
satisfied, such Substitute Eligible Asset shall constitute a Purchased Asset
hereunder.

Purchaser’s agreement to enter into a Transaction on a Substitution Date is
subject to the terms and conditions in this Agreement and to the satisfaction,
immediately prior to or concurrently with the making of such Transactions, of
the Substitution Transaction Conditions Precedent, each of which shall be
satisfactory in form and substance to Purchaser and its counsel in their sole
and absolute discretion. In the event that Purchaser approves a substitution of
a Substitute Eligible Asset for a Purchased Asset pursuant to sub-clause (ii)(d)
of the first sentence of the immediately preceding paragraph, and provided the
Substitution Transaction Conditions Precedents are satisfied, such Substitute
Eligible Asset shall be transferred to Purchaser or the Custodian against the
transfer of the applicable Purchase Price.

 

34



--------------------------------------------------------------------------------

For purposes of this Article 3(m), the “Substitution Transaction Conditions
Precedent” shall be deemed to have been satisfied if:

(A) no Default or Event of Default that will not be cured by such Substitute
Transaction (in each case, other than with respect to Purchaser) under this
Agreement shall have occurred and be continuing as of such Substitution Date,
and no event shall have occurred which has, or would reasonably be expected to
have, a Material Adverse Effect;

(B) Purchaser shall have completed its due diligence review of the related
Purchased Asset File for such Substitute Eligible Asset, and such other
documents, records, agreements, instruments, mortgaged properties or information
relating to such Substitute Eligible Asset as Purchaser in its sole discretion
deems appropriate to review and such review shall be satisfactory to Purchaser
in its sole and absolute discretion and Purchaser has consented in writing to
the Substitute Eligible Asset becoming a Purchased Asset;

(C) Purchaser shall have obtained internal credit approval, to be granted or
denied in Purchaser’s sole and absolute discretion, for the inclusion of such
Substitute Eligible Asset as a Purchased Asset in a Transaction, without regard
for any prior credit decisions by Purchaser or any Affiliate of Purchaser, and
with the understanding that Purchaser shall have the absolute right to change
any or all of its internal underwriting criteria at any time, without notice of
any kind to Seller;

(D) Purchaser shall have received a UCC financing statement for filing with the
Secretary of State for the State of Delaware, naming the Seller as “Debtor” and
Purchaser as “Secured Party” and describing as “Collateral” the Substitute
Eligible Asset and the related Purchased Items, together with any other
documents necessary or requested by Purchaser to perfect the security interests
granted by Seller in favor of Purchaser under this Agreement or any other
Transaction Document;

(E) Purchaser shall have received limited powers of attorney in the forms
attached hereto as Exhibit IV and Exhibit XI, duly completed and executed by
each of the parties thereto, with respect to each Substitute Eligible Asset;

(F) Purchaser shall have received payment from Seller of an amount equal to all
actual costs and expenses (including, without limitation, the reasonable fees
and expenses of counsel to Purchaser and costs and expenses associated with due
diligence, underwriting, recording or other administrative expenses necessary or
incidental to the execution of the Transaction for such Substitute Eligible
Asset) incurred by Purchaser in connection with approving the Substitute
Eligible Asset as a Purchased Asset and the development, preparation and
execution of the Confirmation and any other documents prepared in connection
herewith or therewith;

(G) for each Substitute Eligible Asset, Seller shall have delivered to Purchaser
a list of all exceptions to the representations and warranties relating to such
Substitute Eligible Asset set forth on Exhibit V hereto, and Purchaser shall
have agreed in writing to waive all such exceptions in its sole and absolute
discretion;

 

35



--------------------------------------------------------------------------------

(H) the representations and warranties made by Seller in any of the Transaction
Documents shall be true and correct in all material respects as of the
Substitution Date;

(I) Purchaser shall have received copies of the related Borrower Notice in form
and substance satisfactory to Purchaser in its sole and absolute discretion, to
be sent to the related Mortgagor and other obligors under such Substitute
Eligible Asset, informing such Mortgagor of this Agreement and the Transactions
contemplated hereunder and under the other Transaction Documents with respect to
such Substitute Eligible Asset.

(J) Purchaser shall have received from Custodian on the Substitution Date an
Asset Schedule and Exception Report (as defined in the Custodial Agreement) with
respect to such Substitute Purchased Asset, dated the Substitution Date, duly
completed and with exceptions acceptable to Purchaser in its sole and absolute
discretion in respect of such Substitute Eligible Asset to be purchased
hereunder;

(K) Seller shall have taken such other action as Purchaser shall have requested
in its sole and absolute discretion in order to transfer the Substitute Eligible
Asset pursuant to this Agreement and to perfect all security interests granted
under this Agreement or any other Transaction Document in favor of Purchaser as
secured party under the UCC with respect to such Substitute Eligible Asset;

(L) Purchaser shall have received copies of any and all consents and waivers
applicable to Seller or to the Substitute Eligible Asset; and

(M) Purchaser shall have received all such other and further documents,
documentation and legal opinions as Purchaser in its sole and absolute
discretion shall reasonably require.

With respect to each Transaction entered into in connection with a Substitute
Eligible Asset, the Pricing Rate applicable thereto shall be determined
initially on the date of substitution hereunder, and shall be reset on each
Pricing Rate Determination Date for the next succeeding Pricing Rate Period for
such Transaction. Purchaser or its agent shall determine in accordance with the
terms of this Agreement the Pricing Rate on each Pricing Rate Determination Date
for the related Pricing Rate Period and notify Seller of such rate for such
period on such Pricing Rate Determination Date.

(n) Purchaser shall earn a minimum yield under this Agreement (based solely on
the portion of the Purchase Price Differential that represents the Applicable
Spread accruing hereunder) at least equal to the Full Term Yield Target. In the
event that Seller repays the aggregate Adjusted Purchase Prices for all
Purchased Assets prior to Purchaser earning the Full Term Yield Target, Seller
shall pay to Purchaser the following amount (the “Make-Whole Amount”) necessary
to cause Purchaser to earn the Full Term Yield Target:

 

36



--------------------------------------------------------------------------------

(i) except as provided below in sub-clause (ii) below, an amount equal to
(A) the Full Term Yield Target less (B) the portion of the aggregate Purchase
Price Differential representing Applicable Spread that has accrued and has been
paid by Seller in accordance with the Agreement; or

(ii) in connection with a repayment in full of the aggregate Adjusted Purchase
Prices for all Purchased Assets resulting from a Change of Control that occurs
within the first twenty-four (24) months following the Closing Date, an amount
equal to (A) if the repayment in full occurs within the first twelve (12) months
following the Closing Date, the product of (1) 2.00% multiplied by (2) the then
aggregate Repurchase Prices for all Purchased Assets, (B) if the repayment in
full occurs during the next twelve (12) months, the product of (1) 1.00%
multiplied by (2) the then aggregate Repurchase Prices for all Purchased Assets
or (C) if the repayment in full occurs after twenty-four (24) months, $0.

(o) Seller shall be permitted to propose to enter into a single new Transaction
(an “Additional Transaction”) with Purchaser to add a new Additional Eligible
Purchased Asset as a Purchased Asset hereunder if, and only if, (i) such
Additional Transaction is approved by Purchaser in its sole and absolute
discretion, (ii) such Additional Transaction is requested by Seller on or prior
to the October 31, 2013, (iii) all conditions precedent to such Additional
Transaction have occurred and such Additional Transaction has been consummated
on or prior to the December 20, 2013, (iv) the Purchase Price with respect to
such Additional Eligible Asset is equal to or less than Fifteen Million and
No/100 Dollars ($15,000,000.00), and (v) such new asset satisfies the definition
of Additional Eligible Asset. Unless otherwise approved by Purchaser, Seller
shall provide Purchaser with a written request to enter into an Additional
Transaction not less than twenty (20) days prior to the proposed date of such
Additional Transaction (the “Additional Eligible Asset Date”). Seller agrees to
cooperate with Purchaser and any third party underwriter in connection with
Purchaser’s underwriting and due diligence process for such proposed Additional
Eligible Asset, including, without limitation, providing Purchaser and such
third-party underwriter with the following materials relating to such Additional
Eligible Asset: (i) appraisal; (ii) environmental reports, (iii) engineering
reports; (iv) any other third-party reports; (v) a summary memorandum outlining
the proposed Additional Eligible Asset including the benefits and all material
underwriting risks and issues and other material information; (vi) rent rolls,
historical cash flows and cash flow proforma(s) for such proposed Additional
Eligible Asset; (vii) a description of and financial information relating to the
underlying borrower/obligor and sponsor; (viii) copies of the underlying loan
documents for the Mortgage Loan; (ix) exceptions to representations and
warranties set forth in the Facility Documents; and (x) such other documentation
as Purchaser or such third-party underwriter may reasonably request. Seller
agrees that Seller shall reimburse Purchaser for any and all reasonable
attorneys’ fees, costs and expenses incurred by Purchaser in connection with its
underwriting and due diligence performed under this Article 3(o), which amounts
shall be paid by Seller to Purchaser within ten (10) Business Days after receipt
of an invoice therefore. In the event that Purchaser approves an Additional
Transaction, such Additional Transaction shall be evidenced by a Confirmation in
accordance with Article 3(b) hereof and, provided the Additional Eligible Asset
Transaction Conditions Precedent (as defined below) are satisfied, such
Additional Eligible Asset shall constitute a Purchased Asset hereunder.

 

37



--------------------------------------------------------------------------------

Purchaser’s agreement to enter into an Additional Transaction on the Additional
Eligible Asset Date is subject to the terms and conditions in this Agreement and
to the satisfaction, immediately prior to or concurrently with the making of
such Additional Transaction, of the Additional Eligible Asset Transaction
Conditions Precedent, each of which shall be satisfactory in form and substance
to Purchaser and its counsel in their sole and absolute discretion. In the event
that Purchaser approves an Additional Transaction and provided the Additional
Eligible Asset Transaction Conditions Precedents are satisfied, such Additional
Eligible Asset shall be transferred to Purchaser or the Custodian against the
transfer of the applicable Purchase Price.

For purposes of this Article 3(o), the “Additional Eligible Asset Transaction
Conditions Precedent” shall be deemed to have been satisfied if:

(i) no Default or Event of Default (other than with respect to Purchaser) under
this Agreement shall have occurred and be continuing as of such Additional
Eligible Asset Date, and no event shall have occurred which has, or would
reasonably be expected to have, a Material Adverse Effect;

(ii) Purchaser shall have completed its due diligence review of the related
Purchased Asset File for such Additional Eligible Asset, and such other
documents, records, agreements, instruments, mortgaged properties or information
relating to such Additional Eligible Asset as Purchaser in its sole discretion
deems appropriate to review and such review shall be satisfactory to Purchaser
in its sole and absolute discretion and Purchaser has consented in writing to
the Additional Eligible Asset becoming a Purchased Asset;

(iii) Purchaser shall have obtained internal credit approval, to be granted or
denied in Purchaser’s sole and absolute discretion, for such Additional
Transaction, without regard for any prior credit decisions by Purchaser or any
Affiliate of Purchaser, and with the understanding that Purchaser shall have the
absolute right to change any or all of its internal underwriting criteria at any
time, without notice of any kind to Seller;

(iv) Purchaser shall have received a UCC financing statement for filing with the
Secretary of State for the State of Delaware, naming the Seller as “Debtor” and
Purchaser as “Secured Party” and describing as “Collateral” the Additional
Eligible Asset and the related Purchased Items, together with any other
documents necessary or requested by Purchaser to perfect the security interests
granted by Seller in favor of Purchaser under this Agreement or any other
Transaction Document;

(v) Purchaser shall have received limited powers of attorney in the forms
attached hereto as Exhibit IV and Exhibit XI, duly completed and executed by
each of the parties thereto, with respect to the Additional Eligible Asset;

 

38



--------------------------------------------------------------------------------

(vi) Purchaser shall have received payment from Seller of an amount equal to all
actual costs and expenses (including, without limitation, the reasonable fees
and expenses of counsel to Purchaser and costs and expenses associated with due
diligence, underwriting, recording or other administrative expenses necessary or
incidental to the execution of the Transaction for such Additional Eligible
Asset) incurred by Purchaser in connection with approving the Additional
Eligible Asset as a Purchased Asset and the development, preparation and
execution of the Confirmation and any other documents prepared in connection
herewith or therewith;

(vii) for such Additional Eligible Asset, Seller shall have delivered to
Purchaser a list of all exceptions to the representations and warranties
relating to such Additional Eligible Asset set forth on Exhibit V hereto, and
Purchaser shall have agreed in writing to waive all such exceptions in its sole
and absolute discretion;

(viii) the representations and warranties made by Seller in any of the
Transaction Documents shall be true and correct in all material respects as of
the Additional Eligible Asset Date;

(ix) Purchaser shall have received copies of the related Borrower Notice in form
and substance satisfactory to Purchaser in its sole and absolute discretion, to
be sent to the related Mortgagor and other obligors under such Additional
Eligible Asset, informing such Mortgagor of this Agreement and the Transactions
contemplated hereunder and under the other Transaction Documents with respect to
such Additional Eligible Asset;

(x) Purchaser shall have received from Custodian on the Additional Eligible
Asset Date an Asset Schedule and Exception Report (as defined in the Custodial
Agreement) with respect to such Additional Purchased Asset, dated the Additional
Eligible Asset Date, duly completed and with exceptions acceptable to Purchaser
in its sole and absolute discretion in respect of such Additional Eligible Asset
to be purchased hereunder;

(xi) Seller shall have taken such other action as Purchaser shall have requested
in its sole and absolute discretion in order to transfer the Additional Eligible
Asset pursuant to this Agreement and to perfect all security interests granted
under this Agreement or any other Transaction Document in favor of Purchaser as
secured party under the UCC with respect to such Additional Eligible Asset;

(xii) Purchaser shall have received copies of any and all consents and waivers
applicable to Seller or to the Additional Eligible Asset; and

(xiii) Purchaser shall have received all such other and further documents,
documentation and legal opinions as Purchaser in its sole and absolute
discretion shall reasonably require.

 

39



--------------------------------------------------------------------------------

With respect to any Additional Transaction, the Pricing Rate applicable thereto
shall be determined initially on the Additional Eligible Asset Date, and shall
be reset on each Pricing Rate Determination Date for the next succeeding Pricing
Rate Period for such Additional Transaction. Purchaser or its agent shall
determine in accordance with the terms of this Agreement the Pricing Rate on
each Pricing Rate Determination Date for the related Pricing Rate Period and
notify Seller of such rate for such period on such Pricing Rate Determination
Date.

ARTICLE 4

ASSIGNED VALUE; MARGIN MAINTENANCE

(a) The initial Assigned Values for all Purchased Assets purchased on the
Closing Date are set forth on Schedule II hereto. The initial Assigned Values of
all Purchased Assets purchased on the A&R Closing Date are set forth on Schedule
IIA hereto. The initial Assigned Values for each Additional Eligible Asset or
Substitute Eligible Asset that becomes a Purchased Asset hereunder shall be set
forth on the related Confirmation. Upon the occurrence of a Assigned Value Event
for a Purchased Asset or upon the request of Seller, Purchaser shall
re-determine the Assigned Value for such Purchased Asset. In connection
therewith, Purchaser shall order, at Seller’s sole cost and expense, a New
Appraisal for such Purchased Asset, and the re-determined Assigned Value for
such Purchased Asset shall be the lesser of (x) the amount set forth in the New
Appraisal (or in any case where the Purchased Asset does not represent 100% of
the beneficial interests in the entire related whole mortgage loan, such
Purchased Asset’s pro rata portion thereof) and (y) the outstanding principal
balance of such Purchased Asset pursuant to the Purchased Asset Documents (or in
any case where the Purchased Asset does not represent 100% of the beneficial
interests in the entire related whole mortgage loan, such Purchased Asset’s pro
rata portion thereof). Purchaser shall promptly (and in no event later than five
(5) Business Days after the Assigned Value for such Purchased Asset is
re-determined by Purchaser) deliver notice to Seller of the re-determined
Assigned Value for such Purchased Asset.

(b) If at any time the Margin Percentage is greater than or equal to the Margin
Cushion Percentage (a “Margin Deficit”), then Purchaser may, by notice to
Seller, require Seller to cure such Margin Deficit by, at Seller’s option,
(i) transferring cash to Purchaser in an amount equal to the Margin Deficit Cure
Amount, (ii) repurchasing one or more Purchased Assets in accordance with
Article 3(e) hereof to the extent necessary to cure such Margin Deficit,
(iii) transferring additional financial assets acceptable to Purchaser in its
sole and absolute discretion (“Additional Purchased Items”) in an amount
sufficient to cure such Margin Deficit or (iv) substituting a Substitute
Eligible Asset in accordance with Article 3(m) hereof. In the event that Seller
transfers cash to Purchaser in accordance with sub-clause (i) of this Article
4(b), unless otherwise agreed to by Purchaser and Seller, each Purchased Asset’s
Adjusted Purchase Price will be reduced by its pro rata portion (based on its
Percentage Interest) of any such Margin Deficit Cure Amounts received by
Purchaser in connection with the related Margin Deficit.

(c) If any notice is given by Purchaser under Article 4(b) of this Agreement on
any Business Day by the Margin Notice Deadline, then Seller shall, by no later
than 5:00 p.m. New York Time on the third (3rd) Business Day after receipt of
such notice, either (i) cure such Margin Deficit by transferring cash to
Purchaser in an amount equal to the Margin Deficit Cure Amount, (ii) cure such
Margin Deficit by repurchasing one or more Purchased Assets in

 

40



--------------------------------------------------------------------------------

accordance with Article 3(e) hereof to the extent necessary to cure such Margin
Deficit, (iii) cure such Margin Deficit by transferring Additional Purchased
Items to Purchaser to the extent necessary to cure such Margin Deficit or
(iv) deliver notice, in good faith, to Purchaser that Seller intends to deliver
a Substitute Eligible Asset in accordance with Article 3(m) hereof. In the event
that Seller delivers notice to Purchaser pursuant to sub-clause (iv) of the
immediately preceding sentence, Seller shall complete such substitution within
thirty (30) days thereafter (unless Purchase agrees to a longer period of time
in its sole and absolute discretion) (the “Substitution Cut-Off Date”) and, if
Seller fails to complete such substitution prior to the Substitution Cut-Off
Date, then Seller shall, by no later than 5:00 p.m. New York Time on the third
(3rd) Business Day after the applicable Substitution Cut-Off Date, cure such
Margin Deficit by transferring cash to Purchaser in an amount equal to the
Margin Deficit Cure Amount. The failure of Purchaser, on any one or more
occasions, to exercise its rights hereunder, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of
Purchaser to do so a later date. Seller and Purchaser each agree that a failure
or delay by Purchaser to exercise its rights hereunder shall not limit or waive
Purchaser’s rights under this Agreement or otherwise existing by law or in any
way create additional rights for Seller.

(d) If, as of any “Date of Measurement” set forth on Schedule VI (each a
“Measurement Date”), the “Required Cumulative Amortization Amount” set forth on
Schedule VI opposite such Measurement Date (each a “Minimum Amortization
Amount”) exceeds the aggregate amount of payments received by Purchaser in
respect of all Purchased Assets and applied to reduce the Adjusted Purchase
Price of one or more Purchased Assets pursuant to Article 5(c) during the period
commencing on the A&R Closing Date and continuing to and including such
Measurement Date (including without limitation, pursuant to the application of
payments under Article 5(c)), Seller shall make a payment (a “Minimum
Amortization Payment”) to Purchaser on the Remittance Date next succeeding such
Measurement Date in an amount equal to such excess. Each Minimum Amortization
Payment made pursuant to this Article 4(d) shall be applied to reduce the
Adjusted Purchase Price of the Purchased Assets, pro rata (based on the
Percentage Interest of each Purchased Asset).

ARTICLE 5

INCOME PAYMENTS AND PRINCIPAL PAYMENTS

(a) The Collection Account shall be established at the Account Bank pursuant to
the Account Control Agreement concurrently with the execution and delivery of
this Agreement by Seller and Purchaser. The Collection Account shall be subject
to the Account Control Agreement after the transfer thereof to the Account Bank
pursuant to Article 5(b) below. Prior to the date hereof, the Guarantor
established the Concentration Account pursuant to the Concentration Account
Agreement for the purpose of collection and concentrating certain remittances
and other income relating to securitization, financing or repurchase
transactions of the Guarantor or its Affiliates.

(b) All Income in respect of each Purchased Asset shall be remitted by Servicer
directly into the Concentration Account. In the event that Seller, Guarantor,
Servicer or any Affiliate of the foregoing, receives any such Income, such party
shall (and Servicer and Seller shall cause such party to) immediately remit such
Income to the Concentration Account within

 

41



--------------------------------------------------------------------------------

two (2) Business Days of receipt thereof. In the event that the Concentration
Account is terminated or ceases to exist, all Income in respect of each
Purchased Asset shall be remitted directly into the Collection Account. Within
two (2) Business Days after any Income in respect of any Purchased Asset is
deposited into the Concentration Account, Seller and Servicer shall cause all
such Income in respect of the Purchased Assets, as well as any interest received
from the reinvestment of such Income, on deposit in the Concentration Account to
be deposited directly from the Concentration Account into the Collection Account
in accordance with the Concentration Account Agreement, this Agreement and the
Interim Servicing Agreement. All amounts on deposit in the Collection Account
received by the Account Bank during the related Collection Period shall be
remitted by the Account Bank in accordance with the applicable provisions of
Articles 5(c) and 5(d) of this Agreement.

(c) So long as no Event of Default shall have occurred and be continuing, all
Income received by the Account Bank in respect of the Purchased Assets during
each Collection Period (net of fees and expenses then due and payable to the
Account Bank and the Custodian pursuant to the Account Control Agreement and the
Custodial Agreement, respectively) shall be applied by the Account Bank on the
related Remittance Date in the following order of priority:

(i) first, to Purchaser, to cure any outstanding Margin Deficits, up to the
amount of any outstanding Margin Deficit Cure Amounts, to be applied to the
Adjusted Purchase Price of the Purchased Assets pursuant to Article 5(f);

(ii) second, to Purchaser, an amount equal to the unpaid portion of any amount
that is then due and payable by the Seller under Article 4(d) hereof, to
Purchaser to be applied to the Adjusted Purchase Price of the Purchased Assets
pursuant to Article 5(f);

(iii) third, to Purchaser, an amount equal to all accrued and unpaid Purchase
Price Differential as of such Remittance Date;

(iv) fourth, to the extent Principal Payments are received for a particular
Purchased Asset, to Purchaser an amount equal to all remaining Principal
Payments available after application of such Principal Payments pursuant to the
foregoing clauses (i)-(iii) until the Adjusted Purchase Price of such Purchased
Asset is reduced to zero (provided, for avoidance of doubt, that if Principal
Payments are received for more than one Purchased Asset (each a “Paid Down
Purchased Asset”), then the Adjusted Purchase Price of each Paid Down Purchased
Asset shall be reduced in proportion to the amount of the Principal Payment
received during the then-applicable Collection Period remaining after
application of such Principal Payments pursuant to the foregoing clauses
(i)-(iii) with respect to such Paid Down Purchased Asset until the Adjusted
Purchase Price of such Paid Down Purchased Asset is reduced to zero);

(v) fifth, to the extent Principal Payments are received for a particular
Purchased Asset, to Purchaser an amount equal to 40% of all remaining Principal
Payments available after application of such Principal Payments pursuant to the
foregoing clauses (i)-(iv) to reduce the Adjusted Purchase Price for each
Purchased Asset that is not a Paid Down Purchased Asset’s (each a “Non-Paid Down
Purchased Asset”) on a pro rata basis (based on its Percentage Interest);

 

42



--------------------------------------------------------------------------------

(vi) sixth, to Purchaser, an amount equal to any other amounts then due and
payable to Purchaser or its Affiliates under any Transaction Document; and

(vii) seventh, to Seller, the remainder, if any.

(d) If an Event of Default shall have occurred and be continuing, all Income
received by the Account Bank in respect of a Purchased Asset (net of fees and
expenses then due and payable to the Account Bank and the Custodian pursuant to
the Account Control Agreement and the Custodial Agreement, respectively) shall
be applied by the Account Bank on the Business Day next following the Business
Day on which such funds are deposited in the Collection Account in the following
order of priority:

(i) first, to Purchaser, an amount equal to all accrued and unpaid Purchase
Price Differential as of such Business Day;

(ii) second, to the extent Principal Payments are received for a particular
Purchased Asset, to Purchaser to reduce the Adjusted Purchase Price of such
Purchased Asset to zero;

(iii) third, to Purchaser, to reduce each Purchased Asset’s Adjusted Purchase
Price, pro rata (based on its Percentage Interest), to zero;

(iv) fourth, to Purchaser, an amount equal to any other amounts then due and
payable to Purchaser or its Affiliates under any Transaction Document; and

(v) fifth, to Seller, the remainder, if any.

(e) Notwithstanding the insufficiency of the funds on deposit or otherwise
received in the Collection Account, Seller’s obligation to make the payments
required to be made under this Article 5 shall be absolute without regard to the
adequacy of available funds.

(f) All Income paid to Purchaser pursuant to clauses (i) and/or (ii) of Article
5(c) shall be applied to the Adjusted Purchase Price of the Purchased Assets in
the following order and priority:

(i) first, to the extent Principal Payments are received for a particular
Purchased Asset, to the reduce the Adjusted Purchase Price of such Paid Down
Purchased Asset to zero (provided, for avoidance of doubt, that if Principal
Payments are received for more than one Purchased Asset, then the Adjusted
Purchase Price of each Paid Down Purchased Asset shall be reduced in proportion
to the amount of the Principal Payment received during the then-applicable
Collection Period with respect to such Paid Down Purchased Asset (or, with
respect to the application of Principal Payments pursuant to clause (ii) of
Article 5(c), after application of such Principal Payments pursuant to clause
(i) of Article 5(c)) until the Adjusted Purchase Price of such Paid Down
Purchased Asset is reduced to zero; and provided further, that, if the amount
due pursuant to clause (i) or (ii) of Article 5(c), respectively, is less than
the aggregate amount of all Principal Payments received during such Collection
Period, then the Principal Payments applied pursuant to such clause shall be
applied among the Paid Down Purchased Assets pro rata based on the ratio of the
Principal Payments received during such Collection Period with respect to the
applicable Paid Down Purchased Asset to the aggregate amount of all Principal
Payments received during such Collection Period); and

 

43



--------------------------------------------------------------------------------

(ii) second, all Income remaining after application pursuant to the foregoing
clause (i) shall be applied to reduce the Adjusted Purchase Price of each
Non-Paid Down Purchased Asset to zero on a pro rata basis (based on each such
Purchased Asset’s Percentage Interest).

ARTICLE 6

SECURITY INTEREST

(a) Purchaser and Seller intend that the Transactions hereunder be sales to
Purchaser of the Purchased Assets and not loans from Purchaser to Seller secured
by the Purchased Assets. However, in order to preserve Purchaser’s rights under
this Agreement in the event that a court or other forum re-characterizes the
Transactions hereunder as loans and as security for the performance by Seller of
all of Seller’s obligations to Purchaser under the Transaction Documents and the
Transactions entered into hereunder, or in the event that a transfer of a
Purchased Asset is otherwise ineffective to effect an outright transfer of such
Purchased Asset to Purchaser, Seller hereby assigns, pledges and grants a
security interest in all of its right, title and interest in, to and under the
Purchased Items and the other Collateral (as defined below), whether now owned
or hereafter acquired, now existing or hereafter created and wherever located,
to Purchaser to secure the payment of the Repurchase Price on all Transactions
to which it is a party and all other amounts (including, without limitation, any
Make-Whole Amounts) owing by it to Purchaser hereunder and to the Custodian and
Account Bank under the Custodial Agreement and the Account Control Agreement,
including, without limitation, amounts owing pursuant to Purchaser under
Article 25 hereof and under the other Transaction Documents (collectively, the
“Repurchase Obligations”). Seller agrees to mark its books and records to
evidence the interests granted to Purchaser hereunder. For purposes of this
Agreement, “Collateral” shall mean:

(i) the Collection Account and all monies from time to time on deposit in the
Collection Account;

(ii) all monies from time to time on deposit in the Concentration Account to the
extent such monies constitute Income on the Purchased Assets;

(iii) the Purchased Items; and

(iv) any and all replacements, substitutions, distributions on, income relating
to or proceeds of any and all of the foregoing.

(b) Purchaser’s security interest in the Collateral shall terminate only upon
satisfaction of the Repurchase Obligations. Upon such satisfaction and upon
request by Seller, Purchaser shall deliver to Seller such UCC termination
statements and other release documents as may be commercially reasonable and
return the Purchased Assets to the Seller and reconvey the Purchased Items to
the Seller and release its security interest in the Collateral, such release to
be effective automatically without further action by any party. For purposes of
the grant of the

 

44



--------------------------------------------------------------------------------

security interest pursuant to this Article 6, this Agreement shall be deemed to
constitute a security agreement under the New York Uniform Commercial Code (the
“UCC”). Purchaser shall have all of the rights and may exercise all of the
remedies of a secured creditor under the UCC and the other laws of the State of
New York. In furtherance of the foregoing, (a) Purchaser, at Seller’s sole cost
and expense, as applicable, shall cause to be filed in such locations as may be
necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to
Seller upon completion thereof, and (b) Seller shall from time to time take such
further actions as may be requested by Purchaser to maintain and continue the
perfection and priority of the security interest granted hereby (including
marking its records and files to evidence the interests granted to Purchaser
hereunder).

(c) Seller acknowledges that it has no rights to service the Purchased Assets
but only has rights as a party to the Interim Servicing Agreement. Without
limiting the generality of the foregoing and the grant of a security interest in
Article 6(a) hereof, and in the event that Seller is deemed by a court, other
forum or otherwise to retain any residual Servicing Rights (notwithstanding that
such Servicing Rights are Purchased Items hereunder), and for the avoidance of
doubt, Seller hereby acknowledges and agrees that the Servicing Rights
constitute Collateral hereunder for all purposes. The foregoing provision is
intended to constitute a security agreement or other arrangement or other credit
enhancement related to the Agreement and Transactions hereunder as defined under
Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.

ARTICLE 7

PAYMENT, TRANSFER AND CUSTODY

(a) On the Closing Date, ownership of the Purchased Assets transferred to
Purchaser on the Closing Date and the other Purchased Items related thereto were
transferred to Purchaser or its designee (including the Custodian) against the
simultaneous transfer of the related Purchase Price in immediately available
funds to an account of the Seller specified in the Confirmation relating to such
Transaction. On the A&R Closing Date, ownership of the Purchased Asset and other
Purchased Items shall be transferred to Purchaser or its designee (including the
Custodian) against the simultaneous transfer of the related Purchase Price in
immediately available funds to an account of the Seller specified in the
Confirmation relating to such Transaction. On the Substitution Date, if any,
ownership of the Substitute Eligible Asset (which will become a Purchased Asset
hereunder) and the other related Purchased Items shall be transferred to
Purchaser or its designee (including the Custodian) against (x) the simultaneous
release of the Purchased Asset being substituted on such Substitution Date in
connection with such Transaction and (y) solely to the extent expressly
permitted pursuant to Article 3(m) hereof, against the simultaneous transfer of
the related Purchase Price in immediately available funds to an account of the
Seller specified in the Confirmation relating to such Transaction. On the
Additional Eligible Asset Date, if any, ownership of the Additional Eligible
Asset (which will become a Purchased Asset hereunder) and the other related
Purchased Items shall be transferred to Purchaser or its designee (including the
Custodian), solely to the extent expressly permitted pursuant to Article 3(o)
hereof, against the simultaneous transfer of the related Purchase Price in
immediately available funds to an account of the Seller specified in the
Confirmation relating to

 

45



--------------------------------------------------------------------------------

such Transaction. The parties hereto hereby agree that, notwithstanding anything
herein or in any other Transaction Document to the contrary, for avoidance of
doubt, the Purchase Price for each A&R Closing Date Eligible Asset and
Additional Eligible Asset shall not be considered Income hereunder, and each
such Purchase Price may be withdrawn from the Collection Account (or any other
account in which such Purchase Price is deposited) at any time from and after
the A&R Effective Time and may be retained by Seller free from any interest of
Purchaser.

(b) On or before the Closing Date, Seller delivered or caused to be delivered to
Purchaser or its designee the Custodial Delivery in the form attached the
Custodial Agreement as Annex 5. On or before the A&R Closing Date or, as
applicable, the Additional Eligible Asset Date or Subsitute Asset Date, Seller
shall deliver or cause to be delivered to Purchaser or its designee the
Custodial Delivery in the form attached to the Custodial Agreement as Annex 5.
Subject to Article 7(c), in connection with each sale, transfer, conveyance and
assignment of each Purchased Asset transferred to Purchaser on the Closing Date,
on or prior to the Closing Date, Seller delivered or caused to be delivered to
Custodian an original (or, to the extent an original counterpart was not
required as specified in the related Custodial Delivery, copies of such
documents) of each document listed on Schedule III hereto (collectively, a
“Closing Date Purchased Asset File”) pertaining to each Purchased Asset
identified in the Custodial Delivery delivered therewith, together with any
other documentation in respect of such Purchased Asset reasonably requested by
Purchaser. On or prior to the A&R Closing Date with respect to such Purchased
Asset to be transferred to Purchaser on the A&R Closing Date, Seller shall
deliver or cause to be delivered and released to the Custodian an original (or,
to the extent an original counterpart is not required as specified on the
related Custodial Delivery, copies of such documents) of each document listed on
Schedule IIIA hereto (collectively, each an “A&R Closing Date Purchased Asset
File”), pertaining to each Purchased Asset identified in the Custodial Delivery
delivered therewith, together with any other documentation in respect of such
Purchased Asset reasonably requested by Purchaser. Subject to Article 7(c), in
connection with each sale, transfer, conveyance and assignment of a Purchased
Asset, on or prior to the Additional Eligible Asset Date or Substitution Date,
as applicable, with respect to such Purchased Asset, Seller shall deliver or
cause to be delivered and released to the Custodian an original (or, to the
extent an original counterpart is not required as specified on the related
Confirmation, copies of such documents) of each document listed in the related
Confirmation (the “Additional or Substitute Eligible Asset Date Purchased Asset
File” and, together with each Closing Date Purchased Asset File and each A&R
Closing Date Purchased Asset File, each a “Purchased Asset File”), pertaining to
each Purchased Asset identified in the Custodial Delivery delivered therewith,
together with any other documentation in respect of such Purchased Asset
reasonably requested by Purchaser.

(c) From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Purchaser shall request from time
to time (and Seller shall identify such documents with sufficient specificity as
to which Purchased Asset File such documents relate to). With respect to any
documents that have been delivered or are being delivered to recording offices
for recording and have not been returned to Seller in time to permit their
delivery hereunder at the time required, in lieu of delivering such original
documents, Seller shall deliver to Purchaser and

 

46



--------------------------------------------------------------------------------

Custodian a true copy thereof with a certificate from an Authorized
Representative of Seller certifying that such copy is a true, correct and
complete copy of the original, which has been transmitted for recordation.
Seller shall deliver such original documents to the Custodian promptly when they
are received. With respect to all of the Purchased Assets delivered by Seller to
Purchaser or its designee (including the Custodian), the Seller shall execute a
limited power of attorney substantially in the form of Exhibit IV attached
hereto irrevocably appointing Purchaser its attorney-in-fact with full power to
(i) complete the endorsements of the Purchased Assets, including without
limitation the Mortgage Notes and Assignments of Mortgages and any transfer
documents related thereto, (ii) record the Assignments of Mortgages and other
applicable assignment documents, (iii) prepare and file, in form and substance
reasonably satisfactory to Purchaser, such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) enforce Seller’s
rights under the Purchased Assets purchased by Purchaser pursuant to this
Agreement and to take such other steps as may be necessary to enforce
Purchaser’s rights against such Purchased Assets, the related Purchased Asset
Files and the Servicing Records to the extent that Seller is permitted by law to
act through an agent. Purchaser shall deposit the Purchased Asset Files
representing the Purchased Assets, or direct that the Purchased Asset Files be
deposited directly, with the Custodian. The Purchased Asset Files shall be
maintained by the Custodian in accordance with the Custodial Agreement.
Notwithstanding the terms of Article 8(b) below, if a Purchased Asset File is
not delivered to Purchaser or its designee (including the Custodian), such
Purchased Asset File shall be held in trust by the Seller or its designee for
the benefit of Purchaser as the owner thereof. Seller or its designee shall
maintain a copy of the Purchased Asset File and the originals of the Purchased
Asset File not delivered to Purchaser or its designee (including the Custodian).
The possession of the Purchased Asset File by Seller or its designee is at the
will of Purchaser for the sole purpose of servicing the related Purchased Asset,
and such retention and possession by Seller or its designee is in a custodial
capacity only. The books and records (including, without limitation, any
computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale of the related Purchased Asset to
Purchaser. Seller or its designee (including the Custodian) shall release its
custody of the Purchased Asset File only in accordance with written instructions
from Purchaser, unless such release is required as incidental to the servicing
of the Purchased Assets (at the request of the Seller or Servicer with notice to
the Purchaser), is in connection with a repurchase of any Purchased Asset by
Seller or as otherwise required by law.

(d) Subject to the rights of Purchaser under Articles 10 and 27 hereof and under
the Interim Servicing Agreement (including, without limitation, all consent,
approval and consultation rights hereunder and thereunder), Purchaser hereby
grants to Seller a revocable option to exercise all voting and corporate rights
with respect to the Purchased Assets and to vote, take corporate actions and
exercise any rights in connection with the Purchased Assets, so long as no Event
of Default has occurred and is continuing. Such revocable option is not evidence
of any ownership or other interest or right of Seller in any Purchased Asset.
Upon the occurrence of an Event of Default, and subject to the provisions of the
Purchased Asset Documents, Purchaser shall be entitled to exercise all voting
and corporate rights with respect to the Purchased Assets without regard to the
Seller’s instructions (including, but not limited to, if an Act of Insolvency
shall occur with respect to Seller, to the extent Seller controls or is entitled
to control selection of any servicer, Purchaser may transfer any or all of such
servicing to an entity reasonably satisfactory to Purchaser).

 

47



--------------------------------------------------------------------------------

(e) On the Closing Date, the Seller provided evidence acceptable to Purchaser
that Seller sent the related Borrower Notice to each Mortgagor and other obligor
for each related Purchased Asset purchased by Purchaser on the Closing Date. On
the A&R Closing Date and, as applicable, the Additional Eligible Asset Date or
Substitution Date, Seller shall provide evidence acceptable to Purchaser that
Seller sent the related Borrower Notice to each Mortgagor and other obligor for
each related Purchased Asset purchased by Purchaser on the A&R Closing Date, the
Additional Eligible Asset Date or the Substitution Date, as applicable. Seller
shall use commercially reasonably efforts to obtain, within thirty (30) days of
the A&R Closing Date, the Additional Eligible Asset Date or the Substitution
Date, as applicable, a written acknowledgment from such Mortgagor and other
obligor acknowledging receipt of such Borrower Notice.

(f) On the Closing Date, Seller paid to Purchaser the Structuring Fee, which
Structuring Fee was fully earned on the Closing Date, is nonrefundable for any
reason whatsoever and is in addition to any other fees, costs and expenses
payable pursuant to this Agreement or any other Transaction Documents.

(g) The parties hereto acknowledge and agree that, notwithstanding anything
herein or in any other Transaction Document to the contrary, on the A&R Closing
Date, cash on deposit in the Collection Account in an amount equal to
$41,139,030.15, representing the aggregate amount of (i) all Principal Payments
received with respect to those certain Purchased Assets known as “Two South
Executive”, “One South Executive” and “Registry” after application of such
amounts pursuant to Article 5(c) of the Original Repurchase Agreement and
(ii) all funds held in the Future Advance Reserve on the A&R Closing Date, shall
be withdrawn from the Collection Account and remitted to Seller and may be
retained by Seller, free and clear of any interest of Purchaser.

ARTICLE 8

SALE OR TRANSFER

(a) Title to all Purchased Assets purported to be transferred by Seller to
Purchaser on the Closing Date passed to Purchaser on the Closing Date. Title to
all Purchased Assets to be transferred by Seller to Purchaser on the A&R Closing
Date shall pass to Purchaser on the A&R Closing Date. Title to all Additional
Eligible Assets to be transferred by Seller to Purchaser on the Additional
Eligible Asset Date, if any, shall pass to Purchaser on the Additional Eligible
Asset Date. Title to all Substitute Eligible Assets to be transferred by Seller
to Purchaser on the Substitution Date, if any, shall pass to Purchaser on the
Substitution Date. Purchaser shall have free and unrestricted use of all
Purchased Assets, subject, however, to the terms of this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or any Affiliate of Seller.

 

48



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

(a) Each of Seller and Purchaser hereby represents and warrants (as to itself)
to the other that (i) it is duly authorized to execute and deliver this
Agreement, to enter into Transactions contemplated hereunder and to perform its
obligations hereunder and has taken all necessary action to authorize such
execution, delivery and performance, (ii) it will engage in such Transactions as
principal, (iii) the person signing this Agreement on its behalf is duly
authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any Governmental
Authority required in connection with this Agreement and the Transactions
hereunder and such authorizations are in full force and effect and (v) the
execution, delivery and performance of this Agreement and the Transactions
hereunder will not violate any Requirement of Law applicable to it or its
organizational documents or any agreement by which it is bound or by which any
of its assets are affected. On the A&R Closing Date, and, if applicable, the
Additional Eligible Asset Date or Substitution Date, Purchaser and Seller shall
each be deemed to repeat all the foregoing representations made by it under this
Article 9(a).

(b) In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Purchaser as of the date of this Agreement and
covenants that at all times while this Agreement and any Transaction thereunder
is in effect, unless otherwise stated herein:

(i) Organization. Seller is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect. Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(ii) Due Execution; Enforceability. The Transaction Documents have been or will
be duly executed and delivered by Seller, for good and valuable consideration.
The Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, and other limitations on creditors’ rights
generally and to equitable principles.

(iii) Ability to Perform. Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Transaction Documents applicable to it to which it is a party.

 

49



--------------------------------------------------------------------------------

(iv) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Seller, (ii) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller is subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (iv) any applicable Requirement of Law, in the case of clauses
(ii) or (iii) above, to the extent that such conflict or breach would have a
Material Adverse Effect. Seller has all necessary licenses, permits and other
consents from Governmental Authorities necessary to acquire, originate, own and
sell the Purchased Assets and for the performance of its obligations under the
Transaction Documents.

(v) Litigation; Requirements of Law. As of the A&R Closing Date, there is no
action, suit, proceeding, investigation, or arbitration pending or, to the best
knowledge of Seller, threatened in writing against Servicer or Seller or any of
their respective assets, in each case that could reasonably be expected to
result in any Material Adverse Effect. Seller is in compliance in all material
respects with all Requirements of Law. As of the A&R Closing Date, neither
Seller nor Servicer are in default in any material respect with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority that could reasonably be expected to result in any
Material Adverse Effect.

(vi) [reserved].

(vii) Good Title to Purchased Assets. Immediately prior to the purchase of any
Purchased Assets and other Purchased Items (or addition of any Additional
Eligible Asset or substitution of any Substitute Eligible Asset as a Purchased
Asset hereunder and other related Purchased Items) by Purchaser from Seller,
such Purchased Assets and other Purchased Items are free and clear of any lien,
encumbrance or impediment to transfer (including any “adverse claim” as defined
in Article 8-102(a)(1) of the UCC), and Seller is the record and beneficial
owner of and has good and marketable title to and the right to sell (or, as
applicable, substitute) and transfer such Purchased Assets and other Purchased
Items to Purchaser and, upon transfer of such Purchased Assets and other
Purchased Items to Purchaser, Purchaser shall be the owner of such Purchased
Assets and other Purchased Items free of any adverse claim. The provisions of
the Transaction Documents are effective to constitute a sale of Purchased Assets
and other Purchased Items to Purchaser. In the event the related Transaction is
recharacterized as a secured financing of the Purchased Assets and other
Purchased Items, the provisions of this Agreement are effective to create in
favor of Purchaser a valid “security interest” (as defined in
Section 1-201(b)(35) of the UCC) in all rights, title and interest of Seller in,
to and under the Collateral and Purchaser shall have a valid, perfected first
priority security interest in the Collateral (and without limitation on the
foregoing, Purchaser, as entitlement holder, shall have a “security entitlement”
to the Collateral, as applicable).

 

50



--------------------------------------------------------------------------------

(viii) No Margin Deficit; No Defaults. To Seller’s knowledge, as of the A&R
Closing Date, no Margin Deficit Exists and no Default or Event of Default has
occurred or exists under or with respect to the Transaction Documents.

(ix) Authorized Representatives. The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit II attached to this Agreement.

(x) Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File.

(A) Seller has not assigned, pledged, or otherwise conveyed or encumbered any
Purchased Asset or other Purchased Item to any other Person.

(B) Each of the representations and warranties made in respect of the Purchased
Assets pursuant to Exhibit V are true, complete and correct in all material
respects, except to the extent disclosed by Seller in an exception report
attached hereto as Exhibit X delivered to Purchaser prior to (x) the Closing
Date, in the case of the Purchased Assets transferred by Seller to Purchaser on
the Closing Date, (y) the A&R Closing Date, in the case of the Purchased Assets
transferred by Seller to Purchaser on the A&R Closing Date or (z) prior to the
Additional Eligible Asset Date or Substitution Date, in the case of any
Additional Eligible Assets or Substitute Eligible Assets.

(C) Upon the filing of financing statements on Form UCC-1 naming Purchaser as
“Secured Party”, Seller as “Debtor” and describing the Purchased Assets and
other Purchased Items, in the proper jurisdiction and recording office, the
security interests granted hereunder in that portion of the Purchased Assets and
other Purchased Items which can be perfected by filing under the UCC will
constitute fully perfected security interests under the UCC in all right, title
and interest of Seller in, to and under such Purchased Assets and other
Purchased Items.

(D) Upon execution and delivery of the Account Control Agreement, Purchaser
shall either be the owner of, or have a valid and fully perfected first priority
security interest in, the Collection Account and all monies or other “financial
assets” (as defined in the UCC) at any time credited thereto, respectively

(E) As of the A&R Closing Date, the Purchased Asset Documents listed on Schedule
V and Schedule VA hereto are a true, accurate and complete list, in all material
respects, of the underlying loan documents evidencing the related commercial
mortgage loan which contain all the material terms and conditions evidencing the
rights and obligations of the related Mortgagor (and any other obligor), the
related guarantor (if applicable), the related lender and the Administrative
Agent (if applicable) with respect to such Purchased Asset.

 

51



--------------------------------------------------------------------------------

(xi) Adequate Capitalization; No Fraudulent Transfer. Seller has adequate
capital for the normal obligations foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.

(xii) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, or other action of, any Governmental Authority or any third party
is required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any Transaction Document to which Seller is or will
be a party, (ii) the legality, validity, binding effect or enforceability of any
such Transaction Document against Seller or (iii) the consummation of the
transactions contemplated by this Agreement (other than the filing of certain
financing statements in respect of certain security interests).

(xiii) Organizational Documents. Seller has delivered to Purchaser certified
copies of its organization documents, together with all amendments thereto, if
any.

(xiv) No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with the Purchased Assets, (ii) no agreements on the part of Seller to issue,
sell or distribute the Purchased Assets, and (iii) no obligations on the part of
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interest therein, except as contemplated by the Transaction
Documents.

(xv) Federal Regulations. Seller is not required to register as an “investment
company,” or a company “controlled by an investment company,” within the meaning
of the Investment Company Act of 1940, as amended. Seller is not a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a “subsidiary company of a holding company,” as
such terms are defined in the Public Utility Holding Company Act of 2005, as
amended.

(xvi) Taxes. Seller has filed or caused to be filed all tax returns that, to the
knowledge of Seller, would be delinquent if they had not been filed on or before
the date hereof and has paid all taxes shown to be due and payable on or before
the date hereof on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it and any of
its assets by any Governmental Authority except for any such taxes as (A) are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP or (B) are de minimis in amount; no tax liens
have been filed against any of Seller’s assets and, no claims are being asserted
with respect to any such taxes, fees or other charges.

(xvii) ERISA. Seller does not have any Plans or any ERISA Affiliates and makes
no contributions to any Plans or any Multiemployer Plans.

(xviii) Judgments/Bankruptcy. Except as disclosed in writing to Purchaser, there
are no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.

 

52



--------------------------------------------------------------------------------

(xix) Solvency. Neither the Transaction Documents nor any Transaction thereunder
are entered into in contemplation of insolvency or with intent to hinder, delay
or defraud any of Seller’s creditors. The transfer of the Purchased Assets
subject hereto and the obligation to repurchase such Purchased Assets is not
undertaken with the intent to hinder, delay or defraud any of Seller’s
creditors. Seller is not insolvent within the meaning of 11 U.S.C.
Section 101(32) or any successor provision thereof and the transfer and sale of
the Purchased Assets pursuant hereto and the obligation to repurchase such
Purchased Asset (i) will not cause the liabilities of Seller to exceed the
assets of Seller, (ii) will not result in Seller having unreasonably small
capital, and (iii) will not result in debts that would be beyond Seller’s
ability to pay as the same mature. Seller received reasonably equivalent value
in exchange for the transfer and sale of the Purchased Assets and the Purchased
Items subject hereto. No petition in bankruptcy has been filed against Seller in
the last ten (10) years, and Seller has not in the last ten (10) years made an
assignment for the benefit of creditors or taken advantage of any debtors relief
laws. Seller has only entered into agreements on terms that would be considered
arm’s length and otherwise on terms consistent with other similar agreements
with other similarly situated entities.

(xx) Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by Seller for purposes permitted under Seller’s governing documents,
provided that no part of the proceeds of any Transaction will be used by Seller
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock. Neither the entering into of
any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

(xxi) Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by or on behalf of Seller pursuant
to the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

(xxii) Financial Information. All financial data concerning Seller, the
Purchased Assets and the other Purchased Items prepared by, or on behalf of,
Seller, Guarantor or Servicer that has been delivered by or on behalf of Seller
to Purchaser is true, complete and correct in all material respects, and all
other financial data concerning the Purchased Assets and the other Purchased
Items delivered by, or on behalf of, Seller to Purchaser is, to Seller’s
knowledge, true, complete and correct in all material respects. All financial
data concerning Seller has been prepared fairly in accordance with GAAP. Since
the delivery of such data, except as otherwise disclosed in writing to
Purchaser, there has been no change in the financial position of Seller or in
the results of operations of Seller, or to Seller’s knowledge, the Purchased
Assets or other Purchased Items, which change is reasonably likely to have a
Material Adverse Effect on Seller.

 

53



--------------------------------------------------------------------------------

(xxiii) [reserved].

(xxiv) No Reliance. Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

(xxv) Patriot Act.

(A) Seller is in compliance, in all material respects, with the (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of any Transaction will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

(B) Seller agrees that, from time to time upon the prior written request of
Purchaser, it shall (i) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Purchaser may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001 and
to fully effectuate the purposes of this Agreement and (ii) provide such
opinions of counsel concerning matters relating to this Agreement as Purchaser
may reasonably request; provided, however, that nothing in this Article
9(b)(xxv) shall be construed as requiring Purchaser to conduct any inquiry or
decreasing Seller’s responsibility for its statements, representations,
warranties or covenants hereunder. In order to enable Purchaser and its
Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the USA
Patriot Act of 2001 and regulations thereunder, Seller on behalf of itself and
its Affiliates makes the following representations and covenants to Purchaser
and its Affiliates (for purposes of this Article 9(b)(xxv), the “Seller
Entities”) that Seller, or, to Seller’s actual knowledge, any of its Affiliates,
is not a Prohibited Investor, and Seller is not acting on behalf of or for the
benefit of any Prohibited Investor. Seller agrees to promptly notify Purchaser
or a person appointed by Purchaser to administer their anti-money laundering
program, if applicable, of any change in information affecting this
representation and covenant.

 

54



--------------------------------------------------------------------------------

(xxvi) Environmental Matters.

(A) To Seller’s knowledge, no properties owned or leased by Seller and no
properties formerly owned or leased by Seller, its predecessors, or any former
Subsidiaries or predecessors thereof (the “Properties”), contain, or have
previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or reasonably
could be expected to give rise to liability under, Environmental Laws;

(B) To Seller’s knowledge, Seller is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Laws which
reasonably would be expected to interfere with the continued operations of
Seller;

(C) Seller has not received any notice of violation, alleged violation,
non-compliance, liability or potential liability under any Environmental Law,
nor does Seller have knowledge that any such notice will be received or is being
threatened;

(D) To Seller’s knowledge, Materials of Environmental Concern have not been
transported or disposed by Seller in violation of, or in a manner or to a
location which reasonably would be expected to give rise to liability under, any
applicable Environmental Law, nor has Seller generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that reasonably would be expected to give rise to liability under, any
applicable Environmental Law;

(E) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Seller, threatened, under any Environmental Law which
Seller is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements arising out of judicial proceedings or
governmental or administrative actions, outstanding under any Environmental Law
to which Seller is a party;

(F) To Seller’s knowledge, there has been no release or threat of release of
Materials of Environmental Concern in violation of or in amounts or in a manner
that reasonably would be expected to give rise to liability under any
Environmental Law for which Seller may become liable; and

(G) To Seller’s knowledge, each of the representations and warranties set forth
in the preceding clauses (A) through (F) is true and correct with respect to
each parcel of real property owned or operated by Seller.

(xxvii) Insider. Seller is not an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Purchaser, of a bank holding
company of which Purchaser is a Subsidiary, or of any Subsidiary, of a bank
holding company of which Purchaser is a Subsidiary, of any bank at which
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with Purchaser.

 

55



--------------------------------------------------------------------------------

(xxviii) Office of Foreign Assets Control. Seller is not a person (i) whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or to the best of
Seller’s knowledge, is otherwise associated with any such person in any manner
in violation of Section 2 of such executive order, or (iii) on the current list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

(xxix) Notice Address; Jurisdiction of Organization. On the date of this
Agreement, Seller’s address for notices is as specified on Schedule I. Seller’s
jurisdiction of organization is Delaware. The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Collateral and Purchased Items, is its notice address. Seller may change its
address for notices and for the location of its books and records by giving
Purchaser written notice of such change.

(xxx) Anti-Money Laundering Laws. Seller either (1) is entirely exempt from or
(2) has otherwise fully complied with all applicable anti-money laundering laws
and regulations (collectively, the “Anti-Money Laundering Laws”), by
(A) establishing an adequate anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, (B) conducting the requisite due
diligence in connection with the origination of each Purchased Asset for
purposes of the Anti-Money Laundering Laws, including with respect to the
legitimacy of the related obligor (if applicable) and the origin of the assets
used by such obligor to purchase the property in question, and (C) maintaining
sufficient information to identify the related obligor (if applicable) for
purposes of the Anti-Money Laundering Laws.

(xxxi) Ownership. Seller is and shall remain at all times a wholly-owned direct
or indirect subsidiary of Guarantor.

ARTICLE 10

NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and until this Agreement is no longer in force with
respect to any Transaction, Seller shall not without the prior written consent
of Purchaser:

(a) take any action that would directly or indirectly impair or adversely affect
Purchaser’s title to the Purchased Assets and the other Purchased Items;

(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Assets or other Purchased Items to any Person other
than Purchaser, or engage in repurchase transactions or similar transactions
with respect to the Purchased Assets or any other Purchased Items with any
Person other than Purchaser;

 

56



--------------------------------------------------------------------------------

(c) create, incur, assume or suffer to exist any Lien, encumbrance or security
interest in or on any of its property, assets, revenue, the Purchased Assets,
the other Collateral or Purchased Items, whether now owned or hereafter
acquired, other than the Liens and security interest granted by Seller pursuant
to the Transaction Documents;

(d) create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation (except as otherwise permitted under this
Agreement);

(e) permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property or Mortgagor to create, incur, assume or
suffer to exist any Liens or Indebtedness (in each case, unless expressly
permitted by the applicable Purchased Asset Documents and excluding
non-consensual Liens against the related Mortgaged Property);

(f) enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), sell all or substantially all of its assets without the consent of
Purchaser in its sole and absolute discretion;

(g) consent or assent to any amendment, modification, waiver or supplement to,
or termination of, any note, loan agreement, mortgage or guarantee relating to
the Purchased Assets or other agreement or instrument relating to the Purchased
Assets, or consent or assent to any other action with respect to the Purchased
Assets, the related Purchased Asset Documents, the related Mortgaged Property or
related Mortgagor other than in accordance with Section 2.03 of the Interim
Servicing Agreement;

(h) permit the organizational documents or organizational structure of Seller to
be amended without the prior written consent of Purchaser in its sole and
absolute discretion;

(i) permit a Change of Control of Seller;

(j) after the occurrence and during the continuance of a Default or an Event of
Default, make any distribution, payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Capital Stock of Seller, whether no or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller;

(k) [reserved];

(l) [reserved];

 

57



--------------------------------------------------------------------------------

(m) acquire or maintain any right or interest in any Purchased Asset that is
senior to or pari passu with the rights and interests of Purchaser therein under
this Agreement and the other Transaction Documents;

(n) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System; and

(o) permit the Concentration Account Agreement to be amended or the
Concentration Account to be terminated in any way that could reasonably be
expected to result in a Material Adverse Effect.

ARTICLE 11

AFFIRMATIVE COVENANTS OF SELLER

(a) Seller shall promptly notify Purchaser of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Article 11 shall relieve Seller of its obligations under this Agreement.

(b) Seller shall provide Purchaser with copies of such documents as Purchaser
may request evidencing the truthfulness of the representations set forth in
Article 9.

(c) Seller shall (1) defend the right, title and interest of Purchaser in and to
the Collateral and Purchased Items against, and take such other action as is
necessary to remove, the Liens, security interests, claims and demands of all
Persons (other than security interests by or through Purchaser) and (2) at
Purchaser’s reasonable request, take all action Purchaser deems necessary or
desirable to ensure that Purchaser will have a first priority security interest
in the Purchased Assets and other Collateral subject to any of the Transactions
in the event such Transactions are recharacterized as secured financings.

(d) Seller shall notify Purchaser, the Account Bank, the Servicer and the
Account Custodian of the occurrence of any Default or Event of Default with
respect to Seller as soon as possible but in no event later than the immediately
succeeding Business Day after obtaining actual knowledge of such event.

(e) Seller shall promptly (and in any event not later than two (2) Business Days
following receipt) deliver to Purchaser: (i) any notice of the occurrence of an
event of default under, or report received by Seller pursuant to, the Purchased
Asset Documents; (ii) any notice of transfer of servicing under the Purchased
Asset Documents; (iii) any request, notice or other relevant information that
relates to a Major Decision hereunder; and (iv) any other information with
respect to the Purchased Assets that may be reasonably requested by Purchaser
from time to time. Seller shall promptly (and in any event not later than two
(2) Business Days after knowledge thereof), notify Purchaser: (i) of any default
or event of default under any Purchased Asset; (ii) any default or event of
default (or similar event) on the part of Seller, Servicer or Guarantor under
any Indebtedness or other contractual obligations; and (iii) of the commencement
of, settlement of or judgment in any litigation, action, suit, arbitration,
investigation or other legal or arbitrable proceeding involving the Seller, the
Servicer or the Guarantor.

 

58



--------------------------------------------------------------------------------

(f) Subject to Article 26 hereof, Seller will permit Purchaser or its designated
agents or representative to inspect Seller’s records with respect to the
Collateral and the Purchased Items and the conduct and operation of its business
related thereto upon reasonable prior written notice from Purchaser or its
designated representative, during normal business hours and at such reasonable
times, and to make copies of extracts of any and all thereof, subject to the
terms of any confidentiality agreement between Purchaser and Seller.

(g) If Seller shall at any time become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for a Purchased Asset, or otherwise in respect thereof, Seller shall
accept the same as Purchaser’s agent, hold the same in trust for Purchaser and
deliver the same forthwith to Purchaser (or the Custodian, as appropriate) in
the exact form received, duly endorsed by Seller to Purchaser, if required,
together with an undated bond power covering such certificate duly executed in
blank to be held by Purchaser hereunder as additional collateral security for
the Transactions. If any sums of money or property so paid or distributed in
respect of the Purchased Assets shall be received by Seller, Seller shall, until
such money or property is paid or delivered to Purchaser, hold such money or
property in trust for Purchaser, segregated from other funds of Seller, as
additional collateral security for the Transactions.

(h) At any time from time to time upon the reasonable request of Purchaser, at
the sole expense of Seller, Seller will promptly and duly execute and deliver
such further instruments and documents and take such further actions as
Purchaser may deem reasonably necessary to (i) obtain or preserve the security
interest granted hereunder, (ii) ensure that such security interest remains
fully perfected at all times and remains at all times first in priority as
against all other creditors of Seller (whether or not existing as of the Closing
Date, the A&R Closing Date or in the future) and (iii) obtain or preserve the
rights and powers herein granted (including, among other things, filing such UCC
financing statements as Purchaser may request). If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or certificated security, such note,
instrument or certificated security shall be promptly delivered to Purchaser,
duly endorsed in a manner reasonably satisfactory to Purchaser, to be itself
held as Collateral pursuant to the Transaction Documents.

(i) Seller shall provide, or to cause to be provided, to Purchaser the following
financial and reporting information:

(i) Purchased Asset Information. Without limiting any of Seller’s other
obligations under this Agreement (including, without limitation, any other
notice requirements under this Article 11), Seller shall grant Purchaser access
to a data room on Seller’s website (or any website provided by or on behalf of
Seller), which data room shall be updated monthly (by no later than the 10th
calendar day of each calendar month) to include copies of all amendments to any
Purchased Asset Document and any required reports, operating statements, rent
rolls, financial statements, certificates and notices it receives (or Guarantor
or Servicer receives) pursuant to any Purchased Asset Document relating to any
Purchased Asset;

 

59



--------------------------------------------------------------------------------

(ii) Concentration Account. Seller shall provide to Purchaser, within two
(2) Business Days after receipt thereof, copies of all notices it receives
pursuant to the Concentration Account Agreement;

(iii) Annual Reporting. Seller shall provide, within ninety (90) days after the
end of each fiscal year of Seller and Guarantor, (A) an unaudited balance sheet
for Seller together with the related statements of income, retained earnings,
stockholder’s equity and cash flows for such year and (B) an audited balance
sheet for Guarantor together with the related audited statements of income,
retained earnings, stockholder’s equity and cash flows for such year, on a
consolidated basis, which audited statements shall be accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said financial statements fairly present the
financial condition and results of operations of Guarantor as at the end of and
for such fiscal year in accordance with GAAP; and

(iv) Quarterly Compliance Certificate. Seller shall, within forty-five (45) days
after each of March 31st, June 30th, September 30th and December 31st of each
year, provide (or cause to be provided) to Purchaser an officer’s certificate
from a Responsible Officer of Guarantor certifying that (A) Guarantor, Seller
and Servicer are in compliance, in all material respects, with all terms,
conditions and requirements of this Agreement and the other Transaction
Documents applicable to Guarantor, Seller and Servicer and (B) no Default or
Event of Default exists (or if a Default or Event of Default does exist,
specifying the cause of such event with particularity). Concurrently with the
delivery of such certificate, Seller shall deliver an updated Purchased Asset
Servicer Report for each Purchased Asset, in the form attached hereto as Exhibit
IX, certified by Guarantor that such Purchased Asset Servicer Report is true,
accurate and complete in all material respects.

(j) [reserved].

(k) Subject to Article 28, Seller shall make all Future Advances as and when
required under the Purchased Asset Documents for each Future Advance Asset.

(l) Seller shall make a representative available to Purchaser from time to time
for participation at a telephone conference, the date of which to be mutually
agreed upon by Purchaser and Seller, regarding the status of each Purchased
Asset, Seller’s compliance with the requirements of Articles 11 and 12, and any
other matters relating to the Transaction Documents or Transactions that
Purchaser reasonably wishes to discuss with Seller.

(m) Seller shall at all times (i) comply with all material contractual
obligations, (ii) comply in all respects with all laws, ordinances, rules,
regulations and orders (including, without limitation, environmental laws) of
any Governmental Authority or any other federal, state, municipal or other
public authority having jurisdiction over Seller or any of its assets and Seller

 

60



--------------------------------------------------------------------------------

shall do or cause to be done all things necessary to preserve and maintain in
full force and effect its legal existence, and all licenses material to its
business and (iii) maintain and preserve its legal existence and all of its
material rights, privileges, licenses and franchises necessary for the operation
of its business (including, without limitation, preservation of all lending
licenses held by Seller and of Seller’s status as a “qualified transferee”
(however denominated) under all documents which govern the Purchased Assets).

(n) Seller shall at all times keep proper books of records and accounts in which
full, true and correct entries shall be made of its transactions fairly in
accordance with GAAP, and set aside on its books from its earnings for each
fiscal year all such proper reserves in accordance with GAAP.

(o) Seller shall observe, perform and satisfy, in all material respects, all the
terms, provisions, covenants and conditions required to be observed, performed
or satisfied by it, and shall pay when due all costs, fees and expenses required
to be paid by it, under the Transaction Documents. Seller shall pay and
discharge all taxes, levies, liens and other charges on its assets and on the
Collateral that, in each case, in any manner would create any lien or charge
upon the Collateral, other than any such taxes that are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided in accordance with GAAP.

(p) Seller shall advise Purchaser in writing of the opening of any new chief
executive office or the closing of any such office of Seller or Guarantor and of
any change in Seller’s or Guarantor’s name or the places where the books and
records pertaining to the Purchased Assets are held not less than fifteen
(15) Business Days prior to taking any such action.

(q) Seller will maintain records with respect to the Collateral and Purchased
Items and the conduct and operation of its business with no less a degree of
prudence than if the Collateral and Purchased Items were held by Seller for its
own account and will furnish Purchaser, upon reasonable request by Purchaser or
its designated representative, with reasonable information obtainable by Seller
with respect to the Collateral and Purchased Items and the conduct and operation
of its business.

(r) Seller shall:

(i) continue to engage in business of the same general type as now conducted by
it or otherwise as approved by Purchaser prior to the date hereof;

(ii) not (a) cause or permit any change to be made in its name, organizational
identification number, identity or corporate structure or (b) change its
jurisdiction of organization, unless it shall have provided Purchaser thirty
(30) days’ prior written notice of such change and shall have first taken all
action Purchaser reasonably deems necessary for the purpose of perfecting or
protecting the lien and security interest of Purchaser established hereunder;
and

(iii) pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.

 

61



--------------------------------------------------------------------------------

(s) Seller shall be solely responsible for the fees and expenses of the
Custodian, Account Bank and Servicer.

ARTICLE 12

SINGLE PURPOSE ENTITY

Seller hereby represents and warrants to Purchaser, and covenants with
Purchaser, that as of the Closing Date, the date hereof and for so long as any
of the Transaction Documents shall remain in effect:

(a) Seller shall own no assets, and shall not engage in any business, other than
the assets and transactions specifically contemplated by this Agreement and any
other Transaction Document;

(b) Seller shall not make any loans or advances to any Affiliate or third party
and shall not acquire obligations or securities of its Affiliates;

(c) Seller shall pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from its own assets;

(d) Seller shall comply with the provisions of its organizational documents;

(e) Seller shall do all things necessary to observe organizational formalities
and to preserve its existence;

(f) Seller shall maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP or as a matter of Requirements of Law; provided, that (i) appropriate
notation shall be made on such financial statements to indicate the separateness
of the Seller from such Affiliate and to indicate that the Seller’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (ii) such assets shall also be listed on the
Seller’s own separate balance sheet) and file its own tax returns (except to the
extent consolidation is required or permitted under Requirements of Law);

(g) Seller shall be, and at all times shall hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other;

(h) Seller shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain solvent;

 

62



--------------------------------------------------------------------------------

(i) Seller shall not commingle its funds or other assets with those of any
Affiliate or any other Person and shall maintain its properties and assets in
such a manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of others;

(j) Seller shall maintain its properties, assets and accounts separate from
those of any Affiliate or any other Person;

(k) Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;

(l) Seller shall not, without the prior unanimous written consent of all of its
Independent Managers, take any action that will result in an Act of Insolvency;

(m) Seller shall, at all times, have at least one (1) Independent Manager;

(n) Seller’s organizational documents shall provide (i) that Purchaser be given
at least two (2) Business Days prior notice of the removal and/or replacement of
any Independent Manager, together with the name and contact information of the
replacement Independent Manager and evidence of the replacement’s satisfaction
of the definition of Independent Manager and (ii) that any Independent Manager
of Seller shall not have any fiduciary duty to anyone including the holders of
the equity interest in Seller and any Affiliates of Seller except Seller and the
creditors of Seller with respect to taking of, or otherwise voting on, any Act
of Insolvency; provided, that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing;

(o) Seller shall not enter into any transaction with an Affiliate of the Seller
except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s length transaction;

(p) Seller shall maintain a sufficient number of employees in light of
contemplated business operations;

(q) Seller shall use separate stationary, invoices and checks bearing its own
name, and (t) allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an Affiliate;

(r) Seller shall not pledge its assets to secure the obligations of any other
Person; and

(s) Seller shall not form, acquire or hold any Subsidiary or own any equity
interest in any other entity.

ARTICLE 13

EVENTS OF DEFAULT; REMEDIES

(a) Each of the following events shall constitute an “Event of Default” under
this Agreement:

 

63



--------------------------------------------------------------------------------

(i) Seller shall fail to repurchase Purchased Assets upon the applicable
Repurchase Date;

(ii) Purchaser shall fail to receive on any Remittance Date the accrued and
unpaid Purchase Price Differential, any scheduled payment (whether full or
partial) of the Adjusted Purchase Price for a Purchased Asset in accordance with
Article 5 hereof or any Minimum Amortization Payment (in each case, including,
without limitation, in the event the Income paid or distributed on or in respect
of the Purchased Assets is insufficient to make such payment and Seller does not
make such payment or cause such payment to be made);

(iii) Seller shall fail to cure any Margin Deficit within the period specified
in Article 4;

(iv) Seller shall fail to make any payment not otherwise enumerated that is
owing to Purchaser that has become due, whether by acceleration or otherwise,
which failure is not remedied within three (3) business days of notice thereof;

(v) Seller shall fail to make any Future Advance as and when required under the
Purchased Asset Documents for each Future Advance Asset, which failure is not
remedied within the period of time required thereunder;

(vi) an Act of Insolvency occurs with respect to Seller or Guarantor;

(vii) Seller or Guarantor shall admit to any Person its inability to, or its
intention not to, perform any of its respective obligations under any
Transaction Document;

(viii) any Transaction Document or a replacement therefor acceptable to
Purchaser shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability of any material provision thereof shall be
contested by Seller, Guarantor or Servicer;

(ix) Seller or Guarantor shall be in continuing default under (i) any
Indebtedness of Seller or Guarantor, as applicable, which default (1) involves
the failure to pay a matured obligation in excess of $500,000, with respect to
Seller or $5,000,000 with respect to Guarantor or (2) permits the acceleration
of the maturity of obligations by any other party to or beneficiary with respect
to such Indebtedness, if the aggregate amount of the Indebtedness in respect of
which such default or defaults shall have occurred is at least $500,000, with
respect to Seller or $5,000,000, with respect to Guarantor; or (ii) any other
material contract to which Seller or Guarantor is a party which default
(1) involves the failure to pay a matured obligation or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract if the aggregate amount of such obligations is $500,000, with
respect to Seller or $5,000,000, with respect to Guarantor;

 

64



--------------------------------------------------------------------------------

(x)  (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the
Internal Revenue Code, (B) any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Purchaser, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (D) any Plan shall terminate for purposes of
Title IV of ERISA, or (E) Seller or any ERISA Affiliate shall, or in the
reasonable opinion of Purchaser is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan; and in each case in clauses (A) through (E) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;

(xi) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Purchaser to be the owner free of any adverse claim of any
of the Purchased Assets and other Purchased Items, and such condition is not
cured by Seller within five (5) Business Days after the earlier of receipt of
notice thereof from Purchaser to Seller or actual knowledge thereof of Seller
(provided, if such condition cannot be cured within such five (5) Business Day
period and Seller is diligently pursuing the same, Seller shall have such
additional amount of time commercially reasonably necessary to cure the same
(not to exceed an additional fifteen (15) Business Days)), or (B) if a
Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to any Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Purchaser in
any of the Collateral;

(xii) any governmental, regulatory, or self regulatory authority shall have
taken any action to remove, limit, restrict, suspend or terminate the rights,
privileges, or operations of Seller or Guarantor, which suspension has a
Material Adverse Effect in the determination of Purchaser;

(xiii) Guarantor and its Subsidiaries, on a consolidated basis, shall fail to
have a Tangible Net Worth at least equal to the Minimum Tangible Net Worth
Amount as required under the Guarantee Agreement;

(xiv) a Change of Control, without the consent of Purchaser, shall occur with
respect to Seller;

(xv) [reserved];

(xvi) any representation made by Seller to Purchaser (other than the
representation made in Article 9(b)(x)(E) hereof) shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated;

 

65



--------------------------------------------------------------------------------

(xvii) a final non appealable judgment by any competent court in the United
States of America for the payment of money (a) rendered against Seller in an
amount greater than $500,000 or (b) rendered against Guarantor in an amount
greater than $5,000,000, and remained undischarged or unpaid for a period of
sixty (60) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means acceptable to Purchaser;

(xviii) if Seller shall breach or fail to perform any of the terms, covenants,
obligations or conditions under this Agreement, other than as specifically
otherwise referred to in this definition of “Event of Default”, and such breach
or failure to perform is not remedied within the earlier of thirty (30) days
after (a) receipt of notice thereof by Seller from Purchaser, or (b) actual
knowledge on the part of Seller of such breach or failure to perform; provided,
that if such breach or failure to perform is curable by Seller but cannot be
reasonably cured within such thirty (30) day period, Seller shall have such
additional amount of time as is reasonably necessary to cure such breach or
failure to perform (not to exceed sixty (60) days or such longer period of time
as approved by Purchaser in its sole and absolute discretion).

(xix) the breach by Guarantor of any term or condition set forth in the
Guarantee Agreement or of any representation, warranty, certification or
covenant made or deemed made in the Guarantee Agreement by Guarantor or if any
certificate furnished by Guarantor to Purchaser pursuant to the provisions
hereof or thereof or any information with respect to the Purchased Assets
furnished in writing on behalf of Guarantor shall prove to have been false or
misleading in any respect as of the time made or furnished;

(xx) the breach by Servicer of any term or condition set forth in the Interim
Servicing Agreement or of any representation, warranty, certification or
covenant made or deemed made in the Interim Servicing Agreement by Servicer or
if any certificate furnished by Servicer to Purchaser pursuant to the provisions
hereof or thereof or any information with respect to the Purchased Assets
furnished in writing on behalf of Servicer shall prove to have been false or
misleading in any respect as of the time made or furnished;

(xxi) Guarantor resigns or otherwise fails to be the sole Administrative Agent
for all Purchased Assets in accordance with the related Purchased Asset
Documents; and

(xxii) if Seller shall violate the terms and conditions set forth in Article
3(e)(v) hereof, and such violation is not remedied within fifteen (15) days of
notice thereof from Purchaser.

(b) After the occurrence and during the continuance of an Event of Default and
for purposes of each limited power of attorney (in the form attached hereto as
Exhibit IV) executed and delivered in connection with each Transaction, Seller
hereby appoints Purchaser as attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action specified in
such limited power of attorney, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. If an Event of Default shall occur and
be continuing with respect to Seller, the following rights and remedies shall be
available to Purchaser:

 

66



--------------------------------------------------------------------------------

(i) At the option of Purchaser, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to Seller
or Guarantor), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, be deemed immediately to occur (the date on which such
option is exercised or deemed to have been exercised being referred to
hereinafter as the “Accelerated Repurchase Date”).

(ii) If Purchaser exercises or is deemed to have exercised the option referred
to in Article 13(b)(i) of this Agreement:

(A) Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date
(provided, that Purchaser may not exercise its rights under Article 13(b)(iii),
(vi), (vii) and (viii) below until five (5) days after receipt by Seller of
written notice of the Accelerated Repurchase Date); and

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by the Account Bank
or Seller from time to time pursuant to Article 5 of this Agreement and applied
to such Repurchase Price, and (II) any amounts applied to the Repurchase Price
pursuant to Article 13(b)(iii) of this Agreement); and

(C) the Custodian shall, upon the request of Purchaser, deliver to Purchaser all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets.

(iii) Upon the occurrence of an Event of Default with respect to Seller and
after Purchaser exercises or is deemed to exercise the option referred to in
Article 13(b)(i) of this Agreement, Purchaser may, from and after five (5) days
following receipt by Seller of written notice of the Accelerated Repurchase Date
and provided Seller has not paid to Purchaser the aggregate Repurchase Price for
all Purchased Assets, (A) immediately sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem
satisfactory any or all of the Purchased Assets, and/or (B) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the Market Value of such Purchased Assets against the aggregate unpaid
Repurchase Price for such Purchased Assets and any other amounts owing by Seller
under the Transaction Documents. The proceeds of any disposition of Purchased
Assets effected pursuant to this Article 13(b)(iii) shall be applied, (w) first,
to the costs and expenses incurred by Purchaser in connection with Seller’s
default; (x) second, to actual, out-of-pocket damages incurred by Purchaser in
connection with Seller’s default, (y) third, to the Repurchase Price; and
(z) fourth, to return any excess to Seller.

 

67



--------------------------------------------------------------------------------

(iv) The parties acknowledge and agree that (1) the Purchased Assets subject to
any Transaction hereunder are not instruments traded in a recognized market,
(2) in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (3) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Assets). The parties
recognize that it may not be possible to purchase or sell all of the Purchased
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Purchaser may elect, in its sole and absolute discretion, the time and manner of
liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Purchaser to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or
(B) constitute a waiver of any right or remedy of Purchaser.

(v) [reserved].

(vi) Purchaser shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Purchaser and Seller. Without limiting the
generality of the foregoing, Purchaser shall be entitled to set off the proceeds
of the liquidation of the Purchased Assets against all of Seller’s obligations
to Purchaser under this Agreement, without prejudice to Purchaser’s right to
recover any deficiency.

(vii) Purchaser may exercise any or all of the remedies available to Purchaser
immediately upon the occurrence of an Event of Default with respect to Seller
and at any time during the continuance thereof. All rights and remedies arising
under the Transaction Documents, as amended from time to time, are cumulative
and not exclusive of any other rights or remedies that Purchaser may have.

(viii) Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Purchaser to enforce its rights by
judicial process. Seller also waives, to the extent permitted by law, any
defense Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

 

68



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, in the event that, with respect to any
Purchased Asset, the representation made by Seller to Purchaser pursuant to
Article 9(b)(x)(E) shall have been incorrect or untrue in any material respect
when made (a “Document Rep Breach”), the Repurchase Price for such Purchased
Asset shall, at the option of Purchaser upon ten (10) Business Days notice to
Seller, be immediately due and payable and the Repurchase Date for such
Purchased Asset shall, if it has not already occurred, be deemed immediately to
occur (the date on which such option is exercised by Purchaser being referred to
hereinafter as the “Document Rep Breach Repurchase Date”). If Seller fails to
pay the Repurchase Price for such Purchased Asset on or before the Document Rep
Breach Repurchase Date, such failure shall be an Event of Default under this
Agreement.

ARTICLE 14

SINGLE AGREEMENT

Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 15

INTENTIONALLY OMITTED

ARTICLE 16

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid,
(c) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above OR (e) by electronic mail
provided that such electronic mail notice must also be delivered by one of the
means set forth in (a), (b) or (c) above, to the address specified in

 

69



--------------------------------------------------------------------------------

Schedule I hereto or at such other address and person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Article 16. A
notice shall be deemed to have been given: (v) in the case of hand delivery, at
the time of delivery, (w) in the case of registered or certified mail, when
delivered, (x) in the case of expedited prepaid delivery upon delivery, (y) in
the case of telecopier, upon receipt of answerback confirmation, provided that
such telecopied notice was also delivered as required in this Article 16 or
(z) in the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof, provided that such electronic mail
notice was also delivered as required in this Article 16. A party receiving a
notice that does not comply with the technical requirements for notice under
this Article 16 may elect to waive any deficiencies and treat the notice as
having been properly given.

ARTICLE 17

ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

ARTICLE 18

NON-ASSIGNABILITY

Seller may not assign any of its rights or obligations under this Agreement
without the prior written consent of Purchaser and any attempt by Seller to
assign any of its rights or obligations under this Agreement without the prior
written consent of Purchaser shall be null and void. Prior to an Event of
Default, Purchaser may, with the consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed, unless such proposed Transferee
is a Prohibited Transferee), sell to one or more banks, financial institutions
or other entities (“Participants”) participating interests under this Agreement
and the other Transaction Documents. Prior to an Event of Default, Purchaser
may, with the consent of Seller (which consent shall not be unreasonably
withheld, conditioned or delayed, unless such proposed Transferee is a
Prohibited Transferee), at any time and from time to time, assign to any Person
(an “Assignee” and together with Participants, each a “Transferee” and
collectively, the “Transferees”) all or any part of its rights or its interest
in this Agreement and the other Transaction Documents. After the occurrence of
an Event of Default, Purchaser may, without the consent of Seller, at any time
or from time to time either (i) sell to one or more Participants (including,
without limitation any Prohibited Transferee) participating interests under this
Agreement and the other Transaction Documents or (ii) assign to any Assignee
(including, without limitation any Prohibited Transferee) all or any part of its
rights or its interest in this Agreement and the other Transaction Documents.
Seller agrees to cooperate with Purchaser in connection with any such
assignment, transfer or sale and to enter into such restatements of, and
amendments, supplements and other modifications to, this Agreement in order to
give effect to such assignment, transfer or sale; provided, however, that, in
connection with a sale of a

 

70



--------------------------------------------------------------------------------

participating interest, (i) Purchaser shall act as exclusive agent for all
Transferees in any dealings with Seller in connection with any such proposed
transactions and (ii) Seller shall not be obligated to deal directly with any
party other than Purchaser in connection with such transactions, or to pay or
reimburse Purchaser for any costs that would not have been incurred by Purchaser
had no interest in such proposed transaction been issued. Notwithstanding the
foregoing, Purchaser shall be permitted, without the consent of Seller, to sell
participating interests in, or otherwise assign, to any Affiliate of Purchaser
any interest of Purchaser in this Agreement or the Transaction Documents.

Subject to the foregoing, the Transaction Documents and any Transactions shall
be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in the Transaction Documents, express
or implied, shall give to any Person, other than the parties to the Transaction
Documents and their respective successors, any benefit or any legal or equitable
right, power, remedy or claim under the Transaction Documents

ARTICLE 19

GOVERNING LAW

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

ARTICLE 20

NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation of any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) hereof will not constitute a waiver of any
right to do so at a later date.

ARTICLE 21

INTENT

(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101(47) of Title 11 of the United States Code,
as amended (except insofar as the type of Assets subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 

71



--------------------------------------------------------------------------------

(b) It is understood that either party’s right to liquidate Assets delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Article 13 hereof is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e) It is understood that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of Title 11 of the United States Code,
as amended, and as used in Section 561 of Title 11 of the United States Code, as
amended.

(f) It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes and for accounting purposes, each Transaction
constitute a financing to the Seller, and that the Seller be (except to the
extent that Purchaser shall have exercised its remedies following an Event of
Default) the owner of the Purchased Assets for such purposes. Unless prohibited
by applicable law, Seller and Purchaser agree to treat the Transactions as
described in the preceding sentence on any and all filings with any U.S.
Federal, state, or local taxing authority.

ARTICLE 22

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

72



--------------------------------------------------------------------------------

(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

ARTICLE 23

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein. The parties hereby agree that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article 23 shall affect the right of Purchaser
to serve legal process in any other manner permitted by law or affect the right
of Purchaser to bring any action or proceeding against Seller or its property in
the courts of other jurisdictions, and nothing in this Article 23 shall affect
the right of Seller to serve legal process in any other manner permitted by law
or affect the right of Seller to bring any action or proceeding against
Purchaser or its property in the courts of other jurisdictions.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

 

73



--------------------------------------------------------------------------------

ARTICLE 24

NO RELIANCE

Seller and Purchaser hereby acknowledges, represents and warrants (as to itself)
to the other that, in connection with the negotiation of, the entering into, and
the performance under, the Transaction Documents and each Transaction
thereunder:

(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and

(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 25

INDEMNITY

Seller hereby agrees to indemnify Purchaser, Purchaser’s designee, Purchaser’s
Affiliates and each of its officers, directors, employees and agents
(“Indemnified Parties”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, taxes (including stamp,
excise, sales or other taxes that may be payable or determined to be payable
with respect to any of the Purchased Assets, Purchased Items or Collateral or in
connection with any of the transactions contemplated by this Agreement and the
documents delivered in connection herewith, other than income, withholding or
other taxes imposed upon Purchaser), fees, costs, expenses (including attorneys’
fees and disbursements) or disbursements (all of the foregoing, collectively
“Indemnified Amounts”) that may at any time (including, without limitation, such
time as this Agreement shall no longer be in effect and the Transactions

 

74



--------------------------------------------------------------------------------

shall have been repaid in full) be imposed on or asserted against any
Indemnified Party in any way whatsoever arising out of or in connection with, or
relating to, or as a result of, this Agreement or any Transactions hereunder,
the other Transaction Documents, an Event of Default with respect to Seller or
any action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided that Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence illegal acts, fraud
or willful misconduct of any Indemnified Party. Without limiting the generality
of the foregoing, Seller agrees to hold Purchaser harmless from and indemnify
Purchaser against all Indemnified Amounts with respect to all Purchased Assets
relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation or any consumer credit laws, including
without limitation ERISA, the Truth in Lending Act and/or the Real Estate
Settlement Procedures Act, that, in each case, results from anything other than
Purchaser’s gross negligence or willful misconduct. In any suit, proceeding or
action brought by Purchaser in connection with any Purchased Asset for any sum
owing thereunder, or to enforce any provisions of any Purchased Asset, Seller
will save, indemnify and hold Purchaser harmless from and against all expense
(including attorneys’ fees), loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from Seller. Seller also agrees to reimburse Purchaser as and
when billed by Purchaser for all Purchaser’s reasonable costs and out-of-pocket
expenses incurred in connection with Purchaser’s due diligence reviews with
respect to the Purchased Assets (including, without limitation, those incurred
pursuant to Article 26 and in connection with the approving the Eligible Assets
(including, without limitation, all due diligence expenses, even if the
underlying prospective Transaction for which they were incurred does not take
place for any reason) and the enforcement or the preservation of Purchaser’s
rights under this Agreement, any Transaction Documents or Transaction
contemplated hereby, including without limitation the reasonable fees and
disbursements of its counsel. Seller hereby acknowledges that the obligation of
Seller hereunder is a recourse obligation of Seller.

If an Indemnified Party claims indemnification under this Agreement, the
Indemnified Party shall promptly notify Seller of such indemnification claim.
After notice by any Indemnified Party, Seller shall defend such Indemnified
Party against such indemnification claim (if requested by any Indemnified Party,
in the name of the Indemnified Party) by attorneys and other professionals
approved, in writing, by the Indemnified Party, which approval shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
any Indemnified Party may, in its sole discretion and at the expense of Seller,
engage its own attorneys and other professionals to defend or assist it if such
Indemnified Party determines that the defense as conducted by Seller is not
proceeding or being diligently conducted in a commercially reasonable manner or
that a conflict of interest exists between any of the parties represented by
Seller’s counsel in such action or proceeding.

 

75



--------------------------------------------------------------------------------

ARTICLE 26

DUE DILIGENCE

Seller acknowledges that Purchaser has the right to perform continuing due
diligence reviews with respect to the Purchased Assets, the Seller, the Servicer
and the Guarantor for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise. Seller agrees that,
upon reasonable request from Purchaser, Seller shall provide Purchaser will
copies of the Purchased Asset Files, Servicing Records and any and all
documents, records, agreements, instruments or information relating to the
Purchased Assets and the Seller, the Servicer and the Guarantor in the
possession or under the control of Seller, Guarantor and/or Servicer in order to
allow Purchaser to complete any continuing due diligence referenced above.
Furthermore, Seller agrees that, upon reasonable prior notice to Seller,
Purchaser or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of Seller, Guarantor, Servicer and/or the
Custodian (with respect to Custodian, subject to the terms of the Custodial
Agreement); provided, that Seller shall only be required to grant Purchaser
access to its facilities one (1) time in any twelve (12) month period unless
(x) a Default or Event of default has occurred and is continuing or
(y) Purchaser determines, based upon its commercially reasonable business
judgment exercised in good faith, that Seller’s existence or business operations
are in jeopardy. Seller also shall make available to Purchaser a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Purchased Asset Files and the Purchased Assets. Without limiting
the generality of the foregoing, Seller acknowledges that Purchaser may enter
into Transactions with Seller based solely upon the information provided by
Seller to Purchaser and the representations, warranties and covenants contained
herein, and that Purchaser, at its option, has the right at any time to conduct
a partial or complete due diligence review on some or all of the Purchased
Assets. Purchaser may underwrite such Purchased Assets itself or engage a third
party underwriter to perform such underwriting. Seller agrees to cooperate with
Purchaser and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Purchaser and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of Seller. Seller agrees to cause Servicer and Guarantor
to comply with the terms and provisions of this Article 26. Seller further
agrees that Seller shall reimburse Purchaser for any and all attorneys’ fees,
costs and expenses incurred by Purchaser in connection with continuing due
diligence performed under this Article 26 during the term of this Agreement,
which amounts shall be paid by Seller to Purchaser within five (5) days after
receipt of an invoice therefor.

ARTICLE 27

SERVICING

(a) Notwithstanding the purchase and sale of the Purchased Assets hereby,
Seller, Servicer or a third party servicer approved by Purchaser shall service
the Purchased Assets (such Purchased Assets, “Serviced Assets”) pursuant to the
Interim Servicing Agreement (or any other

 

76



--------------------------------------------------------------------------------

Servicing Agreement approved by Purchaser) for the benefit of Purchaser. Seller
shall service or cause Servicer to service the Serviced Assets at Seller’s sole
cost and for the benefit of Purchaser in accordance with the Interim Servicing
Agreement and Accepted Servicing Practices approved by Purchaser in the exercise
of its sole and absolute business judgment and maintained by other prudent
mortgage lenders with respect to mortgage loans similar to the Serviced Assets,
provided, however, that the obligations of Seller to service any of the Serviced
Assets shall cease, at Purchaser’s option in its sole and absolute discretion,
upon the earliest of (i) the occurrence and continuance of an Event of Default,
(ii) with respect to any Purchased Asset, the delivery by Purchaser to Seller of
at least ten (10) days’ prior written notice of the decision by Purchaser to
transfer the servicing rights of such Purchased Asset to either Purchaser or
another third party servicer selected by Purchaser upon the occurrence and
continuance of any event of default (however defined) under the related
Purchased Asset Documents (other than the events of default existing as of the
A&R Closing Date (as identified on Exhibit X hereto) with respect to each
Purchased Asset and which remain uncured after the A&R Closing Date) for such
Purchased Asset (provided, that Seller shall have the right, during such ten
(10) day period after written notice, to repurchase such Purchased Asset in
accordance with Article 3(e) hereof or (iii) the delivery by Purchaser to Seller
of at least ten (10) days’ prior written notice of the decision by Purchaser to
transfer the servicing rights of any or all of the Serviced Assets to either
Purchaser or another third party servicer selected by Purchaser upon the
occurrence of a “Servicing Termination Event” (as defined in the applicable
Servicing Agreement). In each case, Seller shall take all actions necessary to
effectuate the underlying servicing transfer as expeditiously as possible.

(b) Seller agrees that Purchaser is the owner of all servicing records,
including but not limited to any and all servicing agreements (including,
without limitation the Interim Servicing Agreement with Servicer) (collectively,
the “Servicing Agreements”), files, documents, records, data bases, computer
tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of Purchased Assets
(the “Servicing Records”) so long as the Purchased Assets are subject to this
Agreement. Seller grants Purchaser a security interest in all servicing fees and
rights relating to the Purchased Assets and all Servicing Records to secure the
obligation of Seller or its designee to service in conformity with this Article
27 and any other obligation of Seller to Purchaser. Seller covenants to
safeguard such Servicing Records and to deliver them promptly to Purchaser or
its designee (including the Custodian) at Purchaser’s request. For the avoidance
of doubt, Seller does not retain economic or other beneficial rights to the
Servicing Rights, other than Seller’s rights under the Servicing Agreement. As
such, Seller expressly acknowledges that the Purchased Assets are sold to
Purchaser on a “servicing released” basis.

(c) During the continuance of an Event of Default, Purchaser may, in its sole
discretion, (i) sell its right to the Purchased Assets on a servicing released
basis to any Person (including a Prohibited Transferee) or (ii) terminate
Seller, Servicer or any sub-servicer of the Purchased Assets with or without
cause, in each case without payment of any termination fee.

(d) Neither Seller nor Servicer shall employ sub-servicers to service the
Purchased Assets without the prior written approval of Purchaser. If the
Purchased Assets are serviced by a sub-servicer, Seller shall, irrevocably
assign all rights, title and interest (if any) in the Servicing Agreements in
the Purchased Assets to Purchaser.

 

77



--------------------------------------------------------------------------------

(e) The payment of servicing fees shall be the sole and exclusive responsibility
of Seller and such fees shall be subordinate to payment of amounts outstanding
under any Transaction and this Agreement.

ARTICLE 28

FUTURE ADVANCES

(a) Notwithstanding the purchase and sale of the Purchased Assets hereby, Seller
hereby agrees to make all Future Advances as, when and if required under the
related Purchased Asset Documents. The obligation to make Future Advances shall
be the sole and exclusive obligation of Seller, and Seller acknowledges and
agrees that it shall not be entitled to any additional advances hereunder in
connection with any Future Advance.

(b) Seller hereby acknowledges and agrees that all amounts held in the Future
Advance Reserve (as defined in the Original Repurchase Agreement) have been
delivered to Seller and Seller has received all such amounts. The Future Advance
Reserve has been terminated as of the date of this Agreement.

ARTICLE 29

WITHHOLDING TAXES

All payments made by Seller to Purchaser or any other Indemnified Party under
this Agreement and the other Transaction Documents shall be made free and clear
of and without deduction or withholding for or on account of any taxes. If any
taxes are required to be withheld from any amounts payable to Purchaser and/or
any other Indemnified Party, then the amount payable to such Person will be
increased (such increase, the “Additional Amount”) such that every net payment
made under this Agreement or other Transaction Document after withholding for or
on account of any taxes (including any taxes on such increase and any penalties)
is not less than the amount that would have been paid absent such deduction or
withholding. The foregoing obligation to pay Additional Amounts, however, will
not apply with respect to net income or franchise taxes imposed on Purchaser
and/or any other Indemnified Party, with respect to payments required to be made
by Seller under the Transaction Documents, by a taxing jurisdiction in which
Purchaser and/or any other Indemnified Party is organized, conducts business or
is paying taxes (as the case may be). Promptly after Seller pays any taxes
referred to in this Article 29, Seller shall send Purchaser appropriate evidence
of such payment.

ARTICLE 30

ADMINISTRATIVE AGENT

(a) The Guarantor is executing this Agreement solely to acknowledge and agree to
the terms and provisions of this Article 30. Guarantor acknowledges and agrees
that (i) Guarantor directly or indirectly owns one hundred percent (100%) of the
legal and beneficial interests in Seller and (ii) Guarantor will derive
benefits, directly and indirectly, from the execution, delivery and performance
by Seller of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby.

 

78



--------------------------------------------------------------------------------

(b) Guarantor acknowledges and agrees that, with respect to each Purchased
Asset, the Administrative Agent Rights for each Purchased Asset are Purchased
Items hereunder. Notwithstanding the foregoing and subject to Article 30(c)
below, Guarantor shall continue to act as Administrative Agent for each
Purchased Asset.

(c) Upon the occurrence of an Event of Default and at the option of Purchaser
upon written notice to Guarantor and Seller, Guarantor and Seller shall take all
actions reasonably necessary to promptly cause Purchaser (or its designee) to be
appointed as Administrative Agent under all Purchased Assets. In connection with
the foregoing, Guarantor shall execute a limited power of attorney substantially
in the form of Exhibit XI attached hereto irrevocably appointing Purchaser its
attorney-in-fact with full power to (i) complete the endorsements of the
Purchased Assets, including without limitation the Mortgage Notes and
Assignments of Mortgages and any transfer documents related thereto (in each
case solely to the extent the Administrative Agent is the named holder thereof)
and any transfer documents relating to the Administrative Agent Rights,
(ii) record the Assignments of Mortgages and other applicable assignment
documents (solely to the extent the Administrative Agent is the named holder
thereof), (iii) prepare and file, in form and substance reasonably satisfactory
to Purchaser, such financing statements, continuation statements, and other
uniform commercial code forms, as Purchaser may from time to time, reasonably
consider necessary to create, perfect, and preserve Purchaser’s security
interest in the Purchased Assets (solely to the extent the Administrative Agent
is the named holder thereof) and (iv) take such other steps as may be necessary
to cause Purchaser (or its designee) to be appointed as Administrative Agent for
each Purchased Asset, to the extent that Guarantor is permitted by law to act
through an agent. For purposes of the foregoing, Guarantor hereby appoints
Purchaser as attorney-in-fact of Guarantor or the purpose of carrying out the
provisions of this Article 30 and taking any action specified in the limited
power of attorney delivered in accordance herewith, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.

(d) Guarantor hereby (i) unconditionally ratifies and confirms, renews and
affirms all of its obligations under the Guarantee Agreement and
(ii) acknowledges and agrees that such obligations remain in full force and
effect, binding on and enforceable against it in accordance with the terms,
covenants and conditions of the Guarantee Agreement, without impairment, and
Guarantor remains unconditionally liable to Purchaser in accordance with the
terms, covenants and conditions of the Guarantee Agreement. Guarantor hereby
represents and warrants that all representations and warranties made by
Guarantor in the Guarantee Agreement are true and correct in all material
respects as if made on the date hereof (except for representations and
warranties which by their terms are expressly applicable to an earlier date, in
which event such representations and warranties shall be true and correct as of
such earlier date). Guarantor and Purchaser hereby further confirm and agree
that all references in the Guarantee Agreement to the “Repurchase Agreement”
shall be deemed to be references to the Original Repurchase Agreement as amended
and restated by this Agreement (as the same may be further amended, restated,
supplemented or otherwise modified from time to time).

 

79



--------------------------------------------------------------------------------

(e) Confirmations and Release.

(i) Each of Seller, Guarantor and Servicer hereby represents and warrants on
behalf of itself and no other Person that, to the best of each of Seller’s,
Guarantor’s and Servicer’s knowledge as of the A&R Closing Date, that there are
no defenses, offsets or counterclaims with respect to any of its obligations
under the Transaction Documents to which it is a party. Seller hereby represents
and warrants that no Event of Default, or to the best of Seller’s knowledge,
default that with the passage of time would become an Event of Default, has
occurred and remains uncured under any Transaction Document to which it is a
party.

(ii) Release of Purchaser. Each of Seller, Guarantor and Servicer on behalf of
itself and its respective, heirs, executors, administrators and successors and
assigns (collectively the “Releasing Parties”) hereby irrevocably remises,
releases, acquits, satisfies, waives and forever discharges, to the fullest
extent permitted by law, Purchaser and all of its respective past, present and
future partners, officers, directors, employees, agents, attorneys, servicers,
subservicers, special servicers, contractors, representatives, participants,
successors, assigns, subsidiaries, affiliates, parents and predecessors in
interest (collectively, the “Purchaser Parties”) from any and all manner of
debts, accounts, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, whether at law or in equity, whether known or unknown,
which any of Releasing Parties now have by reason of any matter, cause or thing,
from the beginning of the world to but excluding the A&R Effective Time
including without limitation, any and all matters arising out of or relating to
(i) the Purchased Assets, including without limitation, the acquisition,
ownership, funding, servicing or administration thereof, (ii) the Transactions
(as defined in the Original Repurchase Agreement), (iii) the Original Repurchase
Agreement and each of the other Transaction Documents (as defined in the
Original Repurchase Agreement), and (iv) any other agreement or transaction
between any of Releasing Parties and any of Purchaser Parties concerning matters
arising out of or relating to the items set forth in subsections (i) through
(iii) above.

ARTICLE 31

MISCELLANEOUS

(a) All rights, remedies and powers of Purchaser hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Purchaser
whether under law, equity or agreement. In addition to the rights and remedies
granted to it in this Agreement, to the extent this Agreement is determined to
create a security interest, Purchaser shall have all rights and remedies of a
secured party under the UCC.

(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

 

80



--------------------------------------------------------------------------------

(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(d) Without limiting the rights and remedies of Purchaser under the Transaction
Documents, Seller shall pay Purchaser’s reasonable actual out-of-pocket costs
and expenses, including reasonable fees and expenses of accountants, attorneys
and advisors, incurred in connection with the preparation, negotiation,
execution and consummation of, and any amendment, supplement or modification to,
the Transaction Documents and the Transactions thereunder, whether or not such
Transaction Document (or amendment thereto) or Transaction is ultimately
consummated. Seller agrees to pay Purchaser on demand all costs and expenses
(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Purchaser of any obligations of Seller in respect of the Purchased Assets, or
any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral or Purchased Items
and for the custody, care or preservation of the Collateral or Purchased Items
(including insurance costs) and defending or asserting rights and claims of
Purchaser in respect thereof, by litigation or otherwise. In addition, Seller
agrees to pay Purchaser on demand all reasonable costs and expenses (including
reasonable expenses for legal services) incurred in connection with the
maintenance of the Collection Account and registering the Collateral and
Purchased Items in the name of Purchaser or its nominee. All such expenses shall
be recourse obligations of Seller to Purchaser under this Agreement.

(e) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of such rights, Seller hereby grants to
Purchaser and its Affiliates a right of offset, to secure repayment of all
amounts owing to Purchaser or its Affiliates by Seller under the Transaction
Documents, upon any and all monies, securities, collateral or other property of
Seller and the proceeds therefrom, now or hereafter held or received by
Purchaser or its Affiliates or any entity under the control of Purchaser or its
Affiliates and its respective successors and assigns (including, without
limitation, branches and agencies of Purchaser, wherever located), for the
account of Seller, whether for safekeeping, custody, pledge, transmission,
collection, or otherwise, and also upon any and all deposits (general or
specified) and credits of Seller at any time existing. Purchaser and its
Affiliates are hereby authorized at any time and from time to time upon the
occurrence and during the continuance of an Event of Default, without notice to
Seller, to offset, appropriate, apply and enforce such right of offset against
any and all items hereinabove referred to against any amounts owing to Purchaser
or its Affiliates by Seller under the Transaction Documents, irrespective of
whether Purchaser or its Affiliates shall have made any demand hereunder and
although such amounts, or any of them, shall be contingent or unmatured and
regardless of any other collateral securing such amounts. Seller shall be deemed
directly indebted to Purchaser and its Affiliates in the full amount of all
amounts owing to Purchaser and its Affiliates by Seller under the Transaction
Documents, and Purchaser and its Affiliates shall be entitled to exercise the
rights of offset provided for above. ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR
ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL OR PURCHASED ITEMS THAT SECURE THE AMOUNTS OWING TO PURCHASER OR ITS
AFFILIATES BY SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR
RIGHT OF OFFSET WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS,
CREDITS OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY SELLER.

 

81



--------------------------------------------------------------------------------

(f) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(g) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.

(h) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(i) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(j) This Agreement shall amend, restate, replace and supersede the Original
Repurchase Agreement in its entirety, provided that the Repurchase Obligations
under the Original Repurchase Agreement shall become Repurchase Obligations
under this Agreement and all margin payments, fees and charges payable under the
Original Repurchase Agreement shall continue in effect and be payable as
provided under this Agreement subject to any change or modification thereto that
is provided in this Agreement. This Agreement shall not constitute a novation,
satisfaction and accord, cure, release and/or satisfaction of the Repurchase
Obligations and/or other Transaction Documents, but this Agreement shall
constitute an amendment and restatement of the Original Repurchase Agreement.
Each reference in any Transaction Document to the Repurchase Agreement or words
of similar import shall mean and be a reference to this Agreement.

[REMAINDER OF PAGE LEFT BLANK]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

PURCHASER: MACQUARIE BANK LIMITED,     an Australian corporation By:  

/s/ HAYDEN JONES

  Name: Hayden Jones   Title:   Senior Managing Director By:  

/s/ DAVID PRINCE

  Name: David Prince   Title:   Managing Director



--------------------------------------------------------------------------------

SELLER: NEWSTAR CRE FINANCE I LLC, a
    Delaware limited liability company By:   NewStar Financial, Inc.,   its
Designated Manager By:  

/s/ JOHN J. FRISHKOPF

  Name: John J. Frishkopf   Title:   Treasurer



--------------------------------------------------------------------------------

GUARANTOR: (solely for purposes of Article 30 hereof): NEWSTAR FINANCIAL, INC.,
a Delaware
    corporation By:  

/s/ JOHN J. FRISHKOPF

  Name: John J. Frishkopf   Title:   Treasurer



--------------------------------------------------------------------------------

SERVICER: (solely for purposes of Article 30(e) hereof): NEWSTAR FINANCIAL,
INC., a Delaware
    corporation By:  

/s/ JOHN J. FRISHKOPF

  Name: John J. Frishkopf   Title:   Treasurer



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Names and Addresses for Communications between Parties SCHEDULE II
   Closing Date Eligible Assets SCHEDULE IIA    A&R Closing Date Eligible Assets
SCHEDULE III    Closing Date Purchased Asset File SCHEDULE IIIA    A&R Closing
Date Purchased Asset File SCHEDULE IV    [Reserved] SCHEDULE V    Closing Date
Purchased Asset Documents SCHEDULE VA    A&R Closing Date Purchased Asset
Documents SCHEDULE VI    Minimum Amortization Amount EXHIBIT I    Form of
Confirmation Statement EXHIBIT II    Responsible Officers and Authorized
Representatives of Seller EXHIBIT III    [Reserved] EXHIBIT IV    Form of
Limited Power of Attorney (Seller) EXHIBIT V    Representations and Warranties
Regarding Individual Purchased Assets EXHIBIT VI    Form of Release Letter
EXHIBIT VII    [Reserved] EXHIBIT VIII    [Reserved] EXHIBIT IX    Purchased
Asset Servicer Report EXHIBIT X    Exceptions to Representations and Warranties
with Respect to Purchased Assets EXHIBIT XI    Form of Limited Power of Attorney
(Guarantor) ANNEX A    Description of Additional Eligible Assets ANNEX B   
Additional Funding for Existing Purchased Assets



--------------------------------------------------------------------------------

SCHEDULE I

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Purchaser:    Macquarie Bank Limited    ABN (if applicable): 46 008 583 542   
No. 1 Martin Place    Sydney, NSW, 2000    Australia      Attention:   Phil
Castro    Telephone:   + 61 2 8232 4033    Telecopy:   + 61 2 8232 6353   
Email:   mcafdebtops@macquarie.com With copies to:    Macquarie Bank Limited   
c/o Macquarie Bank Limited – Representative Office    125 West 55th Street   
New York, NY 10019    Attention:   Hayden Jones / Min Wang / David Prince   
Telephone:   (212) 231-0552 / (212) 231-1633 / (212) 231-6175    Telecopy:  
(212) 231-1870    Email:   hayden.jones@macquarie.com / min.wang@macquarie.com /
david.prince@macquarie.com    and      DECHERT LLP    Cira Centre    2929 Arch
Street    Philadelphia, PA 19104-2808    Attention:   Richard D. Jones, Esq.   
Telephone:   (212) 698-3844    Telecopy:   (215) 655-2501    Email:  
richard.jones@dechert.com Seller:    NewStar CRE Finance I LLC    c/o NewStar
Financial, Inc.    500 Boylston Street, Suite 1250    Boston, MA 02116   
Attention:   Brian Forde    Telephone:   (617) 848-2550    Telecopy:   (617)
848-4390    Email:   bforde@newstarfin.com

 

Sch. I-1



--------------------------------------------------------------------------------

With copies to:    Edwards Wildman Palmer LLP    111 Huntington Avenue   
Boston, MA 02199    Attention:   George Ticknor    Telephone:   (617) 239-0357
   Telecopy:   (617) 239-4420    Email:   gticknor@edwardswildman.com Guarantor:
   NewStar Financial, Inc.    500 Boylston Street, Suite 1250    Boston, MA
02116    Attention:   Brian Forde    Telephone:   (617) 848-2550    Telecopy:  
(617) 848-4390    Email:   bforde@newstarfin.com With copies to:    Edwards
Wildman Palmer LLP    111 Huntington Avenue    Boston, MA 02199    Attention:  
George Ticknor    Telephone:   (617) 239-0357    Telecopy:   (617) 239-4420   
Email:   gticknor@edwardswildman.com Servicer:    NewStar Financial, Inc.    500
Boylston Street, Suite 1250    Boston, MA 02116    Attention:   Brian Forde   
Telephone:   (617) 848-2550    Telecopy:   (617) 848-4390    Email:  
bforde@newstarfin.com With copies to:    Edwards Wildman Palmer LLP    111
Huntington Avenue    Boston, MA 02199    Attention:   George Ticknor   
Telephone:   (617) 239-0357    Telecopy:   (617) 239-4420    Email:  
gticknor@edwardswildman.com

 

Sch. I-2



--------------------------------------------------------------------------------

SCHEDULE II

CLOSING DATE ELIGIBLE ASSETS

 

Purchased Asset

   A&R Closing Date
Purchase Price      A&R Closing Date
Initial Assigned
Value      A&R Closing Date
Underwritten Net
Cash Flow      A&R Closing Date
Purchase
Price Percentage  

Bell Plaza

   $ 3,500,000       $ 6,000,000       $ 600,000         58.3 % 

Birchtree

   $ 8,000,000       $ 16,500,000       $ 1,000,000         48.5 % 

NW Plaza (1)

   $ 4,840,000       $ 11,000,000       $ 506,000         44.0 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 16,340,000       $ 33,500,000       $ 2,106,000         48.8 % 

 

(1) Represents 44% of the collateral loan.

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE IIA

A&R CLOSING DATE ELIGIBLE ASSETS

 

A&R Closing Date

Purchased Asset

   A&R Closing Date
Purchase Price      A&R Closing Date
Initial Assigned
Value      A&R Closing Date
Underwritten Net
Cash Flow      A&R Closing Date
Initial Purchase
Price Percentage  

Durham

   $ 15,000,000       $ 34,900,000       $ 2,550,000         43.0 % 

RADCO

   $ 9,000,000       $ 16,475,000       $ 1,100,000         54.6 % 

Westchase

   $ 6,500,000       $ 11,950,000       $ 1,000,000         54.4 % 

NW Plaza (1)

   $ 6,160,000       $ 14,000,000       $ 644,000         44.0 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 36,660,000       $ 77,325,000       $ 5,294,000         47.4 % 

 

(1) Represents 56% of the collateral loan.

 

Sch. IIA-1



--------------------------------------------------------------------------------

SCHEDULE III

 

CLOSING DATE PURCHASED ASSET FILE

A. BELL PLAZA PURCHASED ASSET

 

1. Promissory Note in the amount of $10,800,000 dated January 22, 2008 made by
Bell Plaza Holdings, LLC (“Bell Plaza”) in favor of NewStar Financial, Inc.
(“Administrative Agent”), as administrative agent for NewStar Warehouse Funding
2005 LLC (“Original Lender”).

 

2. Loan Agreement dated January 22, 2008 by and among Bell Plaza, Administrative
Agent and Original Lender.

 

3. Construction Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing dated January 22, 2008 made by Bell Plaza to David W. Kreutzberg,
as trustee, for the benefit of Administrative Agent for Original Lender.
(Recorded on January 23, 2008, as Instrument No. 2008-0061272 with the Official
Records of Maricopa County Recorder).

 

4. Assignment of Leases, Rents and Profits dated January 22, 2008 made by Bell
Plaza to Administrative Agent for Original Lender. (Recorded on January 23,
2008, as Instrument No. 2008-0061273 with the Official Records of Maricopa
County Recorder).

 

5. Limited Guaranty dated January 22, 2008 executed by Real Estate Asset
Lending, LLC, Randy M. Hansen, Leslie Hansen, Gregory Witmer, Angela Wong,
Gregory Herzner, and Jaylean Herzner (collectively, the “Guarantor”) in favor of
Administrative Agent for Original Lender.

 

6. Payment and Performance Guaranty dated January 22, 2008 executed by the
Guarantor for the benefit of the Agent, as agent for the Lender.

 

7. Certificate and Indemnity Regarding Hazardous Substances dated January 22,
2008 made by Bell Plaza in favor of Administrative Agent.

 

8. UCC-1 Financing Statement dated February 1, 2008 filed with the Arizona
Secretary of State with Filing No. 200815252387.

 

9. UCC-1 Financing Statement dated May 2, 2013 filed with the Arizona Secretary
of State with Filing No. 2013-173-8179-5.

 

10. UCC-1 Financing Statement dated January 23, 2008 recorded with the Official
Records of Maricopa County as Instrument No. 20080061274.

 

11. Subordination and Assignment of Administrative and Financial Service
Agreement dated January 22, 2008 by Bell Plaza in favor of Administrative Agent.

 

12. Assignment of Contracts, Licenses and Permits dated January 22, 2008 by Bell
Plaza in favor of Administrative Agent.

 

13. Collateral Assignment of Interest Rate Cap Agreement dated January 22, 2008
between Bell Plaza and Administrative Agent.

 

14. Post-Closing Letter dated January 22, 2008 from Bell Plaza to Administrative
Agent.

 

15. Disbursement Authorization Letter dated January 22, 2008 from Bell Plaza to
Administrative Agent.

 

16. Estimated Settlement Statement dated January 22, 2008.

 

Sch. III-1



--------------------------------------------------------------------------------

SCHEDULE III

 

17. Policy of Title Insurance issued by First American Title Insurance Company
dated January 23, 2008.

 

18. Survey dated December 13, 2007.

 

19. Manager’s Certificate of Bell Plaza dated January 21, 2008.

 

20. Legal Opinion of Zwillinger Georgelos & Greek PC Attorneys at Law dated
January 23, 2008.

 

21. Closing Escrow Letter dated January 22, 2008.

 

22. Tenant Estoppel Certificate dated January 11, 2008 to Administrative Agent
from Albrecht & Son.

 

23. Seller Estoppel Certificate dated January 22, 2008 to Administrative Agent
and Bell Plaza from Earl II Bell-Plaza LLC.

 

24. Certified Rent Roll dated January 17, 2008 from Earl II Bell-Plaza LLC.

 

25. Fifth Amendment to Purchase Contract and Escrow Instructions dated
January 14, 2008 between Earl II Bell-Plaza LLC and Echelon Management, LLC.

 

26. Amendment to Escrow Instruction and/or Purchase Contract dated September 30,
2007 to the Talon Group – Home Office Escrow from Earl II Bell-Plaza LLC.

 

27. Extension of Scheduled Maturity Date Letter dated December 13, 2010 to Bell
Plaza from Administrative Agent.

 

28. Rate Cap Transaction Confirmation dated December 30, 2010 from Wells Fargo
Bank, N.A.

 

29. Non Material Waiver and Amendment dated December 10, 2010.

 

30. Tenant Estoppel Certificate dated January 4, 2008 to Administrative Agent
from Baroumes Law Office, PLC.

 

31. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from Bruen Law Office, PLLC.

 

32. First Amendment to Loan Agreement dated as of February 29, 2008, by and
among Bell Plaza, Original Lender and Agent, and acknowledged by Guarantor.

 

33. Release of Guaranty dated October 8, 2008 executed by Original Lender and
Agent.

 

34. Special Warranty Deed dated January 22, 2008 by Earl II – Bell Plaza LLC,
recorded with the Official Records of Maricopa County Recorder as Instrument No.
20080061271.

 

35. Loan Modification Agreement dated June 29, 2012 by and among Bell Plaza,
Macquarie Bank Limited, as successor to Original Lender (“Successor Lender”),
Agent, Guarantor and Real Estate Asset Lending, LLC.

 

36. Promissory Note (B-Note) in the principal amount of $1,500,000, dated
June 29, 2012 and made by Bell Plaza in favor of Successor Lender.

 

37. Intercreditor Agreement dated June 29, 2012 by Real Estate Asset Lending,
LLC and Successor Lender.

 

38. First Amendment to Loan Modification Agreement dated July 19, 2012 by and
among Bell Plaza, Successor Lender, and Agent.

 

Sch. III-2



--------------------------------------------------------------------------------

SCHEDULE III

 

B. BIRCHTREE PURCHASED ASSET

 

1. Loan Agreement dated June 22, 2007 among Tiger Properties III, LLC (“Tiger
Properties”), NewStar Financial, Inc. (“Administrative Agent”), as
administrative agent for NewStar CP Funding LLC (“Original Lender”).

 

2. Promissory Note dated June 22, 2007 made by Tiger Properties in favor of
Administrative Agent for the benefit of Original Lender, amended and restated
by:

 

  a. Promissory Note A1 in the sum of $11,000,000 dated June 21, 2012 made by
Tiger Properties and payable to the order of Administrative Agent, as agent for
Successor Lender, as defined below.

 

  b. Promissory Note B in the sum of $2,310,908.35 dated June 21, 2012 made by
Tiger Properties and payable to the order of Administrative Agent, as agent for
Successor Lender, as defined below.

 

3. Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated June 22, 2006 by Tiger Properties to Michael F. King, as trustee
for Administrative Agent.

 

4. Limited Guaranty dated June 22, 2007 by Hal V. Worth, IV in favor of
Administrative Agent.

 

5. Certificate and Indemnity Regarding Hazardous Substances dated June 22, 2007
by Tiger Properties to Administrative Agent.

 

6. Assignment of Contracts, Licenses and Permits dated June 22, 2007 by Tiger
Properties to Administrative Agent.

 

7. UCC-1 Financing Statement dated June 22, 2007 filed with the North Carolina
Secretary of State with Filing No. 20070061274M.

 

8. UCC-3 Continuation Statement dated June 18, 2012 filed with the North
Carolina Secretary of State with Filing No. 20120057731K.

 

9. UCC-1 Financing Statement dated June 22, 2007 filed with the North Carolina
Secretary of State with Filing No. 2007003291A.

 

10. UCC-3 Continuation Statement dated June 18, 2012 filed with the North
Carolina Secretary of State with Filing No. 20120057732M.

 

11. UCC-1 Financing Statement dated June 22, 2007 recorded with the Official
Records of Wake County, North Carolina in Book 012615, Page 01698.

 

12. UCC-3 Continuation Statement dated June 19, 2012 recorded with the Official
Records of Wake County, North Carolina in Book 014808, Page 01805.

 

13. Subordination and Assignment of Management Agreement dated June 22, 2007 by
Tiger Properties to Administrative Agent.

 

14. Collateral Assignment of Interest Rate Cap Agreement dated June 22, 2007
between Tiger Properties and Administrative Agent.

 

15. Post-Closing Obligations Letter dated June 22, 2007 from Tiger Properties to
Administrative Agent.

 

Sch. III-3



--------------------------------------------------------------------------------

SCHEDULE III

 

16. Disbursement Authorization Letter dated June 22, 2007 from Tiger Properties
to Administrative Agent.

 

17. Policy of Title Insurance issued by First American Title Insurance Company
dated June 22, 2007.

 

18. Certificate of Incumbency and Authority of Tiger Properties dated June 22,
2007.

 

19. Agreement for Purchase and Sale of Real Property dated February 23, 2007
between Tiger Properties and Raw Associates Limited Partnership.

 

20. Second Modification of Loan Agreement dated September 8, 2011 among Tiger
Properties, Original Lender and Administrative Agent.

 

21. Second Modification of Promissory Note dated September 8, 2011 among Tiger
Properties, Original Lender and Administrative Agent.

 

22. Modification of Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing and Other Loan Documents dated September 8, 2011,
between Tiger Properties and Administrative Agent, it is capacity as agent for
Original Lender, recorded in Wake County, North Carolina in Book 014456, Page
02698.

 

23. Tiger Properties’ Certificate dated September 8, 2011.

 

24. Agreement Letter dated September 8, 2011 executed by the Guarantors.

 

25. Legal Opinion of Poyner Spruill LLP dated September 8, 2011.

 

26. Limited Liability Company Consent of Tiger Properties III, LLC dated
September 8, 2011.

 

27. Title Endorsement issued by Metro Title Company, agent for First American,
for Policy Number 5011300-0155478E dated September 8, 2011.

 

28. Escrow Instructions Letter dated September 6, 2011, from Kroll, McNamara,
Evans and Delehanty, LLP to Poyner Spruill LP.

 

29. Third Modification of Loan Agreement dated June 21, 2012 among Tiger
Properties, Macquarie Bank Limited, as successor to Original Lender (“Successor
Lender”) and Administrative Agent, as agent for the Successor Lender.

 

30. Third Modification of Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing and Other Loan Documents dated June 21,
2012, among Tiger Properties, Successor Lender and Administrative Agent,
recorded in Wake County, North Carolina, in Book 14857, Page 1449.

 

31. Promissory Note A2 in the sum of $1,125,000 dated June 21, 2012 made by
Tiger Properties and payable to the order of Administrative Agent, as agent for
Successor Lender.

 

32. Deed-in-Lieu Agreement dated June 21, 2012 among Tiger Properties, Successor
Lender and Metro Title Company, LLC.

 

33. Amended and Restated Limited Guaranty and Indemnity dated June 21, 2012, by
Guarantors, for the benefit of Administrative Agent, as agent for Successor
Lender.

 

34. Insured Closing Letter dated June 28, 2012, issued by Commonwealth Land
Title Insurance Company to Administrative Agent.

 

Sch. III-4



--------------------------------------------------------------------------------

SCHEDULE III

 

35. Certificate of Incumbency and Authority of Tiger Properties III, LLC dated
July 10, 2012.

 

36. Waiver of Hearing dated July 19, 2012, by Tiger Properties and Guarantors.

 

37. Tiger Properties’ Release of Lender dated July 25, 2012, by Tiger Properties
in favor of Original Lender.

 

38. Manager’s Certificate dated July 25, 2012, by the Manager of Tiger
Properties.

 

39. Bill of Sale dated July 25, 2012, between Tiger Properties and Birchtree NS
Eight Holdings, LLC.

 

40. North Carolina Deed In Lieu of Foreclosure executed on July 10, 2012 and
effective as of July 25, 2012, between Tiger Properties, as grantor, to
Birchtree NS Eight Holding, LLC, as grantee.

 

41. General Assignment dated July 25, 2012, between Tiger Properties and
Birchtree NS Eight Holdings, LLC.

 

42. Assignment of Contracts dated July 25, 2012, between Tiger Properties and
Birchtree NS Eight Holdings, LLC.

 

43. Certificate of Non-Foreign Status dated July 25, 2012, by Tiger Properties.

 

44. Tiger Properties’ Certificate dated July 25, 2012.

 

45. Side Letter Agreement dated July 25, 2012, among Tiger Properties,
Administrative Agent and Successor Lender.

 

46. Opinion Letter of Poyner Spruill LLP dated July 25, 2012.

 

47. Title Insurance Policy dated July 26, 2012.

 

48. Loan Reduction Agreement Letter dated January 14, 2013, among Tiger
Properties and Administrative Agent.

 

49. Maturity Extension Letter Agreement dated June 18, 2013 between Agent and
Tiger Properties.

 

50. Assignment and Bill of Sale of Interests dated October 31, 2007 by and among
EJP III Real Estate Two, LLC, Bertie Investment Partners, LLC, and Tiger
Properties.

 

51. Tiger Properties III, LLC Certificate of Existence dated May 25, 2007.

 

52. Articles of Organization of Birchtree NS Eight Holding, LLC.

 

53. Conversion Agreement dated June 28, 2012 by and between Tiger Properties and
Bertie Investment Partners, LLC.

 

54. Insured Closing Letter dated September 8, 2011.

C. 44% INTEREST IN FULCRUM NWP PURCHASED ASSET

 

1. Promissory Note dated December 27, 2007 made by Fulcrum NWP, LLC (“Fulcrum”)
in favor of NewStar Financial, Inc. (“Administrative Agent”), as administrative
agent for NewStar CP Funding, LLC (“Original Lender”).

 

2. Loan Agreement dated as of December 27, 2007 by and among Fulcrum,
Administrative Agent and Original Lender.

 

Sch. III-5



--------------------------------------------------------------------------------

SCHEDULE III

 

3. Application Letter dated October 30, 2007 from Administrative Agent to
Fulcrum.

 

4. Credit Line Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated December 27, 2007 made by Fulcrum to Administrative Agent.
(Recorded on December 31, 2007, as Document No. 0736542138 with the Cook County
Recorder of Deeds).

 

5. UCC-1 Financing Statement dated December 27, 2007 filed with the Delaware
Secretary of State with Filing No. 2007 4887971, continued pursuant to
Continuation Statement dated December 20, 2012 filed with the Delaware Secretary
of State with Filing No. 2012 4974327.

 

6. UCC-1 Financing Statement dated December 31, 2007 filed with Cook County,
Illinois with Filing No. 0736542140.

 

7. Assignment of Leases and Rents dated December 27, 2007 by Fulcrum to
Administrative Agent. (Recorded on December 31, 2007, as Document No. 0736542139
with the Cook County Recorder of Deeds).

 

8. Subordination, Non-Disturbance, and Attornment Agreement dated December 27,
2007 between Administrative Agent and TGI Friday’s Inc. (Recorded on
December 31, 2007, as Document No. 0736542141 with the Cook County Recorder of
Deeds).

 

9. Limited Guaranty dated December 27, 2007 by Thomas L. Cox, Thomas R. Clayton,
Scott M. Stahr and Peter J. Broccolo to Administrative Agent.

 

10. Certificate and Indemnity Regarding Hazardous Substances dated December 27,
2007 from Fulcrum to Administrative Agent.

 

11. Assignment of Contracts, Licenses and Permits dated December 27, 2007
between Fulcrum and Administrative Agent.

 

12. Subordination and Assignment of Management Agreement dated December 27, 2007
by Fulcrum for Administrative Agent.

 

13. Subordination of Asset Management Agreement dated December 27, 2007 by
Fulcrum Operating Company, LLC to Administrative Agent and consent to by
Fulcrum.

 

14. Subordination and Assignment of Leasing Agreement dated December 27, 2007 by
Fulcrum for Administrative Agent.

 

15. Collateral Assignment of Interest Rate Cap Agreement dated as of
December 27, 2007 by Fulcrum for Administrative Agent.

 

16. Post-Closing Obligations Letter dated January 28, 2008 from Administrative
Agent to Fulcrum.

 

17. Escrow Instruction Letter dated December 27, 2007.

 

18. Escrow Trust Disbursement Statement dated December 27, 2007.

 

19. Policy of Title Insurance issued by Chicago Title Insurance Company dated
December 31, 2007.

 

20. Survey dated November 19, 2007.

 

21. Zoning Report prepared for Administrative Agent and dated November 20, 2007.

 

22. Formation Documents Certificate of Fulcrum dated December 27, 2007.

 

Sch. III-6



--------------------------------------------------------------------------------

SCHEDULE III

 

23. Formation Documents Certificate of FIC NWP, LLC dated December 27, 2007.

 

24. Formation Documents Certificate of Fulcrum Operating Company, LLC dated
December 27, 2007.

 

25. Formation Documents Certificate of LB NWP, LLC dated December 27, 2007.

 

26. Formation Documents Certificate of Fulcrum Asset Advisors, LLC dated
December 27, 2007.

 

27. Legal Opinion of Rothschild, Barry & Myers LLP dated December 27, 2007.

 

28. Letter from Mackie Consultants, LLC to Administrative Agent dated
December 21, 2007.

 

29. Letter from Walker Parking Consultants to Administrative Agent dated
February 29, 2008.

 

30. Loan Modification Agreement dated April 28, 2009 among Fulcrum, FIC NWP,
LLC, LB NWP LLC, Administrative Agent, Thomas L. Cox, Thomas R. McClayton, Scott
M. Stahr, Peter J. Broccolo and Lincoln Property Company Commercial, Inc.

 

31. Loan Modification Agreement dated August 31, 2011 by and between Fulcrum and
Administrative Agent

 

32. Non-material Amendment dated October 16, 2012.

 

33. Forbearance Agreement Letter dated December 31, 2012 among Fulcrum,
Administrative Agent, Thomas L. Cox, Scott M. Stahr and Peter J. Broccolo
(collectively, the “Guarantors”).

 

34. First Amendment and Allonge to Promissory Note dated December 31, 2012 from
Fulcrum to Administrative Agent, as administrative agent for Original Lender

 

35. First Amendment To Credit Line Mortgage, Assignment Of Leases And Rents,
Security Agreement And Fixture Filing, First Amendment To Assignment Of Leases
And Rents And Second Omnibus Amendment To Loan Agreement And Other Loan
Documents dated December 31, 2012, among Fulcrum, Administrative Agent, Original
Lender and the Guarantors, recorded in Cook County, Illinois with file number
1303610054.

 

36. Assignment from NS WF 2005 LLC to NSCLT 2006-1.

 

37. Assignment from NSCLT to Blank.

 

38. Assignment from NS Trust 2005-1 to Blank.

 

39. Assignment from NS Trust 2005-1 to Blank.

 

40. Assignment from NS WF 2005 LLC to NS Trust 2005-1.

 

41. Assignment from NS CPF LLC to NS Trust 2005-1.

 

Sch. III-7



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

A&R CLOSING DATE PURCHASED ASSET FILE

A. WESTCHASE PURCHASED ASSET:

 

1. Promissory Note in the amount of $10,050,000 dated September 18, 2006, made
by Jeffrey Westchase, LLC (“Westchase”) payable to the order of NewStar
Financial, Inc., as administrative agent (“Agent”), for NewStar CP Funding LLC,
as lender, (“Lender”).

 

2. Omnibus Modification of Loan Documents and Guarantor Ratification dated
November 4, 2010, among Westchase, Agent, and Scott C. Dew, Richard Pachulski,
Nathan Rubin, and Isaac Pachulski (collectively, “Guarantors”).

 

3. Maturity Extension and Guarantor Ratification dated August 16, 2012.

 

4. Second Maturity Extension and Guarantor Ratification dated September 17, 2012

 

5. Omnibus Modification of Loan Documents and Guarantor Ratification dated
April 18, 2013.

 

6. Deed of Trust, Security Agreement and Assignment of Leases and Rents dated as
of September 18, 2006, by Westchase to Janis H. Loegering, as Trustee
(“Trustee”), for the benefit of Agent, as agent for Lender, filed in Harris
County, Texas with File No. 20060055564, as amended by:

 

  a. Amendment to Deed of Trust, Security Agreement and Assignment of Leases and
Rents dated November 4, 2010 by Westchase to Trustee, for the benefit of Agent,
as agent for Lender, filed in Harris County, Texas with File No. 20100475371.

 

  b. Amendment to Deed of Trust, Security Agreement and Assignment of Leases and
Rents dated April 18, 2013 by Westchase to Trustee, for the benefit of Agent, as
agent for Lender, filed in Harris County, Texas with File No. 20130239599.

 

7. Assignment of Leases and Rents dated September 18, 2006, by and between
Westchase and Agent, filed in Harris County, Texas with File No. 20060055565, as
amended by:

 

  a. Amendment to Assignment of Leases and Rents dated November 4, 2010.

 

10. Guaranty dated September 18, 2006 made by Guarantors in favor of Agent, as
agent for Lender.

 

11. Limited Guaranty of Payment ($1,250,000) dated November 4, 2010 made by the
Guarantors in favor of the Agent.

 

12. Lockbox and Security Agreement dated September 18, 2006 by and among Agent,
as administrative agent for Lender, East West Bank, and Westchase.

 

  a. Amendment to Lockbox and Security Agreement dated November 4, 2010 by and
among Agent, as administrative agent for Lender, East West Bank and Westchase.

 

  b. Amendment to Lockbox and Security Agreement dated April 18, 2013 by and
among Agent, as administrative agent for Lender, East West Bank, and Westchase.

 

13. Environmental Indemnity Agreement dated September 18, 2006 made by Westchase
and Guarantors for the benefit of Agent, as agent for Lender.

 

Sch. IIIA-1



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

14. Assignment and Subordination of Management Agreement dated September 18,
2006 by and between Westchase and RPD Property Management, LLC, for the benefit
of Agent, as agent for Lender.

 

15. Omnibus Assignment dated September 18, 2006 by Westchase in favor of Agent,
as agent for Lender.

 

16. Collateral Assignment of Interest Rate Protection Agreement dated
September 18, 2006 by Jeffrey Westchase, LLC in favor of Agent, as agent for
Lender.

 

17. Cooperation in Securitization Letter Agreement dated September 18, 2006, by
and between Westchase and Agent.

 

18. No Adverse Change Certificate dated September 18, 2006 by Jeffrey Chicago,
LLC.

 

19. Equity Certification of Westchase to Agent dated September 18, 2006.

 

20. Compliance with Law Certificate dated September 18, 2006 by Jeffrey Chicago,
LLC.

 

21. Legal Opinion of Decker, Jones, McMackin, McClane, Hall & Bates dated
September             , 2006.

 

22. Mortgagee Policy of Title Insurance issued by Fidelity National Title,
Policy No. 27-49-93-382583, dated September 18, 2006.

 

23. Escrow Instructions Letter dated September 18, 2006 from Stroock & Stroock &
Lavan LLP to Alamo Title Company.

 

24. Nothing Further Certificate dated June 30, 2009, Certificate No. 209C-0373,
from Alamo Title Insurance/Fidelity National Title to RPD Catalyst.

 

25. Collateral Assignment of Interest Rate Cap Agreement (with Wells Fargo Bank,
N.A.) dated November 4, 2010, by and between Westchase and Agent.

 

  a. Rate Cap Transaction Confirmation from Wells Fargo Bank, N.A., dated
September 22, 2010.

 

26. Legal Opinion of Decker, Jones, McMackin, McClane, Hall & Bates dated
November 4, 2010.

 

27. Legal Opinion of Weinstein, Boldt, Halfhide and Camel dated November 4,
2010.

 

28. Loan Application Letter from Agent to RPD Catalyst, LLC dated August 16,
2006.

 

29. Appraisal of Westchase I & II dated August 24, 2006 and August 25, 2008,
prepared by Aaron & Wright Inc.

 

30. Property Management Agreement dated September 11, 2006 by and between
Westchase and RPD Property Management Company, LLC.

 

31. Limited Liability Company Agreement of Westchase dated August 25, 2006.

 

32. Special Warranty Deed dated September 18, 2006 by Katmor Realty Eight, LTD.,
as grantor, filed in Harris County, Texas with File No. 20060055563.

 

33. Rate Cap Transaction Confirmation dated July 2, 2009 from Wachovia Bank,
N.A.

 

34. UCC-1 Financing Statement dated September 18, 2006.

 

35. Assignment from CP Funding to US Bank, N.A. or Blank.

 

36. Assignment to NS DBTF, LLC.

 

37. Assignment from NS DBTF LLC to NS LF LLC.

 

38. Assignment from NS LF LLC to Blank.

 

Sch. IIIA-2



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

B. RADCO PURCHASED ASSET

 

1. Promissory Note in the amount of $19,708,000 dated June 18, 2007, made by
Ashford Place, LLC (“Ashford Place”), Briar Creek Apts, LLC (“Briar Creek”), and
Sierra Place, LLC (“Sierra Place” and together with Ashford Place and Briar
Creek, “RADCO Borrower”), payable to the order of NewStar Financial, Inc., as
administrative agent (“Agent”), for NewStar CP Funding LLC, as lender,
(“Lender”), as amended and restated by:

 

  a. Amended and Restated Renewal Promissory Note in the amount of
$19,102,307.51 dated June 30, 2010, made by RADCO Borrower and payable to the
order of Agent, as agent for Lender.

 

  b. Second Amended and Restated Renewal Promissory Note in the amount of
$11,700,000 dated June 28, 2012 made by RADCO Borrower and payable to the order
of Agent, as agent for Lender.

 

2. Omnibus Modification of Loan Documents and Guarantor Ratification dated
June 30, 2010 by and among RADCO Borrower, Norman J. Radow (“Guarantor”), and
Agent, as agent for Lender.

 

3. Deed to Secure Debt and Security Agreement dated June 18, 2007, by Ashford
Place to Agent, as agent for Lender, recorded in Deed Book 3119, Page 10,
Records of Spalding County, Georgia.

 

  a. Amendment to Deed to Secure Debt and Security Agreement dated June 30, 2010
by Ashford Place to Agent, as agent for the Lender, recorded in Deed Book 3463,
Page 66 of Superior Court Records of Spalding County, Georgia.

 

  b. Second Amendment to Deed to Secure Debt and Security Agreement, dated
June 28, 2012 by Ashford Place to Agent, as agent for the Lender, recorded in
Deed Book 3463, Page 124 of Superior Court Records of Spalding County, Georgia.

 

5. Deed to Secure Debt and Security Agreement dated June 18, 2007, by Briar
Creek to Agent, as agent for Lender, recorded in Deed Book 4300, Page 222,
Records of Rockdale County, Georgia.

 

  a. Amendment to Deed to Secure Debt and Security Agreement dated June 30,
2010, by Briar Creek to Agent, as agent for Lender, recorded in Deed Book 4872,
Page 323 of Superior Court Records of Rockdale County, Georgia.

 

  b. Second Amendment to Deed to Secure Debt and Security Agreement dated
June 29, 2012, by Briar Creek to Agent, as agent for Lender, recorded in Deed
Book 5185, Page 47 of Superior Court Records of Rockdale County, Georgia.

 

6. Deed to Secure Debt and Security Agreement dated June 18, 2007, by Sierra
Place to Agent, as agent for Lender, recorded in Deed Book 45211, Page 165 of
the Superior Court Records of Fulton County, Georgia.

 

Sch. IIIA-3



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

  a. Amendment to Deed to Secure Debt and Security Agreement dated June 30,
2010, by Sierra Place to Agent, as agent for the Lender, recorded in Deed Book
49153, Page 218 of the Superior Court Records of Fulton County, Georgia.

 

  b. Second Amendment to Deed to Secure Debt and Security Agreement dated
June 28, 2012, by Sierra Place to Agent, an agent for the Lender, recorded in
Deed Book 51357, Page 220 of Superior Court Records of Fulton County, Georgia.

 

7. Assignment of Leases and Rents dated June 18, 2007, by and between Ashford
Place and Agent, recorded in Deed Book 3119, Page 94, Records of Spalding
County, Georgia.

 

8. Assignment of Leases and Rents dated June 18, 2007, by and between Briar
Creek and Agent, recorded in Deed Book 4300, Page 306, Records of Rockdale
County, Georgia.

 

9. Assignment of Leases and Rents dated June 18, 2007, by and between Sierra
Place and Agent, recorded in Deed Book 45211, Page 250, Records of Fulton
County, Georgia.

 

10. Collateral Assignment of Interest Rate Protection Agreement dated June 18,
2007, made by RADCO Borrower in favor of Agent, as agent for the Lender.

 

11. Assignment and Subordination of Management Agreement dated July 20, 2007 by
and between Briar Creek and First Communities Management, Inc., for the benefit
of Agent, as agent for the Lender.

 

12. Assignment and Subordination of Management Agreement dated July 26, 2007 by
and between Ashford Place and Ram Partners, LLC, for the benefit of Agent, as
agent for the Lender.

 

13. Assignment and Subordination of Management Agreement dated July 20, 2007 by
and between Sierra Place and Ram Partners, LLC, for the benefit of Agent, as
agent for the Lender.

 

14. Closing Escrow Instructions Letter dated June 18, 2007 from Stroock &
Stroock & Lavan LLP to Calloway Title and Escrow, L.L.C.

 

15. Cooperation in Securitization Letter Agreement dated June 18, 2007 by and
between RADCO Borrower and Agent.

 

16. Environmental Indemnity Agreement dated June 18, 2007 made by RADCO Borrower
and Guarantor for the benefit of Agent, as agent for Lender.

 

17. Guaranty dated June 18, 2007 made by Guarantor in favor of Agent, as agent
for Lender.

 

18. Omnibus Assignment dated June 18, 2007, between RADCO Borrower and Agent, as
agent for Lender.

 

19. Post-Closing Matters Agreement dated June 18, 2007 by RADCO Borrower in
favor of Agent, as agent for RADCO Borrower.

 

20. Title Insurance Policy issued by Chicago Title Insurance Company Policy
No. 72107-3204650, dated June 19, 2007 – Ashford Place.

 

  a. Endorsements to Chicago Title Insurance Company Policy number
72107-3204650.

 

21. Title Insurance Policy issued by Chicago Title Insurance Company, Policy
No. 72107-3204647, dated June 19, 2007 – Sierra Place.

 

Sch. IIIA-4



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

  a. Endorsements to Chicago Title Insurance Company Policy number
72107-3204647.

 

22. Title Insurance Policy issued by Chicago Title Insurance Company, Policy
No. 72107-3204649, dated June 19, 2007 - Briar Creek.

 

  a. Endorsements to Chicago Title Insurance Company Policy number
72107-3204649.

 

23. Endorsements Number 15, 16 and 17 to all three Title Insurance Policies
Issued by Chicago Title Insurance Company.

 

24. UCC Financing Statements – Ashford Place:

 

  a. Dated June 19, 2007 filed with Georgia Superior Court Clerk’s Cooperative
Authority with file No. 126-2007-601

 

  b. Dated June 20, 2007 filed with Delaware Secretary of State with file
No. 2007 2553625

 

  c. Dated June 19, 2007 filed with Real Property Records of the Clerk of
Superior Court of Spalding County, Georgia in Book 3119, Page 106

 

25. UCC Financing Statements – Briar Creek:

 

  a. Dated June 19, 2007 filed with Georgia Superior Court Clerk’s Cooperative
Authority with file No. 122-07-673

 

  b. Dated June 20, 2007 filed with Delaware Secretary of State with file
No. 2007 2553609

 

  c. Dated June 19, 2007 filed with Real Property Records of the Clerk of
Superior Court of Rockdale County, Georgia in Book 4300, Page 319

 

26. UCC Financing Statements – Sierra Place:

 

  a. Dated June 19, 2007 filed with Georgia Superior Court Clerk’s Cooperative
Authority with file No. 0602007-07383

 

  b. Dated June 20, 2007 filed with Delaware Secretary of State with file
No. 2007 2553641

 

  c. Dated June 19, 2007 filed with Real Property Records of the Clerk of
Superior Court of Fulton County, Georgia in Book 45211, Page 262

 

27. Deposit Account Control Agreements:

 

  a. Notice Pursuant to Deposit Account Control Agreement dated June 30, 2010
from Agent to Wachovia Bank, National Association regarding Ashford Place’s
account.

 

  b. Notice Pursuant to Deposit Account Control Agreement dated June 30, 2010
from Agent to Wachovia Bank, National Association regarding Briar Creek’s
amount.

 

  c. Notice Pursuant to Deposit Account Control Agreement dated June 30, 2010
from Agent to Wachovia Bank, National Association regarding Sierra Place’s
account.

 

  d. Notice of Termination of Deposit Account Control Agreements dated June 28,
2012 from Agent to Wells Fargo Bank, N.A.

 

Sch. IIIA-5



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

  e. Notices of Termination of Deposit Account Control Agreements dated July 17,
2012 from Agent to Wells Fargo Bank, N.A.

 

28. Assignment and Subordination of Management Agreement dated June 30, 2010 by
and between Ashford Place and First Communities Management, Inc., for the
benefit of Agent, as agent for Lender.

 

29. Assignment and Subordination of Management Agreement dated June 30, 2010 by
and between Sierra Place and First Communities Management, Inc. for the benefit
of Agent, as agent for Lender.

 

30. Loan Application Letter dated May 8, 2007 from Agent to RADCO Companies.

 

31. Access and Indemnification Agreement dated June 18, 2007 by Sierra Place for
the benefit of Metropolis Homes, Inc.

 

32. Certificate of Incumbency dated June 28, 2010.

 

33. Legal Opinion dated June 30, 2010.

 

34. Closing Escrow Instruction Letter dated June 30, 2010.

 

35. Assignment from NS WF 2005 LLC to Blank.

 

36. Collateral Assignment of Interest Rate Protection Agreement dated June 18,
2007.

C. DURHAM PURCHASED ASSET

 

1. Application Letter of NewStar Financial, Inc. relating to the financing of
the property and improvements known as Durham Centre, 300 West Morgan Street,
Durham, North Carolina, dated May 29, 2007;

 

2. Promissory Note in the amount of $20,900,000 dated June 26, 2007, made by CDP
Durham Centre Investors LLC, a Delaware limited liability (the “Durham”) payable
to the order of NewStar Financial, Inc., as administrative agent (the “Agent”),
for NewStar CP Funding LLC, as lender, (the “Lender”);

 

3. Guaranty made by Davis, Moehring and DG, in favor of the Agent, dated as
June 26, 2007;

 

4. Extension of Scheduled Maturity Date Letter, from the Agent to Durham, dated
May 21, 2010;

 

5. Modification and Extension Letter, by and between Durham and the Agent, dated
February 29, 2012 and accepted March 7, 2012;

 

6. Letter Agreement Extending the Scheduled Maturity Date, by and between Durham
and the Agent, dated June 26, 2012;

 

7. Letter Agreement Extending the Scheduled Maturity Date, by and between Durham
and the Agent, dated July 13, 2012;

 

8. Amendment and Reaffirmation of Loan Documents, by and between Durham and the
Agent, dated as of June 26, 2012 (“Amendment and Reaffirmation”);

 

  a. Joinder Agreement to the Amendment and Reaffirmation, by and between Craig
M. Davis (“Davis”), Richard A. Moehring (“Moehring”) and DG 207 Durham Centre
LLC, a North Carolina limited liability company (“DG”), dated as of June 26,
2012;

 

Sch. IIIA-6



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

  b. Amendment to Amendment and Reaffirmation, by and between Durham and the
Agent, dated May 29, 2013;

 

  c. Second Amendment to Amendment and Reaffirmation, by and between Durham and
the Agent, dated June 28, 2013;

 

  d. Third Amendment to Amendment and Reaffirmation, by and between Durham and
the Agent, dated August 28, 2013;

 

9. Deed of Trust, Security Agreement and Assignment of Leases and Rents, made by
Durham to Daniel S. Huffenus, as trustee for the benefit of the Agent, dated
June 26, 2007 and recorded June 29, 2007, in the Public Records of the Registry
of Deeds, Durham County, North Carolina, at Book 5663, Pages 620-696, as
Instrument No. 2007029991;

 

  a. Modification of Deed of Trust, Security Agreement and Assignment of Leases
and Rents, made by Durham to Daniel S. Huffenus, as trustee for the benefit of
the Agent, dated and recorded April 25, 2008, in the Public Records of the
Registry of Deeds, Durham County, North Carolina, at Book 5936, Pages 42-48, as
Instrument No. 2008016632;

 

  b. Second Modification of Deed of Trust, Security Agreement and Assignment of
Leases and Rents, made by Durham to Daniel S. Huffenus, as trustee for the
benefit of the Agent, dated and recorded July 26, 2012, in the Public Records of
the Registry of Deeds, Durham County, North Carolina, at Book 7028, Pages
441-457, as Instrument No. 201205853;

 

11. Assignment of Leases and Rents made by Durham to the Agent, dated June 26,
2007 and recorded June 29, 2007, in the Public Records of the Registry of Deeds,
Durham County, North Carolina, at Book 5663, Pages 697-718, as Instrument
No. 2007029992;

 

12. Environmental Indemnity Agreement among Durham, Davis, Moehring and DG, for
the benefit of the Agent, dated as of June 26, 2007;

 

13. Assignment and Subordination of Management Agreement by and between Durham,
Craig Davis Properties, Inc., a North Carolina corporation and the Agent, dated
as of June 26, 2007;

 

14. Omnibus Assignment by Durham, in favor of the Agent, dated as of June 26,
2007;

 

15. Collateral Assignment of Interest Rate Protection Agreement made by Durham,
in favor of the Agent, dated as of June 26, 2007;

 

16. Cooperation in Securitization Agreement between the Agent and Durham, dated
June 26, 2007;

 

17. No Adverse Change Certificate by DG, as the Manager of Davis Rodwell Durham
Centre Investors LLC, a North Carolina limited liability company (“DRDCI”), as
Manager of Durham, dated as of June 26, 2007;

 

Sch. IIIA-7



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

18. Equity Certification of Durham to Agent in the amount of $4,600,000, dated
as of June 26, 2007;

 

19. Compliance with Law Certificate by DG, as Manager of DRDCI, as Manager of
the Borrower, dated as of June 26, 2007;

 

20. UCC Financing Statement naming CDP DURHAM CENTRE INVESTORS LLC as Debtor and
NEWSTAR FINANCIAL, INC., a Delaware corporation, as administrative agent for
NEWSTAR CP FUNDING LLC as Secured Party, filed June 28, 2007 with Delaware
Secretary of State, Filing No. 2007 2689494;

 

21. UCC Financing Statement naming CDP DURHAM CENTRE INVESTORS LLC as Debtor and
NEWSTAR FINANCIAL, INC., a Delaware corporation, as administrative agent for
NEWSTAR CP FUNDING LLC as Secured Party, filed June 29, 2007 in the Public
Records, Registry of Deeds, Durham County, North Carolina, at Book 5663, Pages
719-726, as Instrument No. 2007029993;

 

22. Closing Escrow Instructions Letter dated June 26, 2007;

 

23. Post-Closing Matters Agreement by Durham in favor of the Agent, dated as of
June 26, 2007;

 

24. Purchaser’s Settlement Statement dated June 26, 2007 and relating to
property known as Durham Centre, 300 West Morgan Street, Durham, North Carolina
27701-2162;

 

25. Lockbox and Security Agreement by and among the Agent and Durham, dated as
of October 2, 2007;

 

26. Deposit Account Control Agreement among Durham, the Agent and Bank of
America, N.A., dated as of October 2, 2007;

 

27. Legal Opinion of Nichols Law PA, as counsel to Durham, dated October 2, 2007
(the “Legal Opinion”), and Legal Opinion Letter by Nichols Law PA, dated
October 2, 2007, supplementing and clarifying the Legal Opinion;

 

28. Rate Cap Transaction Confirmation, dated March 26, 2010 between Wells Fargo
Bank, N.A. and Durham;

 

29. Collateral Assignment of Interest Rate Protection Agreement, dated as of
March 26, 2010, with Acknowledgment by Wells Fargo Bank, N.A. and Agent;

 

30. Subordination, Non-Disturbance and Attornment Agreement, by and between the
Agent, Durham, as Landlord, and Piedmont Investment Advisors, LLC, as Tenant,
dated June 22, 2010 and recorded July 26, 2012 in the Public Records of the
Registry of Deeds, Durham County, North Carolina, at Book 7028, Pages 458-469,
as Instrument No. 201205854;

 

31. Certificate of Manager of Durham, dated as of June 25, 2012, including the
following attached as exhibits:

 

  a. Certificate of Formation of Durham

 

  b. Limited Liability Company Agreement of Durham

 

  c. Resolution of Durham

 

  d. Certificate of Good Standing of Durham

 

Sch. IIIA-8



--------------------------------------------------------------------------------

SCHEDULE IIIA

 

  e. Articles of Organization of DRDCI

 

  f. Operating Agreement of DRDCI

 

  g. Resolution of DRDCI

 

  h. Certificate of Existence of DRDCI

 

  i. Articles of Organization of DG

 

  j. Certificate of Existence of DG

 

  k. Operating Agreement, as amended, of DG

 

  l. Resolution of DG

 

32. Collateral Assignment of Interest Rate Protection Agreement made by Durham,
in favor of the Agent, as acknowledged by counterparty, Commonwealth Bank of
Australia, dated as of June 26, 2012;

 

33. Closing Escrow Instructions Letter by and among Stroock & Stroock & Lavan
LLP, as Lender’s counsel, Durham, Commonwealth Land Title Insurance Company, as
Title Insurer and Escrow Agent, and Todd Adams, Esq., as Title Attorney, dated
June 26, 2012;

 

34. Legal Opinion Letter by Nichols Law PA to the Agent, dated June 26, 2012;

 

35. Mortgage Modification Endorsement of Commonwealth Land Title Insurance
Company, as Title Insurer, relating to Loan Policy No. 1101834-M2, dated
July 27, 2012;

 

36. Loan Settlement Statement by Durham, in favor of NewStar Financial, Inc.,
relating to property known as 300 West Morgan Street, Durham, North Carolina,
dated June             , 2012.

 

37. Insurance Certificate.

 

38. Assignment from NS CP Funding LLC to NSCLT 2006-1.

 

39. Assignment from NSCLT 2006-1 to Blank.

 

40. Assignment from NewStar to Blank or US Bank, N.A., as Trustee.

 

41. Borrower’s Certificate dated June 25, 2012.

D. FULCRUM NWP PURCHASED ASSET

The remaining approximately 56% interest in the Fulcrum NWP Purchased Asset
transferred on the A&R Closing Date is governed by the Purchased Asset File
listed under Fulcrum NWP in Schedule III hereof.

 

Sch. IIIA-9



--------------------------------------------------------------------------------

SCHEDULE IV

[RESERVED]

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

CLOSING DATE PURCHASED ASSET DOCUMENTS

A. BELL PLAZA PURCHASED ASSET

 

1. Promissory Note in the amount of $10,800,000 dated January 22, 2008 made by
Bell Plaza Holdings, LLC (“Bell Plaza”) in favor of NewStar Financial, Inc.
(“Administrative Agent”), as administrative agent for NewStar Warehouse Funding
2005 LLC (“Original Lender”).

 

2. Loan Agreement dated January 22, 2008 by and among Bell Plaza, Administrative
Agent and Original Lender.

 

3. Construction Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing dated January 22, 2008 made by Bell Plaza to David W. Kreutzberg,
as trustee, for the benefit of Administrative Agent for Original Lender.
(Recorded on January 23, 2008, as Instrument No. 2008-0061272 with the Official
Records of Maricopa County Recorder).

 

4. Assignment of Leases, Rents and Profits dated January 22, 2008 made by Bell
Plaza to Administrative Agent for Original Lender. (Recorded on January 23,
2008, as Instrument No. 2008-0061273 with the Official Records of Maricopa
County Recorder).

 

5. Limited Guaranty dated January 22, 2008 executed by Real Estate Asset
Lending, LLC, Randy M. Hansen, Leslie Hansen, Gregory Witmer, Angela Wong,
Gregory Herzner, and Jaylean Herzner (collectively, the “Guarantor”) in favor of
Administrative Agent for Original Lender.

 

6. Payment and Performance Guaranty dated January 22, 2008 executed by the
Guarantor for the benefit of the Agent, as agent for the Lender.

 

7. Certificate and Indemnity Regarding Hazardous Substances dated January 22,
2008 made by Bell Plaza in favor of Administrative Agent.

 

8. UCC-1 Financing Statement dated February 1, 2008 filed with the Arizona
Secretary of State with Filing No. 200815252387.

 

9. UCC-1 Financing Statement dated May 2, 2013 filed with the Arizona Secretary
of State with Filing No. 2013-173-8179-5.

 

10. UCC-1 Financing Statement dated January 23, 2008 recorded with the Official
Records of Maricopa County as Instrument No. 20080061274.

 

11. UCC-1 Financing Statement dated May 1, 2013 recorded with the Official
Records of Maricopa County as Instrument No. 20130398598.

 

12. Subordination and Assignment of Administrative and Financial Service
Agreement dated January 22, 2008 by Bell Plaza in favor of Administrative Agent.

 

13. Assignment of Contracts, Licenses and Permits dated January 22, 2008 by Bell
Plaza in favor of Administrative Agent.

 

14. Collateral Assignment of Interest Rate Cap Agreement dated January 22, 2008
between Bell Plaza and Administrative Agent.

 

15. Post-Closing Letter dated January 22, 2008 from Bell Plaza to Administrative
Agent.

 

Sch. V-1



--------------------------------------------------------------------------------

SCHEDULE V

 

16. Disbursement Authorization Letter dated January 22, 2008 from Bell Plaza to
Administrative Agent.

 

17. Estimated Settlement Statement dated January 22, 2008.

 

18. Policy of Title Insurance issued by First American Title Insurance Company
dated January 23, 2008.

 

19. Survey dated December 13, 2007.

 

20. Manager’s Certificate of Bell Plaza dated January 21, 2008.

 

21. Legal Opinion of Zwillinger Georgelos & Greek PC Attorneys at Law dated
January 23, 2008.

 

22. Closing Escrow Letter dated January 22, 2008.

 

23. Tenant Estoppel Certificate dated January 11, 2008 to Administrative Agent
from Albrecht & Son.

 

24. Seller Estoppel Certificate dated January 22, 2008 to Administrative Agent
and Bell Plaza from Earl II Bell-Plaza LLC.

 

25. Certified Rent Roll dated January 17, 2008 from Earl II Bell-Plaza LLC.

 

26. Fifth Amendment to Purchase Contract and Escrow Instructions dated
January 14, 2008 between Earl II Bell-Plaza LLC and Echelon Management, LLC.

 

27. Amendment to Escrow Instruction and/or Purchase Contract dated September 30,
2007 to the Talon Group – Home Office Escrow from Earl II Bell-Plaza LLC.

 

28. Extension of Scheduled Maturity Date Letter dated December 13, 2010 to Bell
Plaza from Administrative Agent.

 

29. Rate Cap Transaction Confirmation dated December 30, 2010 from Wells Fargo
Bank, N.A.

 

30. Non Material Waiver and Amendment dated December 10, 2010.

 

31. Tenant Estoppel Certificate dated January 4, 2008 to Administrative Agent
from Baroumes Law Office, PLC.

 

32. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from Bruen Law Office, PLLC.

 

33. Tenant Estoppel Certificate dated December 28, 2007 to Administrative Agent
from Carvel D. & Phyllis M. Stewart.

 

34. Tenant Estoppel Certificate dated January 3, 2008 to Administrative Agent
from Catherine Leas, d/b/a The Law Offices of Catherine Leas, P.C.

 

35. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from Ceasor Insurance Consultants, Inc.

 

36. Tenant Estoppel Certificate dated January 10, 2008 to Administrative Agent
from Chamber Music West, Inc.

 

37. Tenant Estoppel Certificate dated January 9, 2008 to Administrative Agent
from Daniel J. and Denise E. Kuemmerle, d/b/a American Family Insurance Agency.

 

38. Tenant Estoppel Certificate dated January 4, 2008 to Administrative Agent
from Daniel Lee Lindblad, d//b/a The Lindblad Group.

 

Sch. V-2



--------------------------------------------------------------------------------

SCHEDULE V

 

39. Tenant Estoppel Certificate dated January 9, 2008 to Administrative Agent
from Douglas Hall and Michelle Hall.

 

40. Tenant Estoppel Certificate dated January 4, 2008 to Administrative Agent
from Emerging Technology, LLC, d/b/a Truck Candy.

 

41. Tenant Estoppel Certificate dated January 4, 2008 to Administrative Agent
from Faith Bible Church of the Valley.

 

42. Tenant Estoppel Certificate dated January 10, 2008 to Administrative Agent
from Grant Coley, d/b/a Farmers Insurance Agency.

 

43. Tenant Estoppel Certificate dated January 10, 2008 to Administrative Agent
from Gregory J. Richards and Jhoni R. Richards.

 

44. Tenant Estoppel Certificate dated January 7, 2008 to Administrative Agent
from Hasslacher & Associates, Inc.

 

45. Tenant Estoppel Certificate dated December 26, 2007 to Administrative Agent
from Hospice Family Care, Inc.

 

46. Tenant Estoppel Certificate dated January 4, 2008 to Administrative Agent
from Holly M. Royce, d/b/a R&R Financial.

 

47. Tenant Estoppel Certificate dated January 3, 2008 to Administrative Agent
from IOA RE, Inc.

 

48. Tenant Estoppel Certificate dated December 21, 2007 to Administrative Agent
from J.J. Swart & Company, LLC.

 

49. Tenant Estoppel Certificate dated January 7, 2008 to Administrative Agent
from Kathryn J. Strog.

 

50. Tenant Estoppel Certificate dated January 3, 2008 to Administrative Agent
from K Management Services, Inc.

 

51. Tenant Estoppel Certificate dated January 3, 2008 to Administrative Agent
from Keystone American Homes, LLC.

 

52. Tenant Estoppel Certificate dated December 31, 2007 to Administrative Agent
from Les and Susan Nesmith.

 

53. Tenant Estoppel Certificate dated January 7, 2008 to Administrative Agent
from Linda Kohl.

 

54. Tenant Estoppel Certificate dated January 9, 2008 to Administrative Agent
from Lischer & Batts, P.C., n/k/a Lischer, Batts & Lyons, P.C.

 

55. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from Marian L. Gill, d/b/a American Family Insurance.

 

56. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from Maureen L. Edwards, LLC.

 

57. Tenant Estoppel Certificate dated December 20, 2007 to Administrative Agent
from Neil McPherron.

 

58. Undated Tenant Estoppel Certificate to Administrative Agent from Newport
Health Network, Inc.

 

Sch. V-3



--------------------------------------------------------------------------------

SCHEDULE V

 

59. Tenant Estoppel Certificate dated December 27, 2007 to Administrative Agent
from Nightingale Nurses.

 

60. Undated Tenant Estoppel Certificate to Administrative Agent from The
Patient’s Advocate, Inc.

 

61. Tenant Estoppel Certificate dated January 2, 2008 to Administrative Agent
from Pediatrics Partners, LLC.

 

62. Tenant Estoppel Certificate dated December 27, 2007 to Administrative Agent
from Peter Hock and Cindy Colbert-Hock.

 

63. Tenant Estoppel Certificate dated December 27, 2007 to Administrative Agent
from Powers Hearing Aid Center.

 

64. Tenant Estoppel Certificate dated December 27, 2007 to Administrative Agent
from Raymond Langlois, d/b/a Arizona Annuity Store.

 

65. Tenant Estoppel Certificate dated December 26, 2007 to Administrative Agent
from Robert R. Bennett.

 

66. Tenant Estoppel Certificate dated January 2, 2008 to Administrative Agent
from Robert Harding Company.

 

67. Tenant Estoppel Certificate dated January 7, 2008 to Administrative Agent
from James S. Rotchford and Stuart Rotchford, Rotchford & Associates Wealth
Management.

 

68. Tenant Estoppel Certificate dated December 26, 2007 to Administrative Agent
from SMARTcharms, LLC.

 

69. Tenant Estoppel Certificate dated December 22, 2007 to Administrative Agent
from Smart Financial Strategies, Inc.

 

70. Tenant Estoppel Certificate dated January 11, 2008 to Administrative Agent
from Southwest Human Development Inc.

 

71. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from SPM Insurance, Inc.

 

72. Tenant Estoppel Certificate dated December 20, 2007 to Administrative Agent
from Sun Cities Financial Group, Inc.

 

73. Tenant Estoppel Certificate dated December 20, 2007 to Administrative Agent
from Sun Valley Financial of Utah, Inc.

 

74. Tenant Estoppel Certificate dated December 20, 2007 to Administrative Agent
from Western Assist, LLC.

 

75. Tenant Estoppel Certificate dated January 9, 2008 to Administrative Agent
from Western Special Risks, Inc.

 

76. Tenant Estoppel Certificate dated January 8, 2008 to Administrative Agent
from Westford College, Inc.

 

77. Tenant Estoppel Certificate dated January 7, 2008 to Administrative Agent
from West Maricopa County Regional Association of Realtors, Inc.

 

78. Tenant Estoppel Certificate dated December 20, 2007 to Administrative Agent
from William E. Woods, d/b/a First Place Mortgage.

 

Sch. V-4



--------------------------------------------------------------------------------

SCHEDULE V

 

79. First Amendment to Loan Agreement dated as of February 29, 2008, by and
among Bell Plaza, Original Lender and Agent, and acknowledged by Guarantor.

 

80. Release of Guaranty dated October 8, 2008 executed by Original Lender and
Agent.

 

81. Special Warranty Deed dated January 22, 2008 by Earl II – Bell Plaza LLC,
recorded with the Official Records of Maricopa County Recorder as Instrument No.
20080061271.

 

82. Loan Modification Agreement dated June 29, 2012 by and among Bell Plaza,
Macquarie Bank Limited, as successor to Original Lender (“Successor Lender”),
Agent, Guarantor and Real Estate Asset Lending, LLC.

 

83. Promissory Note (B-Note) in the principal amount of $1,500,000, dated
June 29, 2012 and made by Bell Plaza in favor of Successor Lender.

 

84. Intercreditor Agreement dated June 29, 2012 by Real Estate Asset Lending,
LLC and Successor Lender.

 

85. First Amendment to Loan Modification Agreement dated July 19, 2012 by and
among Bell Plaza, Successor Lender, and Agent.

B. BIRCHTREE PURCHASED ASSET

 

1. Loan Agreement dated June 22, 2007 among Tiger Properties III, LLC (“Tiger
Properties”), NewStar Financial, Inc. (“Administrative Agent”), as
administrative agent for NewStar CP Funding LLC (“Original Lender”).

 

2. Application Letter dated May 2, 2007 from Administrative Agent to Tiger
Properties.

 

3. Promissory Note dated June 22, 2007 made by Tiger Properties in favor of
Administrative Agent for the benefit of Original Lender, amended and restated
by:

 

  a. Promissory Note A1 in the sum of $11,000,000 dated June 21, 2012 made by
Tiger Properties and payable to the order of Administrative Agent, as agent for
Successor Lender, as defined below.

 

  b. Promissory Note B in the sum of $2,310,908.35 dated June 21, 2012 made by
Tiger Properties and payable to the order of Administrative Agent, as agent for
Successor Lender, as defined below.

 

4. Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated June 22, 2006 by Tiger Properties to Michael F. King, as trustee
for Administrative Agent.

 

5. Limited Guaranty dated June 22, 2007 by Hal V. Worth, IV in favor of
Administrative Agent.

 

6. Certificate and Indemnity Regarding Hazardous Substances dated June 22, 2007
by Tiger Properties to Administrative Agent.

 

7. Assignment of Contracts, Licenses and Permits dated June 22, 2007 by Tiger
Properties to Administrative Agent.

 

8. UCC-1 Financing Statement dated June 22, 2007 filed with the North Carolina
Secretary of State with Filing No. 20070061274M.

 

Sch. V-5



--------------------------------------------------------------------------------

SCHEDULE V

 

9. UCC-3 Continuation Statement dated June 18, 2012 filed with the North
Carolina Secretary of State with Filing No. 20120057731K.

 

10. UCC-1 Financing Statement dated June 22, 2007 filed with the North Carolina
Secretary of State with Filing No. 2007003291A.

 

11. UCC-3 Continuation Statement dated June 18, 2012 filed with the North
Carolina Secretary of State with Filing No. 20120057732M

 

12. UCC-1 Financing Statement dated June 22, 2007 recorded with the Official
Records of Wake County, North Carolina in Book 012615, Page 01698.

 

13. UCC-3 Continuation Statement dated June 19, 2012 recorded with the Official
Records of Wake County, North Carolina in Book 014808, Page 01805.

 

14. Subordination and Assignment of Management Agreement dated June 22, 2007 by
Tiger Properties to Administrative Agent.

 

15. Collateral Assignment of Interest Rate Cap Agreement dated June 22, 2007
between Tiger Properties and Administrative Agent.

 

16. Post-Closing Obligations Letter dated June 22, 2007 from Tiger Properties to
Administrative Agent.

 

17. Disbursement Authorization Letter dated June 22, 2007 from Tiger Properties
to Administrative Agent.

 

18. Certificate of Tiger Properties dated June 22, 2007.

 

19. Policy of Title Insurance issued by First American Title Insurance Company
dated June 22, 2007.

 

20. Survey dated June 4, 2007.

 

21. Zoning Letters.

 

22. Certificate of Incumbency and Authority of Tiger Properties dated June 22,
2007.

 

23. Legal Opinion of Poyner & Spruill LLP Attorneys At Law dated June 22, 2007.

 

24. Agreement for Purchase and Sale of Real Property dated February 23, 2007
between Tiger Properties and Raw Associates Limited Partnership.

 

25. Certificate of Secretary/Officer of Tiger Properties dated December 17,
2010.

 

26. Certificate Regarding Property Expenses dated December 17, 2010 by Tiger
Properties to Administrative Agent.

 

27. Collateral Assignment of Interest Rate Cap Agreement dated December 17, 2010
by Tiger Properties to Administrative Agent.

 

28. Loan Modification Closing Statement dated December 17, 2010.

 

29. Rate Cap Transaction Confirmation dated December 1, 2010.

 

30. Limited Guaranty and Indemnity dated December 17, 2010 by Hal V. Worth, IV,
Billy Glenn Barnard, Brian William White, Hazen Glenn Lancaster, III, Mitchell
Owens Lancaster and Jason Bradley Roth, as guarantors (“Guarantors”) in favor of
Administrative Agent.

 

31. Loan Modification Letter dated December 17, 2010 from Tiger Properties to
Administrative Agent.

 

Sch. V-6



--------------------------------------------------------------------------------

SCHEDULE V

 

32. Policy of Title Insurance issued by First American Title Insurance Company
dated December 20, 2010.

 

33. Modification of Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing and other Loan Documents dated December 17, 2010
between Tiger Properties and Administrative Agent.

 

34. Modification of Loan Agreement dated December 17, 2010 between Tiger
Properties and Administrative Agent.

 

35. Modification of Promissory Note dated December 17, 2010 between Tiger
Properties and Administrative Agent.

 

36. Undelivered Items Letter Agreement dated December 17, 2010 to Tiger
Properties from Administrative Agent.

 

37. Option to Purchase Membership Interest dated November 5, 2007 to EJP III
Real Estate Two, LLC from Tiger Properties.

 

38. Phase I Environmental Site Assessment report – Birchtree Apartments 5400
Portree Place, Raleigh, North Carolina 27606 issued May 30, 2007.

 

39. Proposal for Asbestos Abatement Consulting Services dated April 5, 2011 to
Demolition and Asbestos Removal, Inc. from Matrix Health & Safety Consultants,
L.L.C.

 

40. Insured Closing Letter issued by First American Title Insurance Company
dated September 17, 2010.

 

41. Certificate of Tiger Properties, dated December 17, 2010.

 

42. Second Modification of Loan Agreement dated September 8, 2011 among Tiger
Properties, Original Lender and Administrative Agent.

 

43. Second Modification of Promissory Note dated September 8, 2011 among Tiger
Properties, Original Lender and Administrative Agent.

 

44. Modification of Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing and Other Loan Documents dated September 8, 2011,
between Tiger Properties and Administrative Agent, it is capacity as agent for
Original Lender, recorded in Wake County, North Carolina in Book 014456, Page
02698.

 

45. Tiger Properties’ Certificate dated September 8, 2011.

 

46. Agreement Letter dated September 8, 2011 executed by the Guarantors.

 

47. Legal Opinion of Poyner Spruill LLP dated September 8, 2011.

 

48. Limited Liability Company Consent of Tiger Properties III, LLC dated
September 8, 2011.

 

49. Title Endorsement issued by Metro Title Company, agent for First American,
for Policy Number 5011300-0155478E dated September 8, 2011.

 

50. Escrow Instructions Letter dated September 6, 2011, from Kroll, McNamara,
Evans and Delehanty, LLP to Poyner Spruill LP.

 

51. Settlement Statement Modification of Loan dated September 8, 2011.

 

Sch. V-7



--------------------------------------------------------------------------------

SCHEDULE V

 

52. Third Modification of Loan Agreement dated June 21, 2012 among Tiger
Properties, Macquarie Bank Limited, as successor to Original Lender (“Successor
Lender”) and Administrative Agent, as agent for the Successor Lender.

 

53. Third Modification of Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing and Other Loan Documents dated June 21,
2012, among Tiger Properties, Successor Lender and Administrative Agent,
recorded in Wake County, North Carolina, in Book 14857, Page 1449.

 

54. Promissory Note A2 in the sum of $1,125,000 dated June 21, 2012 made by
Tiger Properties and payable to the order of Administrative Agent, as agent for
Successor Lender.

 

55. Deed-in-Lieu Agreement dated June 21, 2012 among Tiger Properties, Successor
Lender and Metro Title Company, LLC.

 

56. Amended and Restated Limited Guaranty and Indemnity dated June 21, 2012, by
Guarantors, for the benefit of Administrative Agent, as agent for Successor
Lender.

 

57. Insured Closing Letter dated June 28, 2012, issued by Commonwealth Land
Title Insurance Company to Administrative Agent.

 

58. Certificate of Incumbency and Authority of Tiger Properties III, LLC dated
July 10, 2012.

 

59. Waiver of Hearing dated July 19, 2012, by Tiger Properties and Guarantors.

 

60. Tiger Properties’ Release of Lender dated July 25, 2012, by Tiger Properties
in favor of Original Lender.

 

61. Manager’s Certificate dated July 25, 2012, by the Manager of Tiger
Properties.

 

62. Bill of Sale dated July 25, 2012, between Tiger Properties and Birchtree NS
Eight Holdings, LLC.

 

63. North Carolina Deed In Lieu of Foreclosure executed on July 10, 2012 and
effective as of July 25, 2012, between Tiger Properties, as grantor, to
Birchtree NS Eight Holding, LLC, as grantee.

 

64. General Assignment dated July 25, 2012, between Tiger Properties and
Birchtree NS Eight Holdings, LLC.

 

65. Assignment of Contracts dated July 25, 2012, between Tiger Properties and
Birchtree NS Eight Holdings, LLC.

 

66. Certificate of Non-Foreign Status dated July 25, 2012, by Tiger Properties.

 

67. Tiger Properties’ Certificate dated July 25, 2012.

 

68. Side Letter Agreement dated July 25, 2012, among Tiger Properties,
Administrative Agent and Successor Lender.

 

69. Opinion Letter of Poyner Spruill LLP dated July 25, 2012.

 

70. Closing Statement for Arbor Creek Apartments Loan Modification, dated
July 25, 2012.

 

71. Title Insurance Policy dated July 26, 2012.

 

Sch. V-8



--------------------------------------------------------------------------------

SCHEDULE V

 

72. UCC-3 Continuation Statement filed on June 18, 2012 with the Secretary of
State of North Carolina with Filing No. 20120057731K.

 

73. UCC-3 Continuation Statement filed on June 18, 2012 with the Secretary of
State of North Carolina with Filing No. 20120057732M.

 

74. UCC-3 Continuation Statement filed on June 19, 2012 with the Wake County
Register of Deeds in Book 14808, Page 01803

 

75. Loan Reduction Agreement Letter dated January 14, 2013, among Tiger
Properties and Administrative Agent.

 

76. Maturity Extension Letter Agreement dated June 18, 2013 between Agent and
Tiger Properties.

 

77. Assignment and Bill of Sale of Interests dated October 31, 2007 by and among
EJP III Real Estate Two, LLC, Bertie Investment Partners, LLC, and Tiger
Properties.

 

78. Tiger Properties III, LLC Certificate of Existence dated May 25, 2007.

 

79. Articles of Organization of Birchtree NS Eight Holding, LLC.

 

80. Conversion Agreement dated June 28, 2012 by and between Tiger Properties and
Bertie Investment Partners, LLC.

 

81. Insured Closing Letter dated September 8, 2011.

C. 44% INTEREST IN FULCRUM NWP PURCHASED ASSET

 

1. Promissory Note dated December 27, 2007 made by Fulcrum NWP, LLC (“Fulcrum”)
in favor of NewStar Financial, Inc. (“Administrative Agent”), as administrative
agent for NewStar CP Funding, LLC (“Original Lender”).

 

2. Loan Agreement dated as of December 27, 2007 by and among Fulcrum,
Administrative Agent and Original Lender.

 

3. Application Letter dated October 30, 2007 from Administrative Agent to
Fulcrum.

 

4. Credit Line Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated December 27, 2007 made by Fulcrum to Administrative Agent.
(Recorded on December 31, 2007, as Document No. 0736542138 with the Cook County
Recorder of Deeds).

 

5. UCC-1 Financing Statement dated December 27, 2007 filed with the Delaware
Secretary of State with Filing No. 2007 4887971.

 

6. UCC-1 Financing Statement dated December 31, 2007 filed with Cook County,
Illinois with Filing No. 0736542140.

 

7. Assignment of Leases and Rents dated December 27, 2007 by Fulcrum to
Administrative Agent. (Recorded on December 31, 2007, as Document No. 0736542139
with the Cook County Recorder of Deeds).

 

8. Subordination, Non-Disturbance, and Attornment Agreement dated December 27,
2007 between Administrative Agent and TGI Friday’s Inc. (Recorded on
December 31, 2007, as Document No. 0736542141 with the Cook County Recorder of
Deeds).

 

Sch. V-9



--------------------------------------------------------------------------------

SCHEDULE V

 

9. Limited Guaranty dated December 27, 2007 by Thomas L. Cox, Thomas R. Clayton,
Scott M. Stahr and Peter J. Broccolo to Administrative Agent.

 

10. Certificate and Indemnity Regarding Hazardous Substances dated December 27,
2007 from Fulcrum to Administrative Agent.

 

11. Assignment of Contracts, Licenses and Permits dated December 27, 2007
between Fulcrum and Administrative Agent.

 

12. Subordination and Assignment of Management Agreement dated December 27, 2007
by Fulcrum for Administrative Agent.

 

13. Subordination of Asset Management Agreement dated December 27, 2007 by
Fulcrum Operating Company, LLC to Administrative Agent and consent to by
Fulcrum.

 

14. Subordination and Assignment of Leasing Agreement dated December 27, 2007 by
Fulcrum for Administrative Agent.

 

15. Collateral Assignment of Interest Rate Cap Agreement dated as of
December 27, 2007 by Fulcrum for Administrative Agent.

 

16. Post-Closing Obligations Letter dated January 28, 2008 from Administrative
Agent to Fulcrum.

 

17. Escrow Instruction Letter dated December 27, 2007.

 

18. Escrow Trust Disbursement Statement dated December 27, 2007.

 

19. Policy of Title Insurance issued by Chicago Title Insurance Company dated
December 31, 2007.

 

20. Survey dated November 19, 2007.

 

21. Zoning Report prepared for Administrative Agent and dated November 20, 2007.

 

22. Formation Documents Certificate of Fulcrum dated December 27, 2007.

 

23. Formation Documents Certificate of FIC NWP, LLC dated December 27, 2007.

 

24. Formation Documents Certificate of Fulcrum Operating Company, LLC dated
December 27, 2007.

 

25. Formation Documents Certificate of LB NWP, LLC dated December 27, 2007.

 

26. Formation Documents Certificate of Fulcrum Asset Advisors, LLC dated
December 27, 2007.

 

27. Legal Opinion of Rothschild, Barry & Myers LLP dated December 27, 2007.

 

28. Letter from Mackie Consultants, LLC to Administrative Agent dated
December 21, 2007.

 

29. Letter from Walker Parking Consultants to Administrative Agent dated
February 29, 2008.

 

30. Loan Modification Agreement dated April 28, 2009 among Fulcrum, FIC NWP,
LLC, LB NWP LLC, Administrative Agent, Thomas L. Cox, Thomas R. McClayton, Scott
M. Stahr, Peter J. Broccolo and Lincoln Property Company Commercial, Inc.

 

31. Loan Modification Agreement dated August 31, 2011 by and between Fulcrum and
Administrative Agent

 

32. Non-material Amendment dated October 16, 2012.

 

Sch. V-10



--------------------------------------------------------------------------------

SCHEDULE V

 

33. Forbearance Agreement Letter dated December 31, 2012 among Fulcrum,
Administrative Agent, Thomas L. Cox, Scott M. Stahr and Peter J. Broccolo
(collectively, the “Guarantors”).

 

34. First Amendment and Allonge to Promissory Note dated December 31, 2012 from
Fulcrum to Administrative Agent, as administrative agent for Original Lender

 

35. First Amendment To Credit Line Mortgage, Assignment Of Leases And Rents,
Security Agreement And Fixture Filing, First Amendment To Assignment Of Leases
And Rents And Second Omnibus Amendment To Loan Agreement And Other Loan
Documents dated December 31, 2012, among Fulcrum, Administrative Agent, Original
Lender and the Guarantors, recorded in Cook County, Illinois with file number
1303610054.

 

36. Assignment from NS WF 2005 LLC to NSCLT 2006-1.

 

37. Assignment from NSCLT to Blank.

 

38. Assignment from NS Trust 2005-1 to Blank.

 

39. Assignment from NS Trust 2005-1 to Blank.

 

40. Assignment from NS WF 2005 LLC to NS Trust 2005-1.

 

41. Assignment from NS CPF LLC to NS Trust 2005-1

 

Sch. V-11



--------------------------------------------------------------------------------

SCHEDULE VA

A&R CLOSING DATE PURCHASED ASSET DOCUMENTS

A. WESTCHASE PURCHASED ASSET:

 

1. Promissory Note in the amount of $10,050,000 dated September 18, 2006, made
by Jeffrey Westchase, LLC (“Westchase”) payable to the order of NewStar
Financial, Inc., as administrative agent (“Agent”), for NewStar CP Funding LLC,
as lender, (“Lender”).

 

2. Omnibus Modification of Loan Documents and Guarantor Ratification dated
November 4, 2010, among Westchase, Agent, and Scott C. Dew, Richard Pachulski,
Nathan Rubin, and Isaac Pachulski (collectively, “Guarantors”).

 

3. Maturity Extension and Guarantor Ratification dated August 16, 2012.

 

4. Second Maturity Extension and Guarantor Ratification dated September 17, 2012

 

5. Omnibus Modification of Loan Documents and Guarantor Ratification dated
April 18, 2013.

 

6. Third Maturity Extension and Guarantor Consent dated as of March     , 2013
among Westchase, Guarantors and Agent.

 

7. Deed of Trust, Security Agreement and Assignment of Leases and Rents dated as
of September 18, 2006, by Westchase to Janis H. Loegering, as Trustee
(“Trustee”), for the benefit of Agent, as agent for Lender, filed in Harris
County, Texas with File No. 20060055564, as amended by:

 

  a. Amendment to Deed of Trust, Security Agreement and Assignment of Leases and
Rents dated November 4, 2010 by Westchase to Trustee, for the benefit of Agent,
as agent for Lender, filed in Harris County, Texas with File No. 20100475371.

 

  b. Amendment to Deed of Trust, Security Agreement and Assignment of Leases and
Rents dated April 18, 2013 by Westchase to Trustee, for the benefit of Agent, as
agent for Lender, filed in Harris County, Texas with File No. 20130239599.

 

8. Assignment of Leases and Rents dated September 18, 2006, by and between
Westchase and Agent, filed in Harris County, Texas with File No. 20060055565, as
amended by:

 

  a. Amendment to Assignment of Leases and Rents dated November 4, 1010.

 

9. Guaranty dated September 18, 2006 made by Guarantors in favor of Agent, as
agent for Lender.

 

10. Limited Guaranty of Payment ($1,250,000) dated November 4, 2010 made by the
Guarantors in favor of the Agent.

 

11. Lockbox and Security Agreement dated September 18, 2006 by and among Agent,
as administrative agent for Lender, East West Bank, and Westchase.

 

  a. Amendment to Lockbox and Security Agreement dated November 4, 2010 by and
among Agent, as administrative agent for Lender, East West Bank and Westchase.

 

  b. Amendment to Lockbox and Security Agreement dated April 18, 2013 by and
among Agent, as administrative agent for Lender, East West Bank, and Westchase.

 

Sch. VA-1



--------------------------------------------------------------------------------

SCHEDULE VA

 

12. Environmental Indemnity Agreement dated September 18, 2006 made by Westchase
and Guarantors for the benefit of Agent, as agent for Lender.

 

13. Assignment and Subordination of Management Agreement dated September 18,
2006 by and between Westchase and RPD Property Management, LLC, for the benefit
of Agent, as agent for Lender.

 

14. Omnibus Assignment dated September 18, 2006 by Westchase in favor of Agent,
as agent for Lender.

 

15. Collateral Assignment of Interest Rate Protection Agreement dated
September 18, 2006 by Jeffrey Westchase, LLC in favor of Agent, as agent for
Lender.

 

16. Cooperation in Securitization Letter Agreement dated September 18, 2006, by
and between Westchase and Agent.

 

17. No Adverse Change Certificate dated September 18, 2006 by Jeffrey Chicago,
LLC.

 

18. Equity Certification of Westchase to Agent dated September 18, 2006.

 

19. Compliance with Law Certificate dated September 18, 2006 by Jeffrey Chicago,
LLC.

 

20. UCC Financing Statement as filed on September 26, 2013 with County Clerk’s
Real Estate Records, Harris County, Texas, with File No. 20130494644.

 

21. UCC Financing Statement dated November 9, 2011, filed with the Delaware
Secretary of State, with Filing Number 2011 4324383.

 

22. Legal Opinion of Decker, Jones, McMackin, McClane, Hall & Bates dated
September         , 2006.

 

23. Legal Opinion of Weinstein, Boldt, Halfhide and Camel dated September
        , 2006.

 

24. Mortgagee Policy of Title Insurance issued by Fidelity National Title,
Policy No. 27-49-93-382583, dated September 18, 2006.

 

  a. Loan Policy Title Endorsement from Alamo Title Insurance dated November 5,
2010.

 

25. Escrow Instructions Letter dated September 18, 2006 from Stroock & Stroock &
Lavan LLP to Alamo Title Company.

 

26. Nothing Further Certificate dated June 30, 2009, Certificate No. 209C-0373,
from Alamo Title Insurance/Fidelity National Title to RPD Catalyst.

 

27. Collateral Assignment of Interest Rate Cap Agreement (with Wells Fargo Bank,
N.A.) dated November 4, 2010, by and between Westchase and Agent.

 

  a. Rate Cap Transaction Confirmation from Wells Fargo Bank, N.A., dated
September 22, 2010.

 

28. Legal Opinion of Decker, Jones, McMackin, McClane, Hall & Bates dated
November 4, 2010.

 

29. Legal Opinion of Weinstein, Boldt, Halfhide and Camel dated November 4,
2010.

 

30. Loan Application Letter from Agent to RPD Catalyst, LLC dated August 16,
2006.

 

31. Appraisal of Westchase I & II dated August 24, 2006 and August 25, 2008,
prepared by Aaron & Wright Inc.

 

Sch. VA-2



--------------------------------------------------------------------------------

SCHEDULE VA

 

32. Property Management Agreement dated September 11, 2006 by and between
Westchase and RPD Property Management Company, LLC.

 

33. Limited Liability Company Agreement of Westchase dated August 25, 2006.

 

34. Special Warranty Deed dated September 18, 2006 by Katmor Realty Eight, LTD.,
as grantor, filed in Harris County, Texas with File No. 20060055563.

 

35. Rate Cap Transaction Confirmation dated July 2, 2009 from Wachovia Bank,
N.A.

 

36. UCC Financing Statement dated September 26, 2013, filed with the Delaware
Secretary of State, with Filing Number 2013 3755700.

 

37. UCC-1 Financing Statement dated September 18, 2006.

 

38. Assignment from CP Funding to US Bank, N.A. or Blank.

 

40. Assignment to NS DBTF, LLC.

 

41. Assignment from NS DBTF LLC to NS LF LLC.

 

42. Assignment from NS LF LLC to Blank.

B. RADCO PURCHASED ASSET

 

1. Promissory Note in the amount of $19,708,000 dated June 18, 2007, made by
Ashford Place, LLC (“Ashford Place”), Briar Creek Apts, LLC (“Briar Creek”), and
Sierra Place, LLC (“Sierra Place” and together with Ashford Place and Briar
Creek, “RADCO Borrower”), payable to the order of NewStar Financial, Inc., as
administrative agent (“Agent”), for NewStar CP Funding LLC, as lender,
(“Lender”), as amended and restated by:

 

  a. Amended and Restated Renewal Promissory Note in the amount of
$19,102,307.51 dated June 30, 2010, made by RADCO Borrower and payable to the
order of Agent, as agent for Lender.

 

  b. Second Amended and Restated Renewal Promissory Note in the amount of
$11,700,000 dated June 28, 2012 made by RADCO Borrower and payable to the order
of Agent, as agent for Lender.

 

2. Omnibus Modification of Loan Documents and Guarantor Ratification dated
June 30, 2010 by and among RADCO Borrower, Norman J. Radow (“Guarantor”), and
Agent, as agent for Lender.

 

3. Second Omnibus Modification of Loan Documents and Guarantor Ratification
dated June 28, 2012 by and among RADCO Borrower, Guarantor, and Agent, as agent
for Lender.

 

4. Deed to Secure Debt and Security Agreement dated June 18, 2007, by Ashford
Place to Agent, as agent for Lender, recorded in Deed Book 3119, Page 10,
Records of Spalding County, Georgia.

 

  a. Amendment to Deed to Secure Debt and Security Agreement dated June 30, 2010
by Ashford Place to Agent, as agent for the Lender, recorded in Deed Book 3463,
Page 66 of Superior Court Records of Spalding County, Georgia.

 

Sch. VA-3



--------------------------------------------------------------------------------

SCHEDULE VA

 

  b. Second Amendment to Deed to Secure Debt and Security Agreement, dated
June 28, 2012 by Ashford Place to Agent, as agent for the Lender, recorded in
Deed Book 3463, Page 124 of Superior Court Records of Spalding County, Georgia.

 

5. Deed to Secure Debt and Security Agreement dated June 18, 2007, by Briar
Creek to Agent, as agent for Lender, recorded in Deed Book 4300, Page 222,
Records of Rockdale County, Georgia.

 

  a. Amendment to Deed to Secure Debt and Security Agreement dated June 30,
2010, by Briar Creek to Agent, as agent for Lender, recorded in Deed Book 4872,
Page 323 of Superior Court Records of Rockdale County, Georgia.

 

  b. Second Amendment to Deed to Secure Debt and Security Agreement dated
June 29, 2012, by Briar Creek to Agent, as agent for Lender, recorded in Deed
Book 5185, Page 47 of Superior Court Records of Rockdale County, Georgia.

 

6. Deed to Secure Debt and Security Agreement dated June 18, 2007, by Sierra
Place to Agent, as agent for Lender, recorded in Deed Book 45211, Page 165 of
the Superior Court Records of Fulton County, Georgia.

 

  a. Amendment to Deed to Secure Debt and Security Agreement dated June 30,
2010, by Sierra Place to Agent, as agent for the Lender, recorded in Deed Book
49153, Page 218 of the Superior Court Records of Fulton County, Georgia.

 

  b. Second Amendment to Deed to Secure Debt and Security Agreement dated
June 28, 2012, by Sierra Place to Agent, an agent for the Lender, recorded in
Deed Book 51357, Page 220 of Superior Court Records of Fulton County, Georgia.

 

7. Assignment of Leases and Rents dated June 18, 2007, by and between Ashford
Place and Agent, recorded in Deed Book 3119, Page 94, Records of Spalding
County, Georgia.

 

8. Assignment of Leases and Rents dated June 18, 2007, by and between Briar
Creek and Agent, recorded in Deed Book 4300, Page 306, Records of Rockdale
County, Georgia.

 

9. Assignment of Leases and Rents dated June 18, 2007, by and between Sierra
Place and Agent, recorded in Deed Book 45211, Page 250, Records of Fulton
County, Georgia.

 

10. Collateral Assignment of Interest Rate Protection Agreement dated June 18,
2007, made by RADCO Borrower in favor of Agent, as agent for the Lender.

 

11. Assignment and Subordination of Management Agreement dated July 20, 2007 by
and between Briar Creek and First Communities Management, Inc., for the benefit
of Agent, as agent for the Lender.

 

12. Assignment and Subordination of Management Agreement dated July 26, 2007 by
and between Ashford Place and Ram Partners, LLC, for the benefit of Agent, as
agent for the Lender.

 

13. Assignment and Subordination of Management Agreement dated July 20, 2007 by
and between Sierra Place and Ram Partners, LLC, for the benefit of Agent, as
agent for the Lender.

 

14. Closing Escrow Instructions Letter dated June 18, 2007 from Stroock &
Stroock & Lavan LLP to Calloway Title and Escrow, L.L.C.

 

Sch. VA-4



--------------------------------------------------------------------------------

SCHEDULE VA

 

15. Cooperation in Securitization Letter Agreement dated June 18, 2007 by and
between RADCO Borrower and Agent.

 

16. Environmental Indemnity Agreement dated June 18, 2007 made by RADCO Borrower
and Guarantor for the benefit of Agent, as agent for Lender.

 

17. Guaranty dated June 18, 2007 made by Guarantor in favor of Agent, as agent
for Lender.

 

18. Omnibus Assignment dated June 18, 2007, between RADCO Borrower and Agent, as
agent for Lender.

 

19. Post-Closing Matters Agreement dated June 18, 2007 by RADCO Borrower in
favor of Agent, as agent for RADCO Borrower.

 

20. Loan Settlement Statement dated June 18, 2007.

 

21. Title Insurance Policy issued by Chicago Title Insurance Company Policy
No. 72107-3204650, dated June 19, 2007 – Ashford Place.

 

  a. Endorsements to Chicago Title Insurance Company Policy number
72107-3204650.

 

22. Title Insurance Policy issued by Chicago Title Insurance Company, Policy
No. 72107-3204647, dated June 19, 2007 – Sierra Place.

 

  a. Endorsements to Chicago Title Insurance Company Policy number
72107-3204647.

 

23. Title Insurance Policy issued by Chicago Title Insurance Company, Policy
No. 72107-3204649, dated June 19, 2007 - Briar Creek.

 

  a. Endorsements to Chicago Title Insurance Company Policy number
72107-3204649.

 

24. Endorsements Number 15, 16 and 17 to all three Title Insurance Policies
Issued by Chicago Title Insurance Company.

 

25. UCC Financing Statements – Ashford Place:

 

  a. Dated June 19, 2007 filed with Georgia Superior Court Clerk’s Cooperative
Authority with file No. 126-2007-601

 

  b. Dated June 20, 2007 filed with Delaware Secretary of State with file
No. 2007 2553625

 

  c. Dated June 19, 2007 filed with Real Property Records of the Clerk of
Superior Court of Spalding County, Georgia in Book 3119, Page 106

 

  d. Dated September 17, 2012 filed with Delaware Secretary of State with file
No. 20123570688.

 

  e. Dated September 18, 2012 filed with Real Property Records of the Clerk of
Superior Court of Spalding County, Georgia in Book 3663, Page 124.

 

26. UCC Financing Statements – Briar Creek:

 

  a. Dated June 19, 2007 filed with Georgia Superior Court Clerk’s Cooperative
Authority with file No. 122-07-673

 

Sch. VA-5



--------------------------------------------------------------------------------

SCHEDULE VA

 

  b. Dated June 20, 2007 filed with Delaware Secretary of State with file
No. 2007 2553609

 

  c. Dated June 19, 2007 filed with Real Property Records of the Clerk of
Superior Court of Rockdale County, Georgia in Book 4300, Page 319

 

  d. Dated September 17, 2012 filed with Delaware Secretary of State with file
No. 20123570803.

 

  e. Dated September 18, 2012 filed with Real Property Records of the Clerk of
Superior Court of Rockdale County, Georgia in Book 5228, Page 286

 

27. UCC Financing Statements – Sierra Place:

 

  a. Dated June 19, 2007 filed with Georgia Superior Court Clerk’s Cooperative
Authority with file No. 0602007-07383

 

  b. Dated June 20, 2007 filed with Delaware Secretary of State with file
No. 2007 2553641

 

  c. Dated June 19, 2007 filed with Real Property Records of the Clerk of
Superior Court of Fulton County, Georgia in Book 45211, Page 262

 

  d. Dated September 17, 2012 filed with Delaware Secretary of State with file
No. 2012 3570746.

 

  e. Dated September 18, 2012 filed with Real Property Records of the Clerk of
Superior Court of Fulton County, Georgia in Book 51666, Page 219.

 

28. Deposit Account Control Agreements:

 

  a. Deposit Account Control Agreement dated August 23, 2007 among Wachovia
Bank, National Association, Ashford Place, and Agent, as agent for the Lender.

 

  i. Notice Pursuant to Deposit Account Control Agreement dated June 30, 2010
from Agent to Wachovia Bank, National Association regarding Ashford Place’s
account.

 

  b. Deposit Account Control Agreement dated August 23, 2007 among Wachovia
Bank, National Association, Briar Creek, and Agent, as agent for the Lender.

 

  i. Notice Pursuant to Deposit Account Control Agreement dated June 30, 2010
from Agent to Wachovia Bank, National Association regarding Briar Creek’s
amount.

 

  c. Deposit Account Control Agreement dated August 23, 2007 among Wachovia
Bank, National Association, Sierra Place, and Agent, as agent for the Lender.

 

  i. Notice Pursuant to Deposit Account Control Agreement dated June 30, 2010
from Agent to Wachovia Bank, National Association regarding Sierra Place’s
account.

 

  d. Notice of Termination of Deposit Account Control Agreements dated June 28,
2012 from Agent to Wells Fargo Bank, N.A.

 

  e. Notices of Termination of Deposit Account Control Agreements dated July 17,
2012 from Agent to Wells Fargo Bank, N.A.

 

Sch. VA-6



--------------------------------------------------------------------------------

SCHEDULE VA

 

29. Assignment and Subordination of Management Agreement dated June 30, 2010 by
and between Ashford Place and First Communities Management, Inc., for the
benefit of Agent, as agent for Lender.

 

30. Assignment and Subordination of Management Agreement dated June 30, 2010 by
and between Sierra Place and First Communities Management, Inc. for the benefit
of Agent, as agent for Lender.

 

31. Certificate of Incumbency and Resolutions dated June 28, 2010 by the manager
of Season’s Communities, LLC, the Sole Member of the RADCO Borrower.

 

32. Legal Opinion of Schiff Hardin LLP dated June 30, 2010.

 

33. Closing Escrow Instructions Letter dated June 30, 2010 from Stroock &
Stroock & Lavan LLP to Calloway Title and Escrow, L.L.C.

 

34. Certificate of Incumbency and Resolutions dated June 28, 2012 by the manager
of Season’s Communities, LLC, the Sole Member of the RADCO Borrower.

 

35. Legal Opinion of Ballard Spahr LLP dated June 28, 2012.

 

36. Closing Escrow Instructions Letter dated June 27, 2012 from Stroock &
Stroock & Lavan LLP to Chicago Title Insurance Company.

 

37. Loan Application Letter dated May 8, 2007 from Agent to RADCO Companies.

 

38. Access and Indemnification Agreement dated June 18, 2007 by Sierra Place for
the benefit of Metropolis Homes, Inc.

 

39. Certificate of Incumbency dated June 28, 2010.

 

40. Legal Opinion dated June 30, 2010.

 

41. Closing Escrow Instructions Letter dated June 30, 2010.

 

42. Assignment from NS WF 2005 LLC to Blank.

 

43. Collateral Assignment of Interest Rate Protection Agreement dated June 18,
2007.

C. DURHAM PURCHASED ASSET

 

1. Application Letter of NewStar Financial, Inc. relating to the financing of
the property and improvements known as Durham Centre, 300 West Morgan Street,
Durham, North Carolina, dated May 29, 2007;

 

2. Promissory Note in the amount of $20,900,000 dated June 26, 2007, made by CDP
Durham Centre Investors LLC, a Delaware limited liability (the “Durham”) payable
to the order of NewStar Financial, Inc., as administrative agent (the “Agent”),
for NewStar CP Funding LLC, as lender, (the “Lender”), amended and restated by:

 

  a. Amended and Restated Promissory Note in the amount of $20,900,000 dated as
of September 1, 2013 made by Durham, payable to the order of Agent, as agent for
Lender.

 

3. Guaranty made by Davis, Moehring and DG, in favor of the Agent, dated as
June 26, 2007;

 

Sch. VA-7



--------------------------------------------------------------------------------

SCHEDULE VA

 

4. Extension of Scheduled Maturity Date Letter, from the Agent to Durham, dated
May 21, 2010;

 

5. Modification and Extension Letter, by and between Durham and the Agent, dated
February 29, 2012 and accepted March 7, 2012;

 

6. Letter Agreement Extending the Scheduled Maturity Date, by and between Durham
and the Agent, dated June 26, 2012;

 

7. Letter Agreement Extending the Scheduled Maturity Date, by and between Durham
and the Agent, dated July 13, 2012;

 

8. Amendment and Reaffirmation of Loan Documents, by and between Durham and the
Agent, dated as of June 26, 2012 (“Amendment and Reaffirmation”);

 

  a. Joinder Agreement to the Amendment and Reaffirmation, by and between Craig
M. Davis (“Davis”), Richard A. Moehring (“Moehring”) and DG 207 Durham Centre
LLC, a North Carolina limited liability company (“DG”), dated as of June 26,
2012;

 

  b. Amendment to Amendment and Reaffirmation, by and between Durham and the
Agent, dated May 29, 2013;

 

  c. Second Amendment to Amendment and Reaffirmation, by and between Durham and
the Agent, dated June 28, 2013; and

 

  d. Third Amendment to Amendment and Reaffirmation, by and between Durham and
the Agent, dated August 28, 2013.

 

9. Deed of Trust, Security Agreement and Assignment of Leases and Rents, made by
Durham to Daniel S. Huffenus, as trustee for the benefit of the Agent, dated
June 26, 2007 and recorded June 29, 2007, in the Public Records of the Registry
of Deeds, Durham County, North Carolina, at Book 5663, Pages 620-696, as
Instrument No. 2007029991, as amended, restated, amended and restated by:

 

  a. Modification of Deed of Trust, Security Agreement and Assignment of Leases
and Rents, made by Durham to Daniel S. Huffenus, as trustee for the benefit of
the Agent, dated and recorded April 25, 2008, in the Public Records of the
Registry of Deeds, Durham County, North Carolina, at Book 5936, Pages 42-48, as
Instrument No. 2008016632;

 

  b. Second Modification of Deed of Trust, Security Agreement and Assignment of
Leases and Rents, made by Durham to Daniel S. Huffenus, as trustee for the
benefit of the Agent, dated and recorded July 26, 2012, in the Public Records of
the Registry of Deeds, Durham County, North Carolina, at Book 7028, Pages
441-457, as Instrument No. 201205853; and

 

  c. Amended and Restated Deed of Trust, Security Agreement and Assignment of
Leases and Rents dated as of September 1, 2013, made by Durham to Daniel S.
Huffenus, as trustee for the benefit of the Agent, to be recorded in the Public
Records of the Registry of Deeds, Durham County, North Carolina.

 

Sch. VA-8



--------------------------------------------------------------------------------

SCHEDULE VA

 

10. Loan Modification Letter dated April             , 2008, relating to that
certain Deed of Trust, Security Agreement and Assignment of Leases and Rents
dated June 26, 2007, recorded June 29, 2007 in the Public Records of the
Registry of Deeds Durham County, NC, Book 5663 Page 620-696, as Instrument
No. 2007029991, among LandAmerica Commonwealth, as Title Insurer, The Pryzwansky
Law Firm, P.A., as Escrow Agent, Nichols Law, P.A., as Durham’s counsel, and
Durham.

 

11. Assignment of Leases and Rents made by Durham to the Agent, dated June 26,
2007 and recorded June 29, 2007, in the Public Records of the Registry of Deeds,
Durham County, North Carolina, at Book 5663, Pages 697-718, as Instrument
No. 2007029992, as amended and restated by:

 

  a. Amended and Restated Assignment of Leases and Rents dated as of
September 1, 2013, made by Durham to the Agent, to be recorded in the Public
Records of the Registry of Deeds, Durham County, North Carolina.

 

12. Environmental Indemnity Agreement among Durham, Davis, Moehring and DG, for
the benefit of the Agent, dated as of June 26, 2007;

 

13. Assignment and Subordination of Management Agreement by and between Durham,
Craig Davis Properties, Inc., a North Carolina corporation and the Agent, dated
as of June 26, 2007;

 

14. Omnibus Assignment by Durham, in favor of the Agent, dated as of June 26,
2007;

 

15. Collateral Assignment of Interest Rate Protection Agreement made by Durham,
in favor of the Agent, dated as of June 26, 2007;

 

16. Cooperation in Securitization Agreement between the Agent and Durham, dated
June 26, 2007;

 

17. No Adverse Change Certificate by DG, as the Manager of Davis Rodwell Durham
Centre Investors LLC, a North Carolina limited liability company (“DRDCI”), as
Manager of Durham, dated as of June 26, 2007;

 

18. Equity Certification of Durham to Agent in the amount of $4,600,000, dated
as of June 26, 2007;

 

19. Compliance with Law Certificate by DG, as Manager of DRDCI, as Manager of
the Borrower, dated as of June 26, 2007;

 

20. UCC Financing Statement naming CDP DURHAM CENTRE INVESTORS LLC as Debtor and
NEWSTAR FINANCIAL, INC., a Delaware corporation, as administrative agent for
NEWSTAR CP FUNDING LLC as Secured Party, filed June 28, 2007 with Delaware
Secretary of State, Filing No. 2007 2689494;

 

21. UCC Financing Statement naming CDP DURHAM CENTRE INVESTORS LLC as Debtor and
NEWSTAR FINANCIAL, INC., a Delaware corporation, as administrative agent for
NEWSTAR CP FUNDING LLC as Secured Party, filed June 29, 2007 in the Public
Records, Registry of Deeds, Durham County, North Carolina, at Book 5663, Pages
719-726, as Instrument No. 2007029993;

 

22. Closing Escrow Instructions Letter dated June 26, 2007;

 

Sch. VA-9



--------------------------------------------------------------------------------

SCHEDULE VA

 

23. Post-Closing Matters Agreement by Durham in favor of the Agent, dated as of
June 26, 2007;

 

24. Purchaser’s Settlement Statement dated June 26, 2007 and relating to
property known as Durham Centre, 300 West Morgan Street, Durham, North Carolina
27701-2162;

 

25. Lockbox and Security Agreement by and among the Agent and Durham, dated as
of October 2, 2007;

 

26. Deposit Account Control Agreement among Durham, the Agent and Bank of
America, N.A., dated as of October 2, 2007;

 

27. Legal Opinion of Nichols Law PA, as counsel to Durham, dated October 2, 2007
(the “Legal Opinion”), and Legal Opinion Letter by Nichols Law PA, dated
October 2, 2007, supplementing and clarifying the Legal Opinion;

 

28. Rothschild Change in Control Letter by Craig Davis Properties, Inc. to
Agent, dated December 2, 2008;

 

29. Rate Cap Transaction Confirmation, dated March 26, 2010 between Wells Fargo
Bank, N.A. and Durham;

 

30. Collateral Assignment of Interest Rate Protection Agreement, dated as of
March 26, 2010, with Acknowledgment by Wells Fargo Bank, N.A. and Agent;

 

31. Subordination, Non-Disturbance and Attornment Agreement, by and between the
Agent, Durham, as Landlord, and Piedmont Investment Advisors, LLC, as Tenant,
dated June 22, 2010 and recorded July 26, 2012 in the Public Records of the
Registry of Deeds, Durham County, North Carolina, at Book 7028, Pages 458-469,
as Instrument No. 201205854;

 

32. Certificate of Manager of Durham, dated as of June 25, 2012, including the
following attached as exhibits:

 

  a. Certificate of Formation of Durham

 

  b. Limited Liability Company Agreement of Durham

 

  c. Resolution of Durham

 

  d. Certificate of Good Standing of Durham

 

  e. Articles of Organization of DRDCI

 

  f. Operating Agreement of DRDCI

 

  g. Resolution of DRDCI

 

  h. Certificate of Existence of DRDCI

 

  i. Articles of Organization of DG

 

  j. Certificate of Existence of DG

 

  k. Operating Agreement, as amended, of DG

 

  l. Resolution of DG

 

33. Collateral Assignment of Interest Rate Protection Agreement made by Durham,
in favor of the Agent, as acknowledged by counterparty, Commonwealth Bank of
Australia, dated as of June 26, 2012;

 

Sch. VA-10



--------------------------------------------------------------------------------

SCHEDULE VA

 

34. Closing Escrow Instructions Letter by and among Stroock & Stroock & Lavan
LLP, as Lender’s counsel, Durham, Commonwealth Land Title Insurance Company, as
Title Insurer and Escrow Agent, and Todd Adams, Esq., as Title Attorney, dated
June 26, 2012;

 

35. Legal Opinion Letter by Nichols Law PA to the Agent, dated June 26, 2012;

 

36. Mortgage Modification Endorsement of Commonwealth Land Title Insurance
Company, as Title Insurer, relating to Loan Policy No. 1101834-M2, dated
July 27, 2012;

 

37. Loan Settlement Statement by Durham, in favor of NewStar Financial, Inc.,
relating to property known as 300 West Morgan Street, Durham, North Carolina,
dated June             , 2012;

 

38. Non Material Waiver or Amendment approved by Dan Adkinson, Head of CRE,
dated May 8, 2013;

 

39. UCC Financing Statement naming CDP DURHAM CENTRE INVESTORS LLC as Debtor and
NEWSTAR FINANCIAL, INC., a Delaware corporation, as administrative agent for
NEWSTAR CP FUNDING LLC as Secured Party, filed September 17, 2012 with Delaware
Secretary of State, Filing No. 2012 3571082; and

 

40. UCC Financing Statement naming CDP DURHAM CENTRE INVESTORS LLC as Debtor and
NEWSTAR FINANCIAL, INC., a Delaware corporation, as administrative agent for
NEWSTAR CP FUNDING LLC as Secured Party, filed September 18, 2012 in the Public
Records, Registry of Deeds, Durham County, North Carolina, at Book 7071, Pages
602-610, as Instrument No. 2012032875.

 

41. Insurance Certificate.

 

42. Assignment from NS CP Funding LLC to NSCLT 2006-1.

 

43. Assignment from NSCLT 2006-1 to Blank.

 

44. Assignment from NewStar to Blank or US Bank, N.A., as Trustee.

 

45. Borrower’s Certificate dated June 25, 2012.

D. FULCRUM NWP PURCHASED ASSET

The remaining approximately 56% interest in the Fulcrum NWP Purchased Asset
transferred on the A&R Closing Date is governed by the Purchased Asset Documents
listed under Fulcrum NWP in Schedule V hereof.

 

Sch.VA-11



--------------------------------------------------------------------------------

SCHEDULE VI

MINIMUM AMORTIZATION AMOUNT

 

Date of Measurement

   Required Cumulative
Amortization Amount  

December 31, 2013

   $ 5,000,000.00   

June 30, 2014

   $ 10,000,000.00   

December 30, 2014

   $ 15,000,000.00   

June 30, 2015

   $ 20,000,000.00   

December 30, 2015

   $ 25,000,000.00   

June 30, 2016

   $ 30,000,000.00   

December 30, 2016

   $ 35,000,000.00   

 

Sch. VI-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CONFIRMATION STATEMENT

MACQUARIE BANK LIMITED

Ladies and Gentlemen:

NEWSTAR CRE FINANCE I LLC (“Seller”) is pleased to deliver our written
CONFIRMATION of our agreement to enter into the Transaction pursuant to which
MACQUARIE BANK LIMITED, an Australian corporation (“Purchaser”) shall purchase
from us the Purchased Asset identified on the attached Schedule 1 pursuant to
the Amended and Restated Master Repurchase Agreement, dated as of October 2,
2013 (the “Agreement”), by and among Purchaser, Seller, solely for the purposes
of Article 30 thereof, NewStar Financial, Inc., in its capacity as guarantor
and, solely for the purposes of Article 30(e) thereof, NewStar Financial, Inc.,
in its capacity as servicer, on the following terms. Capitalized terms used
herein without definition have the meanings given in the Agreement.

 

Purchased Asset:    As identified on attached Schedule 1. Outstanding Principal
     Amount of Purchased Assets:    [$ ]     Termination Date:    As defined in
the Agreement. Purchase Price:    [$ ]     Assigned Value    [$ ]     Pricing
Rate:    As defined in the Agreement. Purchased Asset Documents:    As
identified on attached Schedule 1. Wiring Instructions:    Bank Name:   US BANK
   ABA:   091 000 022    DDA Name:   NewStar Financial, Inc.    DDA:  
173103322389    Account Name:   NEWSTAR CRE FIN 1 LLC PRN      CLCTN    Account
#:   147936-201 Name and address for communications:    Purchaser:   Macquarie
Bank Limited      ABN (if applicable): 46 008 583 542      No. 1 Martin Place   
  Sydney, NSW, 2000      Australia

 

Ex. I-1



--------------------------------------------------------------------------------

     Attention:   Phil Castro      Telephone:   + 61 2 8232 4033      Telecopy:
  + 61 2 8232 6353      Email:   mcafdebtops@macquarie.com    With a copy to:  
    

Macquarie Bank Limited

c/o Macquarie Bank Limited – Representative Office

     125 West 55th Street      New York, NY 10019      Attention:   Hayden Jones
/ Min Wang      Telephone:   (212) 231-0552 / (212) 231-1633      Telecopy:  
(212) 231-1870      Email:  

hayden.jones@macquarie.com /

min.wang@macquarie.com

     and        DECHERT LLP      Cira Centre      2929 Arch Street     
Philadelphia, PA 19104-2808      Attention:   Richard D. Jones, Esq.     
Telephone:   (212) 698-3844      Telecopy:   (215) 655-2501      Email:  
richard.jones@dechert.com    Seller:   NewStar CRE Finance I LLC      c/o
NewStar Financial, Inc.      500 Boylston Street, Suite 1250      Boston, MA
02116      Attention:   Brian Forde      Telephone:   (617) 848-2550     
Telecopy:   (617) 848-4390      Email:   bforde@newstarfin.com   

With

copies to:

  Edwards Wildman Palmer LLP      111 Huntington Avenue      Boston, MA 02199   
  Attention:   George Ticknor      Telephone:   (617) 239-0357      Telecopy:  
(617) 239-4420      Email:   gticknor@edwardswildman.com

 

Ex. I-2



--------------------------------------------------------------------------------

NEWSTAR CRE FINANCE I LLC By:       Name:   Title:

 

Ex. I-3



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED:

MACQUARIE BANK LIMITED,

an Australian corporation

By:       Name:   Title: By:       Name:   Title:

 

Ex. I-4



--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement

Purchased Assets:

Aggregate Principal Amount:

 

Ex. I-5



--------------------------------------------------------------------------------

EXHIBIT II

RESPONSIBLE OFFICERS AND

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

   Specimen Signature John Bray, Chief Financial Officer     

of NewStar Financial, Inc,

Designated Manager of Seller

   John Frishkopf, Treasurer     

of NewStar Financial, Inc,

Designated Manager of Seller

   Daniel Crowley, Controller     

of NewStar Financial, Inc,

Designated Manager of Seller

  

 

Ex. II-1



--------------------------------------------------------------------------------

EXHIBIT III

[Reserved]

 

Ex. III-1



--------------------------------------------------------------------------------

EXHIBIT IV

LIMITED POWER OF ATTORNEY

Know All Men by These Presents, that NEWSTAR CRE FINANCE I LLC, a Delaware
limited liability company (“Seller”), does hereby appoint MACQUARIE BANK
LIMITED, an Australian corporation (“Purchaser”), its attorney-in-fact to act in
Seller’s name, place and stead, upon the occurrence of an Event of Default, in
any way that Seller could do with respect to (i) the completion of the
endorsements of the Purchased Assets, including without limitation the Mortgage
Notes and Assignments of Mortgages and any transfer documents related thereto,
(ii) the recordation of the Assignments of Mortgages and other applicable
assignment documents, (iii) the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) the enforcement
of Seller’s rights under the Purchased Assets purchased by Purchaser pursuant to
the Amended and Restated Master Repurchase Agreement, dated as of October 2,
2013 (the “Repurchase Agreement”), between Purchaser, Seller, solely for the
purposes of Article 30 thereof, NewStar Financial, Inc., in its capacity as
guarantor and, solely for the purposes of Article 30(e) thereof, NewStar
Financial, Inc. in its capacity as servicer, to take such other steps as may be
necessary or desirable to enforce Purchaser’s rights against such Purchased
Assets, the related Purchased Asset Files and the Servicing Records to the
extent that Seller is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

IN WITNESS WHEREOF, Seller has caused this Limited Power of Attorney to be
executed as a deed this     day of             , 20    .

[SIGNATURES ON THE FOLLOWING PAGE]

 

Ex. IV-1



--------------------------------------------------------------------------------

NEWSTAR CRE FINANCE I LLC By:       Name:   Title:

 

Ex. IV-2



--------------------------------------------------------------------------------

EXHIBIT V

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED ASSET

 

1. Each Purchased Asset is a whole loan.

 

2. Guarantor has been appointed as the sole Administrative Agent for each
Purchased Asset in accordance with the related Purchased Asset Documents.

 

3. No Purchased Asset is 30 days or more delinquent in payment of principal and
interest (without giving effect to any applicable grace period).

 

4. No default or event of default (however defined) under the related Purchased
Asset Documents has occurred and is continuing for any Purchased Asset.

 

5. At the time of the assignment of the Purchased Assets and related Purchased
Items to Purchaser, Seller had good and marketable title to and was the sole
owner and holder of, each Purchased Asset and related Purchased Items, free and
clear of any pledge, lien, encumbrance or security interest and such assignment
validly and effectively transfers and conveys all legal and beneficial ownership
of the Purchased Assets and Purchased Items to Purchaser free and clear of any
pledge, lien, encumbrance or security interest, subject to the rights and
obligations of Seller pursuant to the Agreement. Seller has full right and
authority to sell, assign and transfer each Purchased Asset and related
Purchased Items to Purchaser.

 

6. Each related Mortgagor or other obligor is an entity organized under the laws
of a state of the United States of America, the District of Columbia or the
Commonwealth of Puerto Rico and such Mortgagor or other obligor is not a debtor
in any bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or similar proceeding.

 

7.

Each Purchased Asset is secured by a mortgage, deed of trust or deed to secure
debt (a “Mortgage”) that establishes and creates a valid and subsisting first
priority lien on the related Mortgagor’s fee simple interest on the related
Mortgaged Property securing such Purchased Asset, free and clear of any liens,
claims, encumbrances, participation interests, pledges, charges or security
interests. No Purchased Asset is secured, in whole or in part, solely by
Mortgagor’s leasehold estate in the related Mortgaged Property. Such Mortgage,
together with any separate security agreement, UCC financing statement or
similar agreement, if any, establishes and creates a first priority security
interest in favor of Seller in all personal property owned by the related
Mortgagor that is used in, and is reasonably necessary to, the operation of the
related Mortgaged Property. There exists with respect to such Mortgaged Property
an assignment of leases and rents provision, either as part of the related
Mortgage or as a

 

Ex. V-1



--------------------------------------------------------------------------------

  separate document or instrument, which establishes and creates a first
priority security interest in and to leases and rents arising in respect of the
related Mortgaged Property. No person other than the related Mortgagor and the
mortgagee owns any interest in any payments due under the related leases. The
related Mortgagor under each Purchased Asset has good and indefeasible fee
simple title to the related Mortgaged Property.

 

8. Seller has received, for each Purchased Asset, an American Land Title
Association (ALTA) lender’s title insurance policy or a comparable form of
lender’s title insurance policy as adopted in the applicable jurisdiction (the
“Title Policy”), which was issued by a nationally recognized title insurance
company (the “Title Insurer”) qualified to do business in the jurisdiction where
the applicable Mortgaged Property is located, covering the portion of each
Mortgaged Property comprised of real estate and insuring that the related
Mortgage is a valid first lien in the original principal amount of the related
Purchased Asset on the Mortgagor’s fee simple interest in such Mortgaged
Property. No claims have been made under such Title Policy. Such Title Policy is
in full force and effect and all premiums thereon have been paid and provides
that the insured includes the owner of the Purchased Asset and its successors
and/or assigns. No holder of the related Mortgage has done, by act or omission,
anything that would, and Seller has no actual knowledge of any other
circumstance that would, impair the coverage under such Title Policy.

 

9. Except as included in each Purchased Asset File, the terms and conditions of
related Purchased Asset Documents for each Purchased Asset have not been
altered, impaired, modified or waived.

 

10. No Purchased Asset has been satisfied, canceled, subordinated, released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.

 

11. To Seller’s knowledge, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, and no such right of rescission, set off, abatement, diminution, valid
counterclaim or defense has been asserted with respect thereto.

 

12. No Purchased Asset has been accelerated and no foreclosure or power of sale
proceeding has been initiated in respect of the related Mortgage. Neither Seller
nor its Affiliates have waived any material claims against the related
Mortgagor.

 

13. Except for advances for interest or debt service made in accordance with the
related Purchased Asset Documents, no Purchased Asset has capitalized interest
included in its principal balance, or provides for any shared appreciation
rights or other equity participation therein and no contingent or additional
interest contingent on cash flow.

 

Ex. V-2



--------------------------------------------------------------------------------

14. To Seller’s knowledge, the related Mortgaged Property is, in all material
respects, in compliance with, and is used and occupied in accordance with, all
restrictive covenants of record applicable to such Mortgaged Property and
applicable zoning laws and all inspections, licenses, permits and certificates
of occupancy required by law, ordinance or regulation to be made or issued with
regard to the Mortgaged Property have been obtained and are in full force and
effect.

 

15. To Seller’s knowledge, all (a) taxes, water charges, sewer rents,
assessments or other similar outstanding governmental charges and governmental
assessments that became due and owing prior to the Purchase Date in respect of
the related Mortgaged Property (excluding any related personal property), and
that if left unpaid, would be, or might become, a lien on such Mortgaged
Property having priority over the related Mortgage and (b) insurance premiums or
ground rents that became due and owing prior to the Purchase Date in respect of
the related Mortgaged Property (excluding any related personal property), have
been paid.

 

16. To Seller’s knowledge, the Mortgaged Property has not been damaged by fire,
wind or other casualty or physical condition (including, without limitation, any
soil erosion or subsidence or geological condition), which damage has not either
been fully repaired or fully insured, subject to policy deductibles. To Seller’s
knowledge, there are no proceedings pending or threatened, for the partial or
total condemnation of the relevant Mortgaged Property.

 

17. To Seller’s knowledge, there are no adverse circumstances or conditions with
respect to or affecting the related Mortgaged Property that would constitute or
result in a material violation of any applicable federal, state or local
environmental laws, rules and regulations.

 

18. The related Mortgagor is in compliance with all insurance requirements under
the related Purchased Asset Documents.

 

19. To Seller’s knowledge, there are no actions, suits, arbitrations or
governmental investigations or proceedings by or before any court or other
Governmental Authority or agency now pending against or affecting the Mortgagor
under any Purchased Asset or any of the Mortgaged Properties.

 

20. All escrow deposits and payments required by the terms of each Purchased
Asset are in the possession, or under the control of Seller or Servicer, and all
amounts required to be deposited by the applicable Mortgagor under the related
Purchased Asset Documents have been deposited, and there are no deficiencies
with regard thereto (subject to any applicable notice and cure period). All of
Seller’s interest in such escrows and deposits will be conveyed by Seller to
Purchaser hereunder.

 

21. Neither Seller nor any Affiliate thereof has any obligation to make any
capital contributions to the related Mortgagor under the Purchased Asset.

 

Ex. V-3



--------------------------------------------------------------------------------

22. Each Purchased Asset, prior to the related Purchase Date, has been serviced
and administered in accordance with Seller’s, Servicer’s and Guarantor’s credit
and collection policy.

 

23. With respect to the Purchased Asset knows as Bell Plaza, the related
subordinate mezzanine indebtedness secured indirectly by the related Mortgaged
Property has been paid in full, and there currently exist no subordinate
indebtedness secured directly or indirectly by the related Mortgaged Property.

 

Ex. V-4



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF RELEASE LETTER

[Date]

 

Macquarie Bank Limited ABN (if applicable): 46 008 583 542 No. 1 Martin Place
Sydney, NSW, 2000 Australia Attention:    Phil Castro Telephone:    + 61 2 8232
4033 Telecopy:    + 61 2 8232 6353 Email:    mcafdebtops@macquarie.com

Macquarie Bank Limited

c/o Macquarie Bank Limited – Representative Office

125 West 55th Street New York, NY 10019 Attention:    Hayden Jones / Min Wang
Telephone:    (212) 231-0552 / (212) 231-1633 Telecopy:    (212) 231-1870 Email:
   hayden.jones@macquarie.com / min.wang@macquarie.com

 

  Re: Amended and Restated Master Repurchase Agreement, dated as of October 2,
2013 by and among MACQUARIE BANK LIMITED, an Australian corporation
(“Purchaser”) and NEWSTAR CRE FINANCE I LLC, a Delaware limited liability
company (“Seller”), solely for purposes of Article 30 thereof, NewStar Financial
Inc., and, solely for purposes of Article 30(e) thereof, NewStar Financial, Inc,
(“Servicer”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”); (capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Master Repurchase Agreement).

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets and
related Purchased Items are not subject to a lien of any third party, and (b) we
hereby release all right, interest or claim of any kind other than any rights
under the Master Repurchase Agreement with respect to such Purchased Assets and
related Purchased Items, such release to be effective automatically without
further action by any party upon payment by Purchaser of the amount of the
Purchase Price contemplated under the Master Repurchase Agreement (calculated in
accordance with the terms thereof) in accordance with the wiring instructions
set forth in the Master Repurchase Agreement.

 

Ex. VI-1



--------------------------------------------------------------------------------

Very truly yours, NEWSTAR CRE FINANCE I LLC By:       Name:   Title:

 

Ex. VI-2



--------------------------------------------------------------------------------

Schedule A

[List of Purchased Asset Documents]

 

Ex. VI-3



--------------------------------------------------------------------------------

EXHIBIT VII

[Reserved]

 

Ex. VII-1



--------------------------------------------------------------------------------

EXHIBIT VIII

[Reserved]

 

Ex. VIII-1



--------------------------------------------------------------------------------

EXHIBIT IX

PURCHASED ASSET SERVICER REPORT

(See attached)

 

Ex. IX-1



--------------------------------------------------------------------------------

EXHIBIT X

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO PURCHASED ASSETS

Therefore the following exceptions are made to the REPRESENTATIONS AND
WARRANTIES REGARDING EACH INDIVIDUAL PURCHASED ASSET under EXHIBIT V:

The Purchased Asset known as Bell Plaza (herein the “Bell Plaza Purchased
Asset”)

In January 2011 borrower requested that it be allowed to exercise all remaining
extension options and that the interest rate cap requirement only apply to the
then outstanding principal balance of the loan and not to the total outstanding
commitment as provided in the Purchased Asset Documents. NewStar agreed to these
requests.

In June 2012 the Bell Plaza Purchased Asset was restructured and amended. The
provisions of the restructuring included, among others, that NewStar would write
off $1,500,000 of principal on the loan and that a principal of a constituent
owner of the borrower would make a mezzanine loan of $500,000 to an upstream
entity owning the borrower. Subsequent to the restructuring an amendment to the
modification was executed which clarified the monthly amortization schedule on
the loan.

In September 2013, NewStar determined that between January 22, 2013 and
August 30, 2013 it had billed the borrower on the Bell Plaza Purchased Asset
interest at a rate of LIBOR (with no floor) + 350 basis points while the Note
for the Bell Plaza Purchased Asset required interest at LIBOR (floor of 2.00%) +
250 basis points. The result is that NewStar underbilled interest to the
borrower by $37,590.63. NewStar is working with the borrower to collect this
amount. Failure by the borrower to pay such amount would be an event of default
under the Purchased Asset Documents for the Bell Plaza Purchased Asset. The
previously unbilled interest could be capitalized to the loan principal.

Representation 3: As described above, due to an underbilling by NewStar, the
borrower is not current on its interest payments due pursuant to the Purchased
Asset Documents for the Bell Plaza Purchased Asset.

Representation 4: As described above, due to an underbilling by NewStar, the
borrower is not current on its interest payments due pursuant to the Purchased
Asset Documents for the Bell Plaza Purchased Asset. Failure by the borrower to
pay such amount would be an event of default under the Purchased Asset Documents
for the Bell Plaza Purchased Asset.

Representation 9: As described above NewStar agreed to allow for the extension
of the loan in ways not in concordance with the Purchased Asset Documents. As
described above, the terms and conditions of the loan have been modified and
amended.

 

Ex. X-1



--------------------------------------------------------------------------------

Representation 10: As described above NewStar has forgiven a portion of the
original principal due under the loan.

Representation 13: As described above, due to an underbilling by NewStar, the
borrower is not current on its interest payments due pursuant to the Purchased
Asset Documents for the Bell Plaza Purchased Asset and the previously unbilled
interest could be capitalized to the loan principal.

Representation 20: No escrow deposits or payments relating to the Bell Plaza
Purchased Asset are in the possession of or under the control of Seller or
Servicer.

Representation 23: As described above a principal of a constituent owner of the
borrower made a mezzanine loan of $500,000 to an upstream entity owning the
borrower

The Purchased Asset known as RADCO Portfolio (herein the “RADCO Purchased
Asset”)

In June 2010 the RADCO Purchased Asset was amended. The provisions of the
amendment included, among other changes, the extension of the maturity of the
loan to June 2012.

In June 2012 the RADCO Purchased Asset was restructured and amended. The
provisions of the restructuring included, among other changes, that NewStar
would write off $5,402,307.47 of principal on the loan.

Representation 9: As described above, the terms and conditions of the loan have
been modified and amended.

Representation 10: As described above NewStar has forgiven a portion of the
original principal due under the loan.

Representation 20: No escrow deposits or payments relating to the Radco
Purchased Asset are in the possession of or under the control of Seller or
Servicer.

The Purchased Asset known as Jeffrey Westchase (herein the “Westchase Purchased
Asset”)

The Westchase Purchased Asset loan was modified and/or extended in September
2010, August 2012, September 2012, March 2013 and April 2013.

Representation 9: As described above, the terms and conditions of the loan have
been modified and amended.

 

Ex. X-2



--------------------------------------------------------------------------------

The Purchased Asset known as Durham Centre (herein the “Durham Centre Purchased
Asset”)

In January 2008 the borrower on the Durham Centre Purchased Asset negotiated a
lease for 72,458sf with Duke University. In connection with this lease, the
borrower requested that NewStar agree to a reallocation of unfunded reserves
from other reserves into reserves to fund tenant improvements and leasing
commissions to cover the cost of the Duke lease. This reallocation was not
contemplated nor required of NewStar pursuant to the loan documents. NewStar
agreed to this request.

In February 2012, June 2012, May 2013, June 2013, August 2013 and September 2013
the terms of the loan were modified and amended.

In July of 2013 the borrower under the Durham Centre Purchased Asset reported
that a coffee maker on one of the floors leased by Duke University had
malfunctioned resulting in minor water damage to the space. The borrower further
reported that Duke University has taken full financial responsibility for the
damage and is repairing it.

Representation 9: As described above, the terms and conditions of the loan have
been modified and amended.

Representation 16: As described above, there has been water damage to a portion
of the property which is in process of repair.

The Purchased Asset known as Fulcrum NWP (herein the “Fulcrum NWP Purchased
Asset”)

In November 2010 the Borrower requested and NewStar approved the disbursement of
up to $225,000 from the tenant Improvements facility to fund the improvement of
several vacant spaces for which no signed leases were pending.

In August 2009, the borrower sold the outparcel leased to TGIF. NewStar released
the parcel from the collateral in return for a partial loan repayment in the
amount of $1,934.850.07. Of the repayment $1,000,000 was a permanent repayment
and the balance could be re-borrowed, $675,169.50 under the tenant improvement
subfacility and $259,680.57 under the leasing commission subfacility.

In October of 2012, the Lender agreed overfund approximately $191,500 for TI and
LC costs related to five leases The projected funding required for these five
leases amounted to $2,411,307.25 in legal expenses, tenant improvements and
leasing commissions of which the Borrower was eligible for reimbursement of
$2,219,839.00 based on the funding limit specified in the credit agreement. The
Borrower did not have sufficient funds to cover most of the $191,468.25
shortfall and requested that NewStar waive the limits specified in the credit
agreement and overfund the lease expenses using the Tenant Improvements,
Interest Reserve, and Leasing Commissions facilities. NewStar agreed to waive
the limits and overfund.

 

Ex. X-3



--------------------------------------------------------------------------------

The loan matured on December 31, 2012 without be repaid or refinanced. NewStar
and the borrower executed a forbearance agreement to allow sufficient time to
analyze various alternatives. In February 2013, the loan was amended and
extended for 18 months at L+350 bps and a second 12-month extension at L+400 bps
is available if occupancy is greater than 77%. This amendment also provides for
a 10% incentive fee to be paid to the Owner if the Property is sold for proceeds
above $22 million even if the Lender is not fully repaid.

Representation 1: The Fulcrum NWP Purchased Asset is not a whole loan.

Representation 3: As indicated above, the loan matured in December 2012 and was
subject to a forbearance agreement. Prior to being amended and modified in
February 2013.

Representation 5: Because there is a portion of the Fulcrum NWP Whole Loan that
is not owned by Seller, the Seller is not the sole owner of the Purchased Asset
and Purchased Items relating to the Fulcrum NWP Purchased Asset free and clear
of any pledge lien encumbrance or security interest and therefore cannot convey
all legal and beneficial ownership in the Purchased Asset and Purchased Items
relating to the Fulcrum NWP Purchased Asset free and clear of any pledge lien
encumbrance or security interest.

Representation 7: Because there is a portion of the Fulcrum NWP Whole Loan that
is not owned by Seller, the Fulcrum NWP Purchased Asset shares its interest in
the collateral on a pari passu basis with the other holder of the Fulcrum NWP
Whole Loan.

Representation 9: As indicated above, NewStar has agreed to make certain
advances to the borrower that were not required to be made pursuant to the
Purchased Asset Documents. As indicated above the loan was partially repaid and
a portion of the repayment was made available for the borrower to re-borrow. As
indicated above, the loan has been subject to a forbearance agreement. As
indicated above the loan has been modified and amended

Representation 10: As described above a portion of the loan was repaid in August
2009.

Representation 20: No escrow deposits or payments relating to the Fulcrum NWP
Purchased Asset are in the possession of or under the control of Seller or
Servicer.

 

Ex. X-4



--------------------------------------------------------------------------------

The Purchased Asset known as Birchtree (herein the “Birchtree Purchased Asset”)

Two of the buildings which represent the collateral to the Birchtree Purchased
Asset were found to be structurally damaged and were declared uninhabitable by
the Raleigh NC building department. Borrower is in the process of repairing the
buildings. During the repairs to one of the structurally damaged buildings
borrower represents that it discovered asbestos contaminated materials (“ACM”)
in certain of the materials being removed from the building. Borrower represents
that it immediately suspended demolition and that it is preparing a disposal
plan for approval by the North Carolina Department of Health and Human Services.

The pool at the property was also unable to get necessary operating permits. The
borrower represents that pool is being repaired and that it will receive
operating permits soon.

In December 2010 the loan was amended and increased to fund the cost of the
repair and restoration of certain buildings and units at the collateral
property. That amendment is part of the Purchased Asset Documents. In the
Purchased Asset Documents the scope of the repairs was specified, the timeframe
for completion established and the funding specified in subcategories. The
Purchased Asset Documents also provide that NewStar will receive an equity
participation equal to 20% of the value of the property above a basis equivalent
to the loan outstanding and the equity invested to date.

At the closing of the amendment the borrower requested and NewStar agreed to
advance funds for the payment of past due payables which were not part of the
approved budget in the Purchased Asset Documents. Since the closing of the
amendment the borrower made NewStar aware of other units in need of repair and
requested that NewStar fund those repairs from the reserve in the Purchased
Asset Documents established for the repair of the two structurally damaged
buildings. NewStar has agreed to the use of proceeds funded under the Purchased
Asset Documents for these purposes. The date for borrower’s completion of all
repair work to the two structurally damaged buildings pursuant to the Purchased
Asset Documents was December 31, 2010. That date has passed and borrower has not
completed all work. Beginning in December 2010, the Purchased Asset Documents
required that cash flow from the property be paid into an escrow account at
NewStar, and NewStar was to disburse from the escrow for various approved
expenses. NewStar has not yet required borrower to make escrow deposits because
the renovations have not been completed and therefore leasing and property cash
flow are behind the original expectations.

The collateral property has suffered some soil erosion around the entrances of
two buildings. Borrower represents that it is repairing the erosion.

The collateral property suffered a fire on January 6, 2011. The borrower
represents that the casualty was covered by insurance and that the repairs and
restoration of the property is nearly complete.

The Seller is in the process of approving and documenting an additional
amendment to the Birchtree Purchased Asset which will increase the commitment
amount by $500,000 with those funds to be disbursed to fund additional repair
and renovation costs. This amendment is not part of the Purchased Asset
Documents of the Birchtree Purchased Asset. Seller anticipates that the
incremental loan proceeds will carry interest payable monthly on a current basis
at LIBOR plus 600bp with a 2.00% LIBOR floor and that the amendment will be
approved, negotiated and documented by July 31, 2011.

 

Ex. X-5



--------------------------------------------------------------------------------

The Borrower has informed NewStar that repairs to the two uninhabitable
buildings, the pool, and the fire-damaged building mentioned above, as well as
the necessary asbestos remediation and disposal required by law, have been
completed.

The prospective $500,000 increase to the loan commitment mentioned above was
reduced to $400,000 and closed on September 8, 2011. The documentation and final
terms of the September 8, 2011, amendment are included in the Purchased Asset
Documents.

After closing the September 8, 2011, amendment, the borrower continued to
experience both capital and operating budget overruns, occasioning further
defaults for failure to maintain required capital and failure to complete
repairs as required, among other things. In response to these defaults, NewStar
agreed to an amendment, which closed on June 21, 2012. Under the terms of the
June 21, 2012, amendment, the then-existing principal balance of $13,310,908.35
was bifurcated into a Note A1 of $11,000,000 and a Note B of $2,310, 908.35.
Under the terms of the amendment interest on the Note B was to accrue and not be
paid on a current basis. Additionally, NewStar allowed additional draw capacity
of up to $1.125,000 evidenced by a Note A2, which would be available to fund
only the additional capital improvements (consisting primarily of unit interior
renovations) specified in a detailed, preapproved capital improvements budget.
All operating cash flow was to be reconciled and paid into escrow with NewStar
monthly, and then applied by NewStar to debt service, tax reserves,
reimbursement of approved and budgeted capital expenses, and amortization
according to a “waterfall” specified in the amended loan documents. The
documentation and complete terms of the June 21, 2012, amendment are included in
the Purchased Asset Documents.

After closing the June 21, 2012, amendment, the borrower began to comply with
the cash flow escrow requirements, but also continued to experience
unanticipated expenses for both operating costs and unit renovations. At the
same time, the addition of newly renovated units to the inventory of available
units began to bear fruit in improved rent and occupancy. To support the
improving trend, on frequent occasions NewStar approved requests by the borrower
to draw funds from either cash flow deposits or the new draw facility for
operating or capital needs that had not been previously budgeted and approved.
In return, NewStar negotiated a consensual $160,000 reduction of the Note A2
draw capacity, to $965,000, in an amendment letter dated January 14, 2013, which
is included in the Purchased Asset Documents. NewStar also approved a request in
April 2013 to increase the budget for renovation of the remaining units.
Although the terms of the amendment allowed NewStar the discretion to approve
such requests, any funds applied to previously unbudgeted items had the effect
of either increasing the loan balance (if drawn from the borrowing capacity) or
reducing amortization of principal (if drawn from cash flow). The borrower’s
failure to maintain sufficient capital on hand to be able to avoid such requests
might be construed as a default of its loan obligations, but NewStar has never
formally declared such a default.

 

Ex. X-6



--------------------------------------------------------------------------------

Pursuant to provisions of the June 21, 2012, amendment, the borrower elected to
extend the maturity date to June 21, 2014, but requested waiver of the timely
notice of election, interest rate cap, and extension fee conditions specified in
the amendment. NewStar agreed to waive the notice and interest rate cap
conditions, and to defer payment of the extension fee until June 21, 2014 or
earlier payoff. In return, the borrower agreed to a further $210,095.30
reduction of the Note A2 facility, to a maximum draw capacity of $560,348.43.
The maturity extension and corresponding conditions are set forth in a letter
dated June 18, 2013, which is included in the Purchased Asset Documents.

Beginning in approximately April 2013, occupancy in the property reached a
stabilized level of 90% and has remained there or higher since. Monthly NOI has
also remained consistently at a level above $80,000 since that date. NewStar and
the borrower have discussed waiving the requirement of the June 21, 2012,
amendment that the borrower remit all monthly cash flow and petition for
reimbursement of capital expenses, since such close control of expenses no
longer seems necessary for the success of operations and repayment of the loan,
in light of the stabilization of the property at a higher level of occupancy and
income and the completion of a substantial share of the planned renovation work.
(The amendment presently requires the borrower to incur expense obligations
significantly earlier than receiving the reimbursements needed to satisfy them,
which has caused recurring problems managing accounts payable.) Instead, NewStar
has tentatively indicated its willingness to accept, until further notice, a
monthly payment equal to current interest due, a monthly property tax impound,
and a flat $10,000 amortization payment. Because of the high (12%) rate of
interest accruing on the A2 Note, the borrower has expressed eagerness to pay
additional amortization whenever cash on hand is sufficient. NewStar accepted
payment for August 2013 on this basis, and anticipates issuing a letter
evidencing this revocable permission when the September 2013 cash flow is
reconciled.

Representation 4: As indicated above the borrower’s failure to complete work
prior to the date required in the amendment and failure to maintain adequate
reserves are defaults under the relevant Purchased Asset Documents.

Representation 9: As indicated above, NewStar has agreed to make certain
advances and escrow disbursements to the borrower that were not required to be
made pursuant to the Purchased Asset Documents. As indicated above NewStar has
not declared or enforced against the borrower certain defaults under the
Purchased Asset Documents. As indicated above NewStar has not required the
creation of an escrow account as provided in the Purchased Asset Documents. As
indicated above, Seller entered into additional amendments to the Birchtree
Purchased Asset to increase the commitment amount. As indicated above, Seller
has waived or deferred the borrower’s satisfaction of certain conditions of the
Purchased Asset Documents that it was entitled to enforce, and anticipates
granting future waivers of cash flow sweep payment requirements if debt service,
tax escrow, and minimum $10,000 monthly amortization payments are maintained.

 

Ex. X-7



--------------------------------------------------------------------------------

Representation 13: As described above the Purchased Asset Documents provides for
accrual and capitalization of interest on a portion of the loan and provides
NewStar with shared appreciation rights and other equity participation.

Representation 14: As described above a portion of the property is not in
compliance with local codes for the two structurally damaged buildings and the
pool. Also as described above because its initial demolition was not made with
knowledge of the existence of ACM in the building, borrower’s initial demolition
protocol was not compliant with environmental code requirements. Past known
exceptions to this representation are recited above. Seller has been informed by
the borrower that all such known exceptions have been cured, but Seller has not
independently confirmed through diligent inquiry that no such exceptions remain.
Seller has no actual knowledge of any such exceptions.

Representation 16: The Birchtree Purchased Asset has damage to its physical
condition as noted above including the finding by the building department that
two buildings were uninhabitable and the soil erosion. Past known exceptions to
this representation are recited above. Seller has been informed by the borrower
that all such known exceptions have been cured, but Seller has not independently
confirmed through diligent inquiry that no such exceptions remain. Seller has no
actual knowledge of any such exceptions.

Representation 17: As described above because its initial demolition was not
made with knowledge of the existence of ACM in the building, borrower’s initial
demolition protocol was not compliant with environmental code requirements. Past
known exceptions to this representation are recited above. Seller has been
informed by the borrower that all such known exceptions have been cured, but
Seller has not independently confirmed through diligent inquiry that no such
exceptions remain. Seller has no actual knowledge of any such exceptions.

Representation 19: As described above two buildings representing a portion of
the collateral to the Birchtree Purchased Asset have been cited by the Raleigh
NC building department as uninhabitable. As described above the borrower
represents that it is working with the North Carolina Department of Health and
Human Services regarding the removal of ACM at a portion of the property that is
collateral to the Birchtree Purchased Asset. Past known exceptions to this
representation are recited above. Seller has been informed by the borrower that
all such known exceptions have been cured, but Seller has not independently
confirmed through diligent inquiry that no such exceptions remain. Seller has no
actual knowledge of any such exceptions.

 

Ex. X-8



--------------------------------------------------------------------------------

Representation 20: As described above NewStar has not yet required the borrower
to make, and the borrower has not yet made, escrow deposits as required under
the Purchased Asset Documents. As indicated above, after closing the June 21,
2012, amendment, the Seller has on occasion, pursuant to its discretion under
the Purchased Asset Documents, either allowed the borrower to receive
disbursements from escrow that would not otherwise be required, or waived
deposits into escrow that would otherwise be required, under the Purchase Asset
Documents. All escrow deposits and payments actually required by Seller under
its administration of the Purchase Asset Documents have been deposited or paid,
and there are no deficiencies with regard thereto.

 

Ex. X-9



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF LIMITED POWER OF ATTORNEY

Know All Men by These Presents, that NEWSTAR FINANCIAL, INC., a Delaware
corporation (“Guarantor”), does hereby appoint MACQUARIE BANK LIMITED, an
Australian corporation (“Purchaser”), its attorney-in-fact to act in Guarantor’s
name, place and stead, upon the occurrence of an Event of Default, in any way
that Guarantor could do with respect to (i) the completion of the endorsements
of the Purchased Assets, including without limitation the Mortgage Notes and
Assignments of Mortgages and any transfer documents related thereto (in each
case solely to the extent the Administrative Agent is the named holder thereof)
and any transfer documents relating to the Administrative Agent Rights, (ii) the
recordation of the Assignments of Mortgages and other applicable assignment
documents (solely to the extent the Administrative Agent is the named holder
thereof), (iii) the preparation and filing, in form and substance satisfactory
to Purchaser, of such financing statements, continuation statements, and other
uniform commercial code forms, as Purchaser may from time to time, reasonably
consider necessary to create, perfect, and preserve Purchaser’s security
interest in the Purchased Assets (solely to the extent the Administrative Agent
is the named holder thereof) and (iv) the enforcement of Purchaser’s rights
under Article 30 of that certain Amended and Restated Master Repurchase
Agreement, dated as of October 2, 2013 (the “Repurchase Agreement”), by and
among Purchaser, NewStar CRE Finance I LLC, Guarantor and Servicer, and to take
such other steps as may be necessary to cause Purchaser (or its designee) to be
appointed as Administrative Agent for each Purchased Asset to the extent that
Guarantor is permitted by law to act through an agent.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, GUARANTOR HEREBY AGREES THAT ANY
THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS
TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH
REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND
GUARANTOR ON ITS OWN BEHALF AND ON BEHALF OF GUARANTOR’S ASSIGNS, HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

IN WITNESS WHEREOF, Guarantor has caused this Power of Attorney to be executed
as a deed this     day of             , 20    .

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

NEWSTAR FINANCIAL, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

DESCRIPTION OF ADDITIONAL ELIGIBLE ASSETS

 

Purchased Asset

   A&R Closing Date
Purchase Price      A&R Closing
Assigned Value      A&R Closing Date
Underwritten Net
Cash Flow      A&R Closing Date
Purchase Price
Percentage  

NW Plaza (1)

   $ 6,160,000       $ 14,000,000       $ 644,000         44.0 % 

Durham

   $ 15,000,000       $ 34,900,000       $ 2,550,000         43.0 % 

RADCO

   $ 9,000,000       $ 16,475,000       $ 1,100,000         54.6 % 

Westchase

   $ 6,500,000       $ 11,950,000       $ 1,000,000         54.4 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 36,660,000       $ 77,325,000       $ 5,294,000         47.4 % 

 

(1) Represents 56% of the collateral loan.



--------------------------------------------------------------------------------

ANNEX B

ADDITIONAL FUNDING FOR EXISTING PURCHASED ASSETS

 

Purchased Asset

   Closing Date
Purchase
Price      Adjusted
Purchase Price
(prior to A&R
Effective Time)      A&R Closing
Date Funding
Amount      A&R Closing
Date Purchase
Price      A&R Closing
Date Assigned
Value      A&R Closing
Date
Underwritten
Net Cash Flow      A&R Closing Date
Purchase
Price Percentage  

NW Plaza (1)

   $ 4,500,000       $ 3,250,655.28       $ 1,589,344.72       $ 4,840,000      
$ 11,000,000       $ 506,000         44.0 % 

Bell Plaza

   $ 3,500,000       $ 2,044,317.15       $ 1,455,682.85       $ 3,500,000      
$ 6,000,000       $ 600,000         58.3 % 

Birchtree

   $ 6,500,000       $ 4,539,739.44       $ 3,460,260.56       $ 8,000,000      
$ 16,500,000       $ 1,000,000         48.5 %    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 14,500,000       $ 9,834,711.87       $ 6,505,288.13       $ 16,340,000   
   $ 33,500,000       $ 2,106,000         48.8 % 

 

(1) Represents 44% of the collateral loan.